

Exhibit 10.1
 

 

 
 
 
CREDIT AGREEMENT
 
by and among
 
VISHAY PRECISION GROUP, INC.
 
THE FINANCIAL INSTITUTIONS identified herein as Lenders,
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent,
 
J.P. MORGAN EUROPE LIMITED, as European Agent, and
 
RBS CITIZENS, N.A., as Joint Book-Runner
 
 
 
Dated as of October 14, 2010
 
 
 

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
     This CREDIT AGREEMENT, dated as of October 14, 2010 (this “Agreement”), is
made by and among JPMorgan Chase Bank, National Association (“JPM”),
individually, as the Issuing Bank, a Lender, the Swing Lender and the Agent,
J.P. Morgan Europe Limited, as European Agent, the Lenders (referred to below),
and Vishay Precision Group, Inc., a Delaware corporation (together with such
additional Persons, if any, that may be designated as a “Borrower” pursuant to
Section 2.16 of this Agreement, collectively and jointly and severally, the
“Borrower”). JPM, when acting in its capacity as administrative agent for the
Lenders and the Issuing Bank, or any successor or assign that assumes that
position pursuant to the terms of this Agreement, is hereinafter referred to as
the “Agent.” Certain capitalized terms used in this Agreement are defined in
Article 1 (Definitions).
 
Background of Agreement
 
     The Borrower, through its Subsidiaries, is engaged in the business related
to sensors, sensor-based systems and foil technology based products, such as
resisters, resistive sensors and sensor-based systems, all for a wide variety of
applications. The Borrower has requested that the Lenders provide a senior
credit facility in an aggregate principal amount equal to $25,000,000,
consisting of a revolving credit facility with a letter of credit subfacility
and Swing Loan subfacility.
 
     The Subsidiaries of the Borrower will derive substantial benefits from this
credit facility. The Borrower may, among other things, use proceeds of the Loans
hereunder to make capital contributions and extend credit to its Subsidiaries,
subject to the terms of the Loan Documents. Such access to capital provided to
the Subsidiaries through this financing is on terms that are more advantageous
to the Subsidiaries than such Subsidiaries could obtain if they accessed capital
independently. Accordingly, the credit facility provided for in this Agreement
is to be guaranteed by the Borrower’s Domestic Subsidiaries and secured by the
equity of the Borrower’s Subsidiaries as well as by the material assets
(excluding real property) of the Borrower and the Subsidiary Guarantors as set
forth in the Loan Documents.
 
     NOW, THEREFORE, it is agreed:
 
ARTICLE 1
 
DEFINITIONS
 
     1.1 Defined Terms.
 
          As used in this Agreement, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires.
 
          2010 Note Instrument: that certain Note Instrument dated July 21, 2010
constituting up to $9,958,460 Floating Rate Unsecured Loan Notes 2101 by
Borrower, as it may be
 

--------------------------------------------------------------------------------

 

amended, restated or modified from time to time; provided, that any such
amendment, restatement or modification not require payments of cash by the
Borrower or any of its Subsidiaries in excess of those required as of the
Closing Date (or any amortization or any shortening of maturity) or provide that
the notes issued thereunder may be converted into anything other than common
equity interests in the Parent.
 
          Accumulated Funding Deficiency: any accumulated funding deficiency as
defined in Section 302(a) of ERISA with respect to an Employee Pension Plan for
plan years beginning prior to 2008 and any accumulated funding deficiency as
defined in Section 304(a) of ERISA with respect to a Multiemployer Plan.
 
          Acquisition: (a) any acquisition by the Borrower or any of its
Subsidiaries of an interest in any other Person that shall then become
Consolidated with the Borrower and its Subsidiaries in accordance with GAAP
(including, by way of merger into Borrower or any Subsidiary or otherwise), or
(b) any acquisition by the Borrower or any of its Subsidiaries of all or any
substantial part of the assets of any other Person or of a division or line of
business of any other Person, in any case, whether by purchase, lease, exchange,
issuance of equity or debt securities, merger, reorganization or any other
method.
 
          Adjusted LIBOR: the rate per annum (rounded upwards if necessary to
the nearest one-hundredth of one percent) determined by the Agent to be equal to
the quotient of (a) LIBOR, multiplied by (b) a fraction, the numerator of which
is one and the denominator of which is a number equal to 1.00 minus the Reserve
Percentage.
 
          Administrative Questionnaire: an Administrative Questionnaire in a
form supplied by the Agent.
 
          Affiliate: with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
 
          Agent: the meaning specified in the preamble to this Agreement.
 
          Agreement: this Credit Agreement, as amended, modified or supplemented
from time to time.
 
          Annual Applicable Unused Commitment Fee Rate: the meaning specified in
paragraph (b) of Subsection 2.7.1 (Unused Commitment Fees).
 
          Applicable Margin: the meaning specified in Subsection 2.8.2
(Applicable Margin).
 
2
 

--------------------------------------------------------------------------------

 

          Applicable Percentage: with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the amount of each Lender’s Loans and participation
interest in Letters of Credit.
 
          Approved Fund: any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
          Assignment and Assumption: an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Subsection 11.6.2 (Assignments by Lenders)), and accepted
by the Agent, in substantially the form of Exhibit K or any other form approved
by the Agent.
 
          Available Commitment: the meaning specified in Subsection 2.1.2
(Available Commitment).
 
          Banking Services: each and any of the following bank services provided
to any Loan Party by the Agent, the Issuing Bank or an Affiliate of the
foregoing: (a) commercial credit cards, (b) stored value cards and (c) treasury
and/or cash management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
 
          Banking Services Obligations: any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
          Base Rate: means the rate of interest equal to the greatest of (i) the
rate of interest per annum publicly announced from time to time by the Agent as
its prime rate in effect at its principal office in New York City (the prime
rate not being intended to the lowest rate of interest charged by the Agent in
connection with extensions of credit to debtors), (ii) the Federal Funds
Effective Rate, and (iii) the Adjusted LIBOR Rate applicable to loans for a
one-month Interest Period plus 1.00%.
 
          Base Rate Loans: Loans bearing interest at a rate equal to the Base
Rate plus the Applicable Margin.
 
          Board of Directors: the board of directors, board of managers or
similar group that directs the affairs of a Person.
 
          Borrower: the meaning specified in the preamble to this Agreement.
 
          Borrower Pledge: the meaning specified in Subsection 4.1.5(a) (Pledge
Agreements).
 
3
 

--------------------------------------------------------------------------------

 

          Borrower Required Payment: the meaning specified in Subsection 2.11.2
(Payments by Borrower; Presumptions by Agent).
 
          Business Day: any day other than a Saturday, Sunday or day which shall
be in the Commonwealth of Pennsylvania or the city of London, England a legal
holiday or day on which banking institutions are required or authorized to close
provided that, when used in connection with a Loan denominated in a currency
other than U.S. Dollars, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in the relevant currency in the London
interbank market or the principal financial center of such currency (and, if the
Loans which are the subject of a borrowing, drawing, payment, reimbursement or
rate selection are denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in euro).
 
          Capital Expenditures: expenditures for fixed or capital assets,
including the purchase, construction or rehabilitation of equipment or other
physical assets that are required to be capitalized under GAAP.
 
          Capital Lease: a lease with respect to which the lessee is required to
recognize the acquisition of an asset and the incurrence of a liability in
accordance with GAAP.
 
          Capital Lease Obligation: with respect to any Capital Lease, the
amount of the obligation of the lessee thereunder which would in accordance with
GAAP appear on a balance sheet of such lessee in respect of such Capital Lease
or otherwise be disclosed in a note to such balance sheet.
 
          Capital Stock: any class of preferred, common or other capital stock,
share capital or similar equity interest of a Person, including any partnership
interest in any partnership or limited partnership and any membership interest
in any limited liability company.
 
          CERCLA: the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and all rules and
regulations promulgated in connection therewith.
 
          Change in Law: the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
          Change of Control:
 
               (a) Any person or group of persons (within the meaning of Section
13(d) of the Securities Exchange Act of 1934, as amended), other than interests
owned by members of the Zandman Parties, shall obtain ownership or control in
one or more series of
 
4
 

--------------------------------------------------------------------------------

 

transactions of more than 50.1% of the common stock or 50.1% of the voting power
of the Borrower entitled to vote in the election of members of the Board of
Directors of the Borrower or similar governing body; or
 
               (b) There shall have occurred under any indenture or other
instrument evidencing any Indebtedness or preferred equity any “change of
control” (or similar term as defined in such indenture or other evidence of
Indebtedness or preferred equity) obligating the Borrower to repurchase, redeem
or repay all or any part of the Indebtedness or Capital Stock provided for
therein; or
 
               (c) The Borrower merges with or into another Person and the
Borrower is not the surviving entity or sells or disposes of all or
substantially all of its assets to any Person; or
 
               (d) During any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the
Borrower (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the Borrower
was approved by a vote of 50.1% of the directors of the Borrower at the time of
such approval who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or
 
               (e) The liquidation or dissolution of the Borrower.
 
For purposes of this definition, “voting stock” means Capital Stock or other
ownership interests of any class or classes of a corporation or another entity
the holders of which are entitled to elect a majority of the corporate directors
or Persons performing similar functions.
 
          Closing Date: the meaning specified in Section 4.1 (Conditions to
Initial Funding).
 
          Closing Date GAAP: the meaning specified in Subsection 7.4.3(a).
 
          COBRA: the group health plan continuation coverage requirements of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.
 
          Code: the Internal Revenue Code of 1986, as amended, or its
predecessor or successor, as applicable, and any Treasury regulations, revenue
rulings or technical information releases issued thereunder.
 
          Collateral: all property of any sort in which any Loan Party has
granted, or purported to grant, a security interest or other Lien pursuant to
any of the Loan Documents.
 
          Commitments: the meaning specified in Subsection 2.1.1 (Commitment to
Make RC Loans).
 
5
 

--------------------------------------------------------------------------------

 

          Consolidated: with respect to any Person and any specified
Subsidiaries, refers to the consolidation of financial statements of such Person
and such Subsidiaries and of particular items in such financial statements in
accordance with GAAP.
 
          Consolidating: with respect to any Person and any specified
Subsidiaries of such Person, refers to the separate presentation of financial
statements of each such Person in accordance with GAAP.
 
          Debt Service: for any period, the amount of all scheduled principal
payments (including scheduled amortization and payments due at maturity),
including the portion of scheduled payments under Capital Leases allocable to
principal, and Interest Expense of the Borrower and its Subsidiaries on a
Consolidated basis in respect of Indebtedness during such period. “Amount” of
principal means such amount as was paid or payable. With respect to any
revolving credit, “scheduled principal payments” shall include the amount of any
scheduled reduction or termination of the commitment.
 
          Debtor Relief Law: the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
          Default: any condition or event which, with notice or lapse of time or
both, would become an Event of Default.
 
          Default Rate: the meaning specified in Subsection 2.8.6 (Default Rate;
Late Fee).
 
          Defaulting Lender: any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Loans or other amounts required to be funded by it hereunder or
under any Loan Document, (b) notified the Borrower, the Agent, any Issuing Bank,
any Swing Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or any other Loan Document
or has made a public statement to the effect that it does not intend to comply
with its funding obligations under this Agreement or under other agreements in
which it commits to extend credit, (c) failed, within one Business Day after
request by the Agent, to confirm that it will comply with the terms of this
Agreement or any other Loan Document relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans or other amounts required to be funded by it hereunder or under any
Loan Document, (d) otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder or any other Loan Document
within three Business Days of the date when due, unless the subject of a good
faith dispute, (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a proceeding under any
Debtor Relief Law, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become
 
6
 

--------------------------------------------------------------------------------

 

the subject of a proceeding under any Debtor Relief Law, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (f) who the Swing Lender or Issuing Bank
believes in good faith have defaulted under other syndicated credit facilities.
 
          Director: with respect to any Person, a member of the Board of
Directors of such Person.
 
          Disqualified Stock: with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable): (a) matures or is mandatorily redeemable for
any reason, (b) is convertible or exchangeable for Indebtedness or Disqualified
Stock, or (c) is or may for any reason be redeemable at the option of the holder
thereof, in whole or in part, in each case, on or prior to the first anniversary
of the stated maturity of the Notes.
 
          DOL: United States Department of Labor, or any governmental agency or
instrumentality succeeding to the functions thereof.
 
          Dollars and $: dollars in lawful currency of the United States of
America.
 
          Domestic Subsidiary: any Subsidiary organized under the Laws of the
United States of America or one of its political subdivisions.
 
          EBITDA: for any Person, for any period, the Net Income of such Person
for such period adjusted (A) to include, if applicable but without limiting the
generality of Subsection 7.4.2 (Additional Provisions Respecting Calculations of
Financial Covenants), the Net Income of any Person accrued during such period
but prior to the date it became a Subsidiary of Company or was merged into or
consolidated with Company (based on financial information reasonably
satisfactory to Agent), and (B) to exclude, without duplication, the following
items of income or expense to the extent that such items are included in the
calculation of such Net Income: (a) Interest Expense, (b) total income and
franchise tax expense, (c) depreciation expense, (d) the expense associated with
amortization of intangible and other assets, (e) non-cash provisions for
reserves for discontinued operations (or any reversals thereof) but if any
amount reflected in such non-cash reserves are subsequently paid in cash, such
cash payment shall be deducted from the calculation of EBITDA, (f) any gain or
loss associated with the sale or write-down of assets, (g) any gain or loss from
or attributable to minority interests, (h) any gain or loss accounted for by the
equity method of accounting (except in the case of income to the extent of the
amount of cash dividends or cash distributions paid to such Person or any
Subsidiary of such Person by the entity accounted for by the equity method of
accounting), and (i) other non-cash items approved by the Agent.
 
7
 

--------------------------------------------------------------------------------

 

          Eligible Assignee:
 
               (a) a Lender;
 
               (b) an Affiliate of a Lender;
 
               (c) an Approved Fund; and
 
               (d) any Person (other than a natural person) approved by (i) the
Agent, (ii) in the case of any assignment of a Commitment, the Issuing Bank, and
(iii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
          Employee Pension Plan: any Plan which (a) the Borrower, any of its
Subsidiaries or any ERISA Affiliate maintains, contributes to, or otherwise has
any liability with respect thereto and (b) is subject to Part 3 of Subtitle B of
Title I of ERISA.
 
          Environmental Laws: any national, state or local law or regulation
(including CERCLA, OSHA and RCRA) enacted in connection with or relating to the
protection or regulation of the environment, including those laws, statutes, and
regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing, or transporting of Hazardous Substances, and
any regulations issued or promulgated in connection with such statutes by any
Governmental Authority and any orders, decrees or judgments issued by any court
of competent jurisdiction in connection with any of the foregoing.
 
          ERISA: the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued thereunder by the DOL or PBGC.
 
          ERISA Affiliate: (a) any corporation included with the Borrower in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (b) any trade or business (whether or not incorporated) which is under
common control with the Borrower within the meaning of Section 414(c) of the
Code, (c) any member of an affiliated service group of which the Borrower is a
member within the meaning of Section 414(m) of the Code and (d) any other group
including the Borrower that is treated as a single employer within the meaning
of Section 414(o) of the Code.
 
          Eurodollar Business Day: a Business Day on which the relevant London
international financial markets are open for dealings in Dollar deposits and
which is also other than a Saturday, Sunday or day which shall be in the city of
London, England a legal holiday or day on which banking institutions are
required or authorized to close.
 
          Eurodollar Deposits: U.S. dollar-denominated deposits at foreign banks
or foreign branches of American banks.
 
          European Agent: the meaning specified in the preamble to this
Agreement.
 
8
 

--------------------------------------------------------------------------------

 

          Event of Default: the meaning specified in Section 9.1 (Events of
Default).
 
          Exchangeable Notes: the Floating Rate Unsecured Loan Notes issued by
the Borrower pursuant to the 2010 Note Instrument, as each may be amended,
restated or modified from time to time; provided, that any such amendment,
restatement or modification not require payments of cash by the Borrower in
excess of those required as of the Closing Date (or any amortization or any
shortening of maturity) or provide that such notes may be converted into
anything other than common equity interests in the Parent.
 
          Excluded Taxes: with respect to the Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Subsection 2.14.2 (Replacement of Lenders), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Subsection 2.13.5 (Status of Lenders), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Subsection 2.13.1 (Payments Free of Taxes).
 
          Executive Order: the Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.
 
          Federal Funds Effective Rate: for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by Agent
from three Federal funds brokers of recognized standing selected by it.
 
          Fixed Charges: for any period, the sum of the following determined on
a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries: (a) scheduled principal payments on Indebtedness (including
imputed principal payments on capital leases and synthetic leases and any
scheduled commitment reductions), (b) Interest Expense, and (c) Restricted
Payments paid in cash (other than to Borrower and Subsidiaries of Borrower).
 
9
 

--------------------------------------------------------------------------------

 

          Fixed Charges Coverage Ratio: as at the end of any fiscal quarter, the
ratio of (i) EBITDA less cash taxes and less Capital Expenditures as at the end
of such quarter to (ii) Fixed Charges, each for the four fiscal quarters then
ending.
 
          Foreign Currency Loan: the meaning specified in Subsection 2.1.1
(Commitment to Make RC Loans).
 
          Foreign Currency Swing Loan: the meaning specified in Subsection 2.2.1
(Swing Loan Advances).
 
          Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
          Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary
 
          Fronting Fee: the meaning specified in Subsection 3.1.6 (Fees).
 
          Fund: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
          GAAP: generally accepted accounting principles in the United States
consistently applied, as in effect from time to time provided that, for purposes
of calculating financial covenants, the provisions of Section 7.4 (Additional
Provisions Respecting the Calculation of Financial Covenants) shall apply to the
extent set forth in such section.
 
          Governmental Authority: the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
          Guaranty: as applied to any Person, any direct or indirect liability,
contingent or otherwise, of such Person with respect to any indebtedness, lease,
dividend or other obligation of another Person, including any such obligation
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business) or discounted or sold with recourse
by such Person, or in respect of which such Person is otherwise directly or
indirectly liable, including any such obligation in effect guaranteed by such
Person through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain the solvency or any balance sheet or other financial condition of the
obligor of such obligation, or to
 
10
 

--------------------------------------------------------------------------------

 

make payment for any products, materials or supplies or for any transportation
or services regardless of the non-delivery or non-furnishing thereof, in any
such case if the purpose or intent of such agreement is to provide assurance
that such obligation will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such obligation will be
protected against loss in respect thereof.
 
          Hazardous Substances: any and all chemicals, pollutants, contaminants,
toxic or hazardous wastes or any other substances that might pose a hazard to
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized by any
Environmental Law (including petroleum products, asbestos, urea formaldehyde
foam insulation, lead based paint and polychlorinated biphenyls and substances
defined as Hazardous Substances under CERCLA).
 
          IEEPA: the International Emergency Economic Power Act, 50 U.S.C. §1701
et. seq.
 
          Indebtedness: with respect to any Person (without duplication):
 
               (a) all indebtedness of such Person for borrowed money;
 
               (b) all obligations of such Person for the deferred purchase
price of capital assets or for any part of the deferred purchase price of other
property or services which purchase price for other property or services is due
more than six months (or a longer period of up to one year, if such terms are
available from suppliers in the ordinary course of business) from the date of
incurrence of the obligation in respect thereof;
 
               (c) all obligations of such Person evidenced by notes, bonds
(other than performance bonds), debentures or other similar instruments;
 
               (d) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property) and all other indebtedness secured by a Lien on the property or
assets of such Person;
 
               (e) all Capital Lease Obligations of such Person;
 
               (f) all obligations, contingent or otherwise, of such Person
under acceptance, letter of credit or similar facilities;
 
               (g) all obligations in respect of Disqualified Stock or other
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock of such Person or any warrants, rights or
options to acquire such Capital Stock, which obligations shall be valued, in the
case of redeemable preferred stock, at the liquidation preference payable upon
mandatory redemption and, in the case of other such obligations, at the
 
11
 

--------------------------------------------------------------------------------

 

amount that, in light of all the facts and circumstances existing at the time of
determination, can reasonably be expected to become payable;
 
               (h) all obligations of such Person under Interest Rate Protection
Agreements;
 
               (i) a Guaranty of such Person;
 
               (j) all Indebtedness referred to in clauses (a) through (h) above
secured by (or which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness;
 
               (k) all unfunded pension liabilities; and
 
               (l) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.
 
          Indemnified Taxes: Taxes other than Excluded Taxes.
 
          Indemnitee: the meaning specified in Subsection 11.14.2
(Indemnification by the Borrower).
 
          India Transducers Asset Sale: the sale by Transducers, Vishay
Transducers India Private Limited (an Indian company) and Tedea-Huntleigh
International (an Israeli company) to Vishay Precision Transducers India Private
Ltd. of certain load cell manufacturing assets in exchange for intercompany
notes for an aggregate purchase price of approximately $8,000,000.
 
          Intellectual Property: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including (a)
all copyrights arising under the laws of the United States, any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished, all registrations and recordings thereof, and
all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office, (b)
inventions, discoveries and ideas (whether patentable or unpatentable and
whether or not reduced to practice), and all patents, patent rights,
applications for patents (including divisions, continuations,
continuations-in-part and renewal applications), and any renewals, extensions or
reissues thereof, in the United States, any other country or any political
subdivision thereof, (c) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress, service marks,
logos, domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, (d) all
 
12
 

--------------------------------------------------------------------------------

 

trade secrets arising under the laws of the United States, any other country or
any political subdivision thereof, (e) all rights to obtain any reissues,
renewals or extensions of the foregoing, (f) all licenses for any of the
foregoing, and (g) all causes of action for infringement of the foregoing.
 
          Intellectual Property Collateral Agreement: the meaning specified on
Schedule 8.36.6.
 
          Interest Expense: for any period, the sum of (a) the amount of
interest accrued on, or with respect to, Indebtedness for such period, including
imputed interest on Capital Leases and imputed or accreted interest in respect
of deep discount or zero coupon obligations, plus (b) the net amount payable
under all Interest Rate Protection Agreements in respect of such period (or
minus the net amount receivable under all Interest Rate Protection Agreements in
respect of such period) plus (c) Unused Commitment Fees payable during such
period.
 
          Interest Period: means the period commencing on the date of a
borrowing and ending on the numerically corresponding day in the calendar month
that is one, three or six months later; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period; provided, further, that, in the event an Interest
Period is extended to the next Eurodollar Business Day in a month, the
succeeding Interest Period will end on the day it would have ended had the
preceding Interest Period not been so extended (e.g., if the preceding period is
extended to the 16th because the 15th is not a Eurodollar Business Day, the
succeeding period will end on the 15th as long as it is a Eurodollar Business
Day). For purposes hereof, the date of a Loan initially shall be the date on
which such Loan is made and, in the case of a RC Loan, thereafter shall be the
effective date of the most recent conversion or continuation of such Loan.
 
          Interest Rate Protection Agreement: (a) any agreement (including terms
and conditions incorporated by reference therein) which is a rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement, rate floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, or any other
similar agreement (including any option to enter into any of the foregoing), (b)
any combination of the foregoing, or (c) any master agreement for any of the
foregoing together with all supplements.
 
          Investment: as applied to any Person (the “investor”) but without
duplication: (a) any direct or indirect purchase or other acquisition by such
investor of stock or other securities of any other Person, (b) any Guaranty by
such investor of obligations of any other Person, (c) any direct or indirect
loan, advance or capital contribution by such investor to any other Person,
 
13
 

--------------------------------------------------------------------------------

 

including all Indebtedness and accounts receivable owing to such investor from
such other Person which are not current assets or did not arise from sales to
such other Person in the ordinary course of business and (d) any Swap Agreement
entered into by such Person.
 
          IRS: Internal Revenue Service, or any governmental agency or
instrumentality succeeding to the functions thereof.
 
          Israeli Corporate Group: Vishay Precision Israel, Ltd. and its
Subsidiaries.
 
          Israeli Debt: The Israeli local secured revolving credit facility to
be entered into by Vishay Precision Israel, Ltd. (which may include one or more
of its Subsidiaries) up to a maximum principal amount not to exceed $15,000,000
(or the equivalent thereof in Israeli sheqels to be determined at the Spot
Exchange Rate at the time the facility is entered into), on terms and conditions
reasonably satisfactory to Agent.
 
          Issuing Bank: JPM, in its capacity as issuer of Letters of Credit
hereunder.
 
          Law: all common law and all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators
 
          Lender and Lenders: each of the financial institutions and Funds that
signs a Lender Addendum and each other financial institution or Fund that is an
assignee of the foregoing, from time to time, in accordance with the terms of
this Agreement.
 
          Lender Required Payment: the meaning specified in Subsection 2.12.1
(Funding by Lenders; Presumption by Agent).
 
          Letters of Credit: any and all letters of credit issued pursuant to
this Agreement.
 
          Letter of Credit Fees: the meaning specified in Subsection 3.1.6
(Fees).
 
          Letter of Credit Sublimit: the meaning specified in Subsection 3.1.1
(Commitment to Issue Letters of Credit).
 
          Leverage Ratio: the ratio of total Indebtedness, as at the date of
determination, to EBITDA (for the four preceding fiscal quarters).
 
          LIBOR: the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute determined by the Agent) at approximately 11:00 a.m.,
London time, two Eurodollar Business Days prior to the commencement of the
applicable Interest Period, for U.S. Dollar deposits with maturity comparable to
such Interest Period, or if such rate is unavailable, as otherwise determined by
the Agent. In the event that the Agent is unable to obtain any such quotation as
provided above, it will be deemed that LIBOR cannot be determined.
 
14
 

--------------------------------------------------------------------------------

 

          LIBOR Loans: Loans bearing interest at a rate equal to Adjusted LIBOR
plus the Applicable Margin.
 
          License Agreements: that certain Trademark License Agreement, dated as
of July 6, 2010, between Vishay Intertechnology, Inc. and Vishay Precision
Group, Inc., that certain Patent License Agreement, dated as of July 6, 2010,
between Vishay Dale Electronics, Inc., as each may be amended, restated or
modified from time to time; provided, that any such amendment, restatement or
modification be consistent with the provisions of Section 8.2.4 (License
Agreements).
 
          Lien: with respect to any asset, any mortgage, lien, pledge, adverse
claim, charge, security interest or other encumbrance, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Loan Documents, the Borrower or any of its Subsidiaries shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.
 
          Loan Documents: this Agreement, the Notes, the Subsidiary Suretyship,
the Pledge Agreements, the Security Agreement and any and all agreements,
documents and instruments executed, delivered or filed pursuant to this
Agreement, as the same may be amended, modified or supplemented from time to
time. For the sake of clarity, Interest Rate Protection Agreements, documents
related to Banking Services Obligations and Letters of Credit are not Loan
Documents, but obligations in respect thereof owing to Swap Parties (in the case
of Interest Rate Protection Agreements) and the Issuing Bank and the Lenders (in
the case of Letters of Credit) shall be secured by the Collateral.
 
          Loan Parties: the parties to this Agreement and any of the other Loan
Documents, including the Borrower and any Subsidiary Guarantor, but excluding
the Agent, the Lenders, and the Issuing Bank.
 
          Loans: the amounts loaned to the Borrower pursuant to this Agreement.
Loans may be RC Loans and Swing Loans.
 
          Master Separation and Distribution Agreement: that certain Master
Separation and Distribution Agreement, dated as of June 22, 2010, between Vishay
and Borrower.
 
          Material Adverse Change: any material adverse change in
 
               (a) the business, condition (financial or otherwise), results,
operations or properties of (i) the Borrower or (ii) the Borrower and its
Subsidiaries taken as a whole;
 
               (b) the binding nature, validity or enforceability of any of the
Loan Documents;
 
15
 

--------------------------------------------------------------------------------

 

               (c) the ability of the Borrower or any of the Subsidiary
Guarantors to perform its obligations under any of the Loan Documents to which
it is a party; or
 
               (d) the validity, perfection, priority or enforceability of the
Liens granted to Agent in respect of the Collateral.
 
          Maturity Date: October 14, 2013, or such earlier date as the
Commitments shall terminate in accordance with the terms hereof.
 
          Minimum Funding Standard: the minimum funding standard within the
meaning of Section 302 of ERISA and Section 412 of the Code.
 
          Month: a period from and including a given day in a calendar month to
the day in the subsequent calendar month numerically corresponding to such given
day except that (a) if there is no numerical correspondent in such subsequent
calendar month, or (b) if such given day is the last day of a calendar month,
such day shall be the last day of such subsequent calendar month.
 
          Multiemployer Plan: a multiemployer pension plan as defined in Section
3(37) of ERISA to which Borrower, any of its Subsidiaries or any ERISA Affiliate
is required to contribute or otherwise has any liability.
 
          Net Income: for any period, the aggregate net income (or loss) of the
Borrower and its Subsidiaries for such period on a Consolidated basis determined
in accordance with GAAP, provided, the following items shall be excluded from
the calculation of Net Income:
 
               (a) after-tax gains and losses from asset sales or abandonment or
reserves relating thereto;
 
               (b) the net income (but not loss) of any Subsidiary of the
Borrower to the extent that the declaration of dividends, the making of
intercompany loans or similar payments by that Subsidiary of that income is
restricted by a contract, operation of law or otherwise;
 
               (c) the net income of any Person, other than the Borrower or a
Subsidiary of the Borrower, except to the extent of cash dividends or
distributions paid to the Borrower or a Subsidiary of the Borrower by such
Person;
 
               (d) income or loss attributable to discontinued operations
(including operations disposed of during such period whether or not such
operations were classified as discontinued); and
 
               (e) income attributable to insurance proceeds, condemnation
awards or litigation awards or settlements.
 
16
 

--------------------------------------------------------------------------------

 

          Net Income Adjustment: The sum of fifty percent (50%) of the
Borrower’s Consolidated Net Income for each fiscal quarter ending after October
2, 2010 (in each case, only if a positive number).
 
          Notes: the promissory notes delivered by the Borrower to the Lenders
(including any successors or assigns thereof) pursuant to this Agreement
(including any amendments, modifications or supplements which may from time to
time, be created in respect of such notes), and any replacement promissory notes
issued in lieu of the foregoing.
 
          Obligations: any and all indebtedness, obligations and liabilities of
any type or nature, direct or indirect, absolute or contingent, related or
unrelated, due or not due, liquidated or unliquidated, arising by operation of
law or otherwise, now existing or hereafter arising or created of the Borrower,
and/or any Subsidiary of the Borrower, and/or any other Person, to any Secured
Party, represented by or incurred pursuant or relating to the Loan Documents.
Without limiting the generality of the foregoing, the term “Obligations” shall
include:
 
               (a) principal of, and interest on the Loans and the Notes;
 
               (b) any and all other fees, indemnities, costs, obligations and
liabilities of the Borrower and its Subsidiaries from time to time under or in
connection with the Loan Documents;
 
               (c) all obligations of the Borrower owing to the Issuing Bank or
any Lender under Letters of Credit or other debt instruments issued by the
Issuing Bank or any Lender under the terms of this Agreement; and
 
               (d) all amounts (including post-petition interest) in respect of
the foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
proceeding under any Debtor Relief Law involving the Borrower or any of its
Subsidiaries.
 
          OFAC: the U.S. Department of Treasury’s Office of Foreign Asset
Control.
 
          Officer’s Compliance Certificate: a certificate in the form of Exhibit
J.
 
          Organizational Documents: means, with respect to any Person other than
a natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including any certificates of designation for preferred stock
or other forms of preferred equity) and which relate to the internal governance
of such Person (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
 
          OSHA: the Occupational Safety and Health Act, 29 U.S.C. 651 et seq.
 
          Other Taxes: all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any
 
17
 

--------------------------------------------------------------------------------

 

other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
          Overnight LIBO Rate means, with respect to any Swing Loan denominated
in Euros or Pounds Sterling, (a) the rate of interest per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) at which overnight deposits in
Euros or Sterling, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by a
branch or Affiliate of the Swing Lender in the applicable offshore interbank
market for such currency to major banks in such interbank market plus (b) the
Mandatory Cost.
 
          Participant: the meaning assigned to such term in Subsection 11.6.4(a)
(Participations).
 
          PATRIOT Act: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56) (The USA PATRIOT Act).
 
          PBGC: Pension Benefit Guaranty Corporation, or any governmental agency
or instrumentality succeeding to the functions thereof.
 
          Perfection Certificate: the Perfection Certificate dated as of the
date hereof executed by the Borrower and delivered to the Agent.
 
          Permitted Acquisition: an Acquisition (a) in which the Borrower
provides at least 15 Business Days' prior written notice to the Lenders,
together with pro forma financial information and revised projections giving
effect to the Acquisition, (b) of a business that is in a Permitted Business,
(c) in compliance with applicable Laws, (d) in which the Board of Directors of
the target approves the sale, (e) where no Default or Event of Default has
occurred and is continuing before, and after giving effect to, the Acquisition
and the representations in the Loan Documents shall be correct in all material
respects at the time of such Acquisition and (f) in which, for Acquisitions with
a purchase price in excess of $5,000,000, the Borrower provides such
documentation and information as the Agent reasonably requests; provided, any
such Acquisition shall not be effected when the Leverage Ratio (on a pro forma
basis after giving effect to the Acquisition) is greater than or equal to
1.5:1.0 or when the Total Liquidity upon closing of the Acquisition is less than
$25,000,000, without the prior written consent of the Requisite Lenders.
 
          Permitted Businesses: owning, operating, managing and maintaining a
business engaged in the design, manufacture, marketing and delivery of sensors,
sensor-based systems and foil technology-based products, such as resisters,
resistive sensors, and sensor-based systems, all for a wide variety of
applications, and all lines of business reasonable related thereto.
 
          Permitted Israeli Debt Provisions: provisions in the documents related
to the Israeli Debt that (a) grant Liens on the assets of Persons (other than
Domestic Subsidiaries) in
 
18
 

--------------------------------------------------------------------------------

 

the Israeli Corporate Group and/or (b) prohibit Persons (other than Domestic
Subsidiaries) in the Israeli Corporate Group from putting Liens on their assets.
 
          Permitted Lien: the meaning specified in Subsection 8.2.1 (In
General).
 
          Permitted Perfection Limitations: the limited perfection of the Liens
on certain Collateral to the extent that (a) such Collateral consists of (i)
deposit accounts used exclusively for funding payroll or having an average
monthly balance of less than $1,000,000 in the aggregate except, in each case,
any such deposit account maintained with the Agent, and (ii) aircraft and motor
vehicles that require notice of a Lien on their title papers to perfect such
Lien, or (b) except in the case of any Subsidiary that is not organized under
the Laws of the United States or any political subdivision thereof that becomes
a Borrower or Subsidiary Guarantor, perfection of such Liens would not be
governed by the laws of the United States (or any state thereof).
 
          Person: any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
          Plan: an “employee pension benefit plan” (as defined in Section 3(2)
of ERISA) or an “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA) which is maintained, or to which contributions are, or are required to
be, made, by the Borrower, any of its Subsidiaries or any ERISA Affiliate,
except a Multiemployer Plan.
 
          Pledge Agreements: the Borrower Pledge and the Subsidiary Pledge,
collectively.
 
          Prohibited Transaction: the meaning given to such term in Section 406
of ERISA, Section 4975(c) of the Code and any Treasury regulations issued
thereunder.
 
          Quarterly Payment Date: the last Business Day of each March, June,
September and December and, with respect to payments applicable to RC Loans, the
Maturity Date and, with respect to all other amounts, the Maturity Date.
 
          RC Lender: each Lender designated as an “RC Lender” on Schedule 1.1
hereto and each successor and assign thereof.
 
          RC Loans: the meaning specified in Subsection 2.1.1 (Commitment to
Make RC Loans).
 
          RCRA: the Resource Conservation and Recovery Act of 1976, as amended,
and any rules and regulations issued in connection therewith.
 
          Register: the meaning specified in Subsection 11.6.3 (Register).
 
          Related Parties: with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.
 
19
 

--------------------------------------------------------------------------------

 

          Release: a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any property, including the movement of
Hazardous Substances through or in the air, soil, surface water, groundwater or
property.
 
          Remedial Action: actions necessary to comply with any Environmental
Law or otherwise required by any Governmental Authority with respect to (a) the
investigation, clean up, removal, treatment or handling Hazardous Substances in
the indoor or outdoor environment; (b) the prevention of Releases or threats of
Releases or minimization of further Releases of Hazardous Substances so they do
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; or (c) the performance of pre-remedial studies
and investigations and post-remedial monitoring and care.
 
          Reorganization: any reorganization as defined in Section 4241(a) of
ERISA.
 
          Reportable Event: with respect to any Employee Pension Plan, an event
described in Section 4043(c) of ERISA.
 
          Requisite Lenders: at any time, Lenders having greater than fifty
percent (50%) of the Total Facility, provided, if there are two or more Lenders,
Requisite Lenders shall include at least two Lenders. For purposes of this
definition, “Total Facility” means, collectively, at any time, the Commitment
(whether borrowed or not), but shall exclude any Commitment of Lenders who have
forfeited their right to vote under the terms of this Agreement.
 
          Reserve Percentage: the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as such regulation may be amended from time
to time or any successor regulation, as the maximum reserve requirement
(including any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not any Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time.
 
          Restricted Payment: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
or any of its Subsidiaries, as the case may be, now or hereafter outstanding,
except a dividend payable solely in shares of Capital Stock (other than
Disqualified Stock) of the Borrower or such Subsidiary, as the case may be;
 
               (b) any redemption, retirement, purchase or other acquisition,
direct or indirect, of any shares of any class of Capital Stock of the Borrower
or any of its Subsidiaries, as the case may be, now or hereafter outstanding, or
of any warrants, rights or options to acquire any such shares or interests,
except to the extent that the consideration therefor consists solely of shares
of Capital Stock (other than Disqualified Stock) of the Borrower or such
Subsidiary;
 
20
 

--------------------------------------------------------------------------------

 

               (c) any sinking fund, other prepayment or installment payment on
account of any Capital Stock of the Borrower or any of its Subsidiaries;
 
               (d) any other payment, loan or advance to a shareholder or other
equity holder of the Borrower or any Subsidiary of the Borrower whether in the
capacity of such Person as a shareholder or otherwise, except salaries and other
compensation, the payment of which is not otherwise restricted under the Loan
Documents, paid in the ordinary course of business, consistent with past
practice;
 
               (e) any forgiveness or release without adequate consideration by
the Borrower or any Subsidiary of the Borrower of any Indebtedness or other
obligation owing to the Borrower or such Subsidiary by a shareholder or other
equity holder of the Borrower or a Subsidiary;
 
               (f) any payment of principal, interest, fees or other amounts in
respect of subordinated Indebtedness; or
 
               (g) any cash payment in respect of the Exchangeable Notes.
 
          Secondment Agreement: that certain Secondment Agreement, dated as of
July 6, 2010, between Vishay Intertechnology, Inc. and Vishay Precision Group,
Inc., as it may be amended, restated or modified from time to time.
 
          Secured Obligations: collectively, (a) the Obligations, (b) any
Banking Services Obligations and (c) obligations under or arising out of Swap
Agreements that have been or will be entered into with any Swap Party from time
to time consistent with the terms of this Agreement.
 
          Secured Party: the Agent, the Lenders, the Issuing Bank, the
Indemnitees and all other Persons referred to in any of the Loan Documents as a
beneficiary of the security interest granted therein and all other holders of
Secured Obligations, including any and all Swap Parties.
 
          Security Agreement: the meaning specified in Subsection 4.1.3
(Security Agreement).
 
          Slaner Voting Trust: the voting trust described in the Vishay proxy
statement that includes shares deposited by the estate of Mrs. Luella B. Slaner
and shares deposited by Mrs. Luella B. Slaner’s children and various trusts for
the benefit of her children and grandchildren, so long as the voting rights
relating to such shares are held by Persons listed in clauses (a) through (e),
inclusive, of the definition of “Zandman Parties.”
 
          Solvent: a condition of a Person on a particular date, whereby on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it
 
21
 

--------------------------------------------------------------------------------

 

will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
          Spin-Off: The July 6, 2010 distribution by Vishay of all
then-outstanding shares of Borrower to Vishay’s stockholders in the form of a
tax-free dividend.
 
          Spot Currency Determination Date: the meaning specified in Section
2.17 (Determination of U.S. Dollar Equivalents).
 
          Spot Exchange Rate: on any date of determination, the spot selling
rate determined by the Agent which shall be the spot selling rate posted by
Reuters on its website for the sale of the applicable currency for dollars at
approximately noon, New York City time, on the prior Business Day; provided that
if, at the time of any such determination, for any reason, no such spot rate is
being quoted, at the spot exchange rate therefor as determined by the Agent, in
each case as of noon, New York City time on such date of determination thereof.
 
          Subsidiary: with respect to any Person (referred to in this definition
as the “parent”):
 
               (a) any other Person of which more than 50% of the issued and
outstanding equity having ordinary voting power to elect a majority of the Board
of Directors or other governing body is directly or indirectly owned or
controlled by such parent, or
 
               (b) any other Person of which more than 50% of the voting equity
interests are directly or indirectly owned or controlled by such parent.
 
          Subsidiary Guarantor: all Subsidiaries of the Borrower that have
executed a Subsidiary Suretyship but including all Domestic Subsidiaries except
for Tedea-Huntleigh, Inc. As of the Closing Date, the Subsidiary Guarantors are
indicated on Schedule 5.1.1.
 
          Subsidiary Pledge: the meaning specified in Subsection 4.1.5(b)
(Pledge Agreements).
 
          Subsidiary Suretyship: the meaning specified in Subsection 4.1.4
(Guaranty and Suretyship Agreement).
 
          Swap Agreement: means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions including Interest Rate
Protection Agreements.
 
22
 

--------------------------------------------------------------------------------

 

          Swap Party: any party to a Swap Agreement that is a Lender or an
Affiliate of a Lender (or at the time the applicable Swap Agreement was entered
into was a Lender or an Affiliate of a Lender), provided that in the case of any
such Affiliate, (a) the Agent shall have consented to such Person being a Swap
Party (which consent shall not be unreasonably withheld or delayed) and (b) such
Affiliate shall have executed and delivered to the Agent a joinder to this
Agreement (in form and substance satisfactory to the Agent) agreeing to be bound
by the provisions of this Agreement respecting the role of the Agent, including
all exculpatory provisions and indemnification provisions, as if such Affiliate
were a Lender hereunder and the obligations under the Interest Rate Protection
Agreement were Obligations hereunder or such other arrangement as Agent shall
agree to.
 
          Swing Lender: JPM so long as it is a Lender, or if JPM is no longer a
Lender, then a Lender designated by the Borrower and acceptable to the Agent.
 
          Swing Loans: the meaning specified in Subsection 2.2.1 (Swing Loan
Advances).
 
          Tangible Net Worth: the excess of total assets over total liabilities,
total assets and total liabilities each to be determined in accordance with
GAAP, excluding, however, from the determination of total assets (a) goodwill,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other intangibles, (b) unamortized financing
discounts and expenses, (c) all reserves carried and not deducted from assets,
(d) treasury stock and debt or equity interests in (including capital
contributions to, and investments in) any Subsidiary, (e) securities which are
not readily marketable, (f) cash held in a sinking or other analogous fund
established for the purpose of redemption, retirement or prepayment of Capital
Stock or Indebtedness, (g) any write-up in the book value of any asset resulting
from a revaluation thereof subsequent to the date of the financial statements
referred to in Subsection 4.1.8 (Financial Statements; Projections), (h) any
items not included in clauses (a) through (g) above which are treated as
intangibles in conformity with GAAP, and (i) the effects of the currency
translation adjustment and the pension adjustment under the additional minimum
liability section of FASB 87.
 
          TARGET: means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Agent to be a suitable replacement) for the settlement of payments in Euro.
 
          Tax Matters Agreement: that certain Tax Matters Agreement, between
Vishay Intertechnology, Inc. and Vishay Precision, Inc., as it may be amended,
restated or modified from time to time; provided, that any such amendment,
restatement or modification not be adverse to the interests of the Lenders
 
          Taxes: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
23
 

--------------------------------------------------------------------------------

 

          Total Liquidity: The (i) cash on the balance sheet of the Borrower and
its Consolidated Subsidiaries, less (ii) amounts of such cash currently held in
escrow accounts, less (iii) amounts of such cash pledged to parties other than
the Agent, less (iv) amounts of such cash held in Subsidiaries that are subject
to agreements limiting their ability to transfer cash to the Borrower, plus (v)
the Available Commitment.
 
          Transducers: Vishay Transducers Ltd., a Delaware corporation, a
wholly-owned Subsidiary of the Borrower.
 
          Transferee: the meaning specified in Subsection 8.7.1 (Consolidations
and Mergers).
 
          Transition Services Agreement: that certain Transition Services
Agreement, dated as of July 6, 2010, between Vishay Intertechnology, Inc. and
Vishay Precision Group, Inc., as it may be amended, restated or modified from
time to time; provided, that any such amendment, restatement or modification not
be adverse to the interests of the Lenders
 
          Unreimbursed Drawings: drawings made under Letters of Credit which,
for any reason, have not been reimbursed by or on behalf of the Borrower,
whether through borrowings of Loans hereunder or otherwise.
 
          Unused Commitment Fee: the meaning specified in Subsection 2.7.1
(Unused Commitment Fees).
 
          Unused Commitment Fee Base: the meaning specified in Subsection 2.7.1
(Unused Commitment Fees).
 
          VCTT Transfer: the upcoming transfer of ownership (either by sale or
capital contribution) of the 89% ownership interest by Transducers of Vishay
Celtron (Tianjin) Technologies Co. Ltd., a Chinese company and Subsidiary, to
Vishay Precision Asia Investments Pte Ltd., a Singapore company and Subsidiary.
 
          Vishay: Vishay Intertechnology, Inc., a Delaware company, the entity
from which the Borrower and its Subsidiaries were spun-off.
 
          VPG Alpha Japan: Alpha Electronics K.K., a company formed under the
laws of Japan.
 
          Withdrawal Liability: any withdrawal liability as defined in Section
4201 of ERISA.
 
          Zandman Parties: (a) Dr. Felix Zandman, (b) his spouse, (c) lineal
descendants of the foregoing (d) any trusts for the benefit of any of the
foregoing, (e) any entities owned exclusively by the foregoing, and (f) the
Slaner Voting Trust.
 
24
 

--------------------------------------------------------------------------------

 

     1.2 Terms Generally.
 
          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (b) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (c) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (d) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary of the Borrower at "fair value," as defined therein.
 
          Any monetary amounts specified in this Agreement that are in
currencies other than U.S. Dollars shall mean the foreign currency equivalent of
the U.S. Dollar amount indicated, based on the Spot Exchange Rate.
 
ARTICLE 2
 
THE LOANS
 
     2.1 Revolving Credit Loans.
 
          2.1.1 Commitment to Make RC Loans.
 
               (a) Subject to and upon the terms and conditions set forth in
this Agreement, the RC Lenders shall make advances to the Borrower until the
Maturity Date in an aggregate principal amount outstanding at any one time not
to exceed $25,000,000 (as the same may be reduced or increased pursuant to the
terms of this Agreement, the “Commitment”); provided, however, that (a) the
aggregate amount of the Commitment available for borrowing at any time shall not
exceed the Available Commitment at such time; and (b) the amount and percentage
of the Commitment and the Available Commitment which each RC Lender is obligated
to lend shall not exceed at any time the amount or percentage set forth on
Schedule 1.1 hereto (as supplemented and amended by giving effect to the
assignments contemplated in this Agreement). The Commitment of any RC Lender is
sometimes referred to herein as such Lender’s Commitment. Within the limits set
forth above, the Borrower may borrow under this
 
25
 

--------------------------------------------------------------------------------

 

Section 2.1, repay or prepay such advances, and reborrow under this Section 2.1.
The amounts loaned to the Borrower pursuant to the revolving credit facility
described in this Section 2.1 are referred to as the “RC Loans.”
 
               (b) Except as set forth below in this paragraph (b), all RC Loans
shall be advanced in U.S. Dollars. By written request which request shall be
delivered to the Agent at least three Business Days prior to the date of any
advance, the Borrower may request that any RC Loan be made in Euros, British
Pounds Sterling, Japanese Yen or such other freely convertible foreign currency
as the Borrower may request and subject to availability of each of the Lenders
and so long as such Loan in such currency would not result in additional
unreimbursed Liabilities of any such Lender or be contrary to Law applicable to
any such Lender, the applicable RC Loan shall be made in the requested currency.
Any RC Loan so made in a currency other than U.S. dollars (a “Foreign Currency
Loan”) shall be repaid in the currency in which the Loan was made; interest
payments thereon shall be made in the currency in which the Loan was made. The
amount of any Foreign Currency Loan shall at all times be deemed to equal the
U.S. Dollar equivalent thereof determined using the Spot Exchange Rate.
 
          2.1.2 Available Commitment. “Available Commitment” shall mean an
amount equal to the Commitment, as the same is reduced by:
 
               (a) voluntary reductions in the Commitment pursuant to Subsection
2.1.3 (Voluntary Commitment Reductions);
 
               (b) the face amount of any outstanding Letters of Credit and any
Unreimbursed Drawings (if any) relating to Letters of Credit; and
 
               (c) the aggregate principal amount of any outstanding Swing Loans
and RC Loans.
 
          2.1.3 Voluntary Commitment Reductions. The Borrower shall have the
right at any time and from time to time upon five Business Days’ prior written
notice to the Agent to permanently reduce (on a pro rata basis among the RC
Lenders) or terminate the Commitment. Any partial reductions shall be in minimum
amounts of Five Million Dollars ($5,000,000) and in whole multiples of One
Million Dollars ($1,000,000) in excess of such minimum amount.
 
          2.1.4 Repayment in connection with Commitment Reductions, Certain
Currency Exchange Fluctuations and on Maturity Date. Upon the effective date of
each voluntary reduction in the Commitment referred to in Subsection 2.1.3
(Voluntary Commitment Reductions) and at any time that the U.S. Dollar
equivalent (at the Spot Exchange Rate) of the aggregate amount of the Foreign
Currency Loans and Foreign Currency Swing Loans causes the amount of RC Loans,
Swing Loans and the aggregate face amount of Letters of Credit and any
Unreimbursed Drawings to exceed the amount of the Commitment on any Spot
Currency Determination Date, then within two Eurocurrency Business Days of such
Spot Currency Determination Date, the Borrower shall be required to pay to the
Agent for the benefit of the RC Lenders the principal amount of the RC Loans
and/or Swing Loans, to the extent, if any, that (a) the aggregate principal
amount of any RC Loans and Swing Loans then outstanding plus the
 
26
 

--------------------------------------------------------------------------------

 

aggregate face amount of Letters of Credit then outstanding plus any
Unreimbursed Drawings (if any) exceeds (b) the amount of the Available
Commitment as so reduced. Accrued interest on the Loans so prepaid shall be due
and payable at the time of such prepayment, if the RC Loans are prepaid in full.
All amounts of principal, interest and fees relating to RC Loans not due and
payable before the Maturity Date are due and payable on that date.
 
          2.1.5 Voluntary Prepayment. Except as otherwise provided in this
Agreement, the Borrower shall be permitted to prepay the RC Loans at any time
without penalty or premium except as otherwise provided in Subsection 2.8.5
(Breakage). In connection with each voluntary prepayment:
 
               (a) The Borrower shall provide the Agent with notice of its
intention to prepay,
 
                    (i) no later than 12:00 p.m. (Philadelphia, PA time) on the
date of prepayment in the case of Base Rate Loans,
 
                    (ii) no later than 12:00 p.m. (Philadelphia, PA time) three
Business Days prior to the date of prepayment in the case of LIBOR Loans
denominated in U.S. Dollars; and
 
                    (iii) no later than 12:00 p.m. (London, England time) three
Eurodollar Business Days prior to the date of prepayment in the case of LIBOR
Loans denominated in a currency other than U.S. Dollars.
 
               (b) Each prepayment of principal of a RC Loan shall be in a
minimum amount equal to One Million Dollars ($1,000,000) and integral multiples
of Two Hundred Thousand ($200,000) in excess of such minimum amount.
 
               (c) The Borrower shall pay accrued interest on the amount prepaid
in connection with any prepayment of the RC Loans in full.
 
     2.2 Swing Loans.
 
          2.2.1 Swing Loan Advances.
 
               (a) Upon the terms and subject to the conditions of this
Agreement, the Swing Lender may (but is not obligated to) make, from time to
time, from and including the Closing Date to but excluding the Maturity Date,
one or more Loans (“Swing Loans”) to the Borrower, in an aggregate outstanding
principal amount not exceeding at any time $5,000,000, provided, however, that
no Swing Loan shall be made at any time in an amount in excess of the Available
Commitment.
 
               (b) Except as set forth below in this paragraph (b), all Swing
Loans shall be advanced in U.S. Dollars. By written request, which shall be
delivered to the Swing Lender and the European Agent by 12:00 noon
(Philadelphia, PA time) at least one Eurodollar Business Day prior to the date
of any Swing Loan, the Borrower may request that any Swing
 
27
 

--------------------------------------------------------------------------------

 

Loan be made in Euros or British Pounds Sterling or such other freely
convertible foreign currency as the Borrower may request, subject to
availability of the Swing Lender and so long as such Loan in such currency would
not result in additional unreimbursed liabilities of the Swing Lender or be
contrary to Law applicable to the Swing Lender, the applicable Swing Loan shall
be made in the requested currency. Any Swing Loan so made in a currency other
than U.S. Dollars (a “Foreign Currency Swing Loan”) shall be repaid in the
currency in which the Loan was made; interest payments thereon shall be made in
the currency in which the Loan was made. The amount of any Foreign Currency
Swing Loan shall at all times be deemed to equal the U.S. Dollar equivalent
thereof, determined using the Spot Exchange Rate.
 
          2.2.2 Terms of Swing Loan Borrowings. The Borrower shall give the
Swing Lender notice (which shall be irrevocable) of a request for a Swing Loan
in U.S. Dollars no later than 12:00 noon (Philadelphia, PA time) on the day such
Loan is requested and in the manner and at such time as is required by
Subsection 2.2.1(b) (Swing Loan Advances) for any requests for Swing Loans to be
made in currencies other than U.S. dollars; if such notice is received later
than 12:00 noon (Philadelphia, PA time), then the request shall be deemed to be
a request for a Swing Loan to be made on the next Business Day. Each Swing Loan
shall be in a principal amount equal to or greater than Two Hundred Fifty
Thousand Dollars ($250,000) (or the U.S. Dollar equivalent thereof, if
applicable) and shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall repay the principal amount of each Swing Loan (together with
all accrued interest) no later than 3:00 p.m. (Philadelphia, PA time) on the
earliest of (a) the date that is no more than five (5) Business Days after the
date that such Loan is made, (b) the date that demand is made therefor by the
Swing Lender, (c) the Maturity Date and (d) the date specified in Subsection
2.1.4 (Repayment in Connection with Reductions, Certain Currency Exchange
Fluctuations and on Maturity Date).
 
          2.2.3 Participation by RC Lenders. Upon demand made to the RC Lenders
by the Swing Lender, which demand may be made before or after an Event of
Default or Default, and before or after the maturity date of the subject Swing
Loans, but subject to the provisions of Subsection 2.2.5 (Certain Limitations),
each RC Lender shall promptly, irrevocably, and unconditionally purchase from
the Swing Lender, without recourse or warranty, an undivided interest and
participation in the Swing Loans then outstanding.
 
          Each RC Lender shall effect such purchase by paying to the Swing
Lender in immediately available funds, without reduction or deduction of any
kind, including reductions or deductions for set-off, recoupment or
counterclaim, an amount equal to such RC Lender’s pro rata share of the
principal amount of all Swing Loans then outstanding. Each RC Lender’s pro rata
share of the Swing Loans shall be based on the amount of such RC Lender’s pro
rata share of the total Commitment. Thereafter, the RC Lenders’ respective
interests in such Swing Loans, and the remaining interest of the Swing Lender in
such Swing Loans, shall in all respects be treated as RC Loans under this
Agreement, except that such Swing Loans shall be due and payable by the Borrower
on the dates referred to in Subsection 2.2.2 (Terms of Swing Loan Borrowings).
 
          If any RC Lender does not pay any amount that it is required to pay
pursuant to this Subsection 2.2.3 promptly upon the Swing Lender’s demand
therefor, (a) the Swing Lender
 
28
 

--------------------------------------------------------------------------------

 

shall be entitled to recover such amount on demand from such RC Lender, together
with interest thereon, at the Federal Funds Effective Rate for the first three
Business Days, and thereafter at the Base Rate, for each day from the date of
such demand, if made prior to 2:00 p.m. (Philadelphia, PA time) on any Business
Day, or, if made at any later time, from the next Business Day following the
date of such demand, until the date such amount is paid in full to the Swing
Lender by such RC Lender and (b) the Swing Lender shall be entitled to all
interest payable by the Borrower on such amount until the date on which such
amount is received by the Swing Lender from such RC Lender. Moreover, any RC
Lender that shall fail to make available the required amount shall not be
entitled to vote on or consent to or approve any matter under this Agreement and
the other Loan Documents until such amount with interest is paid in full to the
Swing Lender by such RC Lender. Without limiting any obligations of any RC
Lender pursuant to this Subsection 2.2.3, if any RC Lender does not pay such
corresponding amount promptly upon the Swing Lender’s demand therefor, the Swing
Lender shall notify the Borrower and the Borrower shall promptly repay such
corresponding amount to the Swing Lender together with accrued interest thereon
at the applicable rate on such Swing Loans.
 
          2.2.4 No Set-off, Etc. Subject only to the limitations set forth in
Subsection 2.2.5 (Certain Limitations), the obligations of each RC Lender to
make available to the Swing Lender the amounts set forth in Subsection 2.2.3
(Participation by RC Lenders) shall be absolute, unconditional and irrevocable
under any and all circumstances, shall be without reduction for any set-off or
counterclaim of any nature whatsoever, may not be terminated, suspended or
delayed for any reason whatsoever, shall not be subject to qualification or
exception and shall be made in accordance with the terms of this Agreement.
 
          2.2.5 Certain Limitations. No RC Lender shall be obligated to purchase
a participation in any Swing Loan pursuant to Subsection 2.2.3 (Participation by
RC Lenders), if such RC Lender proves that (a) the conditions set forth in
Subsections 4.2.1 (No Default) or 4.2.3 (Representations and Warranties) were
not satisfied at the time such Swing Loan was made (unless such condition was
waived in accordance with the terms of this Agreement) and (b) such RC Lender
had notified the Swing Lender in a writing received by the Swing Lender at least
one Business Day prior to the time that it made such Swing Loan that the Swing
Lender was not authorized to make such Swing Loan because such conditions were
not satisfied and stating with specificity the reason therefor.
 
     2.3 Borrowing Notice.
 
          Each RC Loan shall be in the minimum amount of One Million Dollars
($1,000,000) and integral multiples of Two Hundred Thousand Dollars ($200,000)
in excess of such minimum amount. To effect a funding, in addition to any
notices for Foreign Currency Loans required by this Agreement a copy of which
notices shall be sent to the European Agent in addition to all other required
recipients, if applicable, the Borrower shall give the Agent written notice in
the form attached to this Agreement as Exhibit B specifying the type, amount and
date of each intended borrowing and the manner in which the same shall be
disbursed, which notice:
 
               (a) in the case of RC Loans that are Base Rate Loans, shall be
given no later than 12:00 p.m. (Philadelphia, PA time) on the date of such
borrowing,
 
29
 

--------------------------------------------------------------------------------

 

               (b) in the case of LIBOR Loans (i) that are denominated in U.S.
Dollars, shall be given no later than 12:00 p.m. (Philadelphia, PA time) at
least three Eurodollar Business Days prior to the date of such borrowing and
shall specify the Interest Period with respect to such borrowing, and (ii) that
are denominated in currencies other than U.S. Dollars, shall be given no later
than 12:00 p.m. (Philadelphia, PA time) at least four Eurodollar Business Days
prior to the date of such borrowing and shall specify the Interest Period with
respect to such borrowing, and
 
               (c) in the case of Swing Loans (i) that are denominated in U.S.
Dollars, shall be given no later than 12:00 noon (Philadelphia, PA time) on the
date of such borrowing, and (ii) that are Foreign Currency Swing Loans, shall be
given no later than 12:00 noon (Philadelphia, PA time) four Eurodollar Business
Days prior to the date of such borrowing.
 
Notwithstanding the foregoing, the Agent may (but is not obligated to) act upon
telephone notice by the Borrower whether or not written notice is received;
provided nothing in this sentence shall relieve the Borrower from providing
written notice as provided by this Section.
 
          Except in the case of Swing Loans, the Agent in turn shall give prompt
written or telephonic (promptly confirmed in writing) notice to each Lender of
its pro rata share of the borrowing, the interest rate option selected and the
scheduled date of the funding. After receipt of such notice, each Lender shall
make such arrangements as are necessary to assure that its share of the funding
shall be immediately available to the Agent no later than 2:30 p.m.
(Philadelphia, PA time), on the date on which the funding is to occur. After
receipt of the funds, the Agent, subject to the satisfaction of the conditions
precedent set forth in Section 4.2 (Requirements for Each Loan/Letter of
Credit), shall disburse the amount of such funding in accordance with
instructions in the Borrower’s borrowing notice.
 
          The Lenders shall not be obligated to comply with a borrowing notice
if there shall then exist an Event of Default or a Default regardless of whether
the Lenders have determined to exercise their remedies arising upon the
occurrence of such Event of Default or Default.
 
     2.4 Increase in Commitment.
 
          2.4.1 Request to Increase. The Borrower shall have the right to
increase the aggregate amount of the Commitment by an aggregate principal amount
equal to $10,000,000 by obtaining additional commitments, either from one or
more of the Lenders or another lending institution reasonably acceptable to the
Agent (a “new Lender”), subject to the following terms and conditions: (i) any
such request for an increase shall be in the aggregate principal amount of at
least $5,000,000 (ii) the Borrower may make a maximum of two (2) such requests,
(iii) any new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (iv) the procedure described in Subsection 2.4.1 has been
satisfied and provided, further the Borrower shall give the existing Lenders at
least ten Business Days’ written notice that it intends to increase the
Commitment (which notice shall include the amount of such proposed increase) and
Borrower shall give the existing Lenders the first opportunity to provide such
increase in the Commitment during such ten Business Day period prior to agreeing
to any increased Commitment with any new Lender. If more than one existing
Lender offers to provide the increased Commitment, such increase shall be
allocated amount the offering Lenders pro rata.
 
30
 

--------------------------------------------------------------------------------

 

          2.4.2 Modifications to this Agreement. If any modification to this
Agreement is required for such an increase, it shall be in form and substance
satisfactory to the Agent. So long as such modifications do not decrease the
interest rates or fees payable in connection with the Loans and are for the
purpose of allocating amounts ratably among the Lenders, changing the mechanics
and other necessary changes to this Agreement to make the increase effective,
each Lender hereby authorizes the Agent to enter into such amendments to this
Agreement and the other Loan Documents on their behalf as the Agent shall deem
appropriate; provided that the interests rates, Unused Commitment Fees or
Letters of Credit Fees applicable to any Commitments of the Lenders prior to
such modification shall not, in any event, be decreased pursuant to such
modification; and provided further that if such additional Lender is entitled to
interest rates, Unused Commitment Fees or Letters of Credit Fees in excess of
those provided for the Commitments outstanding at the time of such modification,
then such higher interest and fee rates shall be made to apply to all
Commitments of any Lender thereafter. As a condition precedent to such an
increase, the Borrower shall deliver to the Agent a certificate of each Loan
Party (in sufficient copies for each Lender) signed by an authorized officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained herein and the other Loan Documents
are true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default or Event of Default exists. On or about the date of such
increase, all outstanding Loans shall be reallocated among the Lenders
(including any new Lenders) in accordance with the Lenders’ respective revised
ratable share of the Commitment.
 
     2.5 Lenders’ Obligations Several.
 
          Each Lender is severally bound by this Agreement, but there shall be
no joint obligation of the Lenders under this Agreement. The failure of any
Lender to make any share of the Loans or fulfill any obligations respecting
Letters of Credit to be made or fulfilled by it on the date specified for the
Loans or such obligations shall not relieve any other Lender of its obligation
to make its share of the Loans or fulfill other obligations on such date, but
neither any Lender nor the Agent shall be responsible for the failure of any
other Lender to make a share of the Loans or fulfill other obligations to be
made or fulfilled by such other Lender.
 
     2.6 Notes.
 
          Upon the request of any RC Lender, the aggregate principal amount of
each RC Lender’s share of the Commitment and RC Loans shall be evidenced by a
note to be issued by the Borrower to each RC Lender in substantially the form
attached to this Agreement as Exhibit A-1. Upon the request of the Swing Lender,
the Swing Loans and commitment therefor shall be evidenced by a note to be
issued by the Borrower to the Swing Lender in substantially the form attached to
this Agreement as Exhibit A-2.
 
31
 

--------------------------------------------------------------------------------

 

     2.7 Fees to Lenders.
 
          2.7.1 Unused Commitment Fees.
 
               (a) The Borrower shall pay to the Agent, for the account of the
RC Lenders, quarterly in arrears on each Quarterly Payment Date an unused
commitment fee (the “Unused Commitment Fee”) equal to the Annual Applicable
Unused Commitment Fee Rate divided by four, multiplied by the average daily
Unused Commitment Fee Base for the preceding quarter.
 
               (b) “Unused Commitment Fee Base” means an amount at any time
equal to (a) the amount of the Commitment less (b) the sum of the aggregate
principal amount of outstanding RC Loans, the face amount of outstanding Letters
of Credit and any Unreimbursed Drawings in respect of Letters of Credit.
Outstanding Swing Loans shall not reduce the Unused Commitment Fee Base. The
term “Annual Applicable Unused Commitment Fee Rate” when used with respect to
the average daily Unused Commitment Fee Base shall mean the following:
 

If the Then the Annual Applicable Leverage Ratio is: Unused Commitment Fee Rate
  is: <0.75 to 1.00 0.30% >0.75 to 1.00 and 0.40% <1.50 to 1.00   >1.50 to 1.00
0.50%


The Unused Commitment Fee Rate shall be determined using the Leverage Ratio on
the Officer’s Compliance Certificate delivered on the Closing Date from the date
hereof until the delivery of the Officer’s Compliance Certificate for the period
ending October 2, 2010 pursuant to Subsection 6.1.3 (Delivery of Officer’s
Compliance Certificates). Thereafter, the Unused Commitment Fee Rate shall be
adjusted three Business Days after the Officer’s Compliance Certificate is
delivered pursuant to Subsection 6.1.3 (Delivery of Officer’s Compliance
Certificates), provided, however, at any time that the Borrower shall have not
delivered such certificate at the time specified in Subsection 6.1.3 (Delivery
of Officer’s Compliance Certificates), until such time as such certificate is so
delivered to the Agent, the Unused Commitment Fee Rate shall be the highest rate
set forth above.
 
          2.7.2 Letter of Credit Fees. The Borrower shall pay to the Agent for
the account of the Issuing Bank and/or RC Lenders, as applicable, such letter of
credit fees as are described in Article 3 (Letters of Credit).
 
          2.7.3 Other Fees. The Borrower shall pay such other fees as the
Borrower has otherwise agreed to pay to the Agent, the Issuing Bank, and/or the
Lenders.
 
32
 

--------------------------------------------------------------------------------

 

     2.8 Interest.
 
          2.8.1 Rates. The Loans (other than Swing Loans) shall bear interest at
the Borrower’s option (subject to the limitation and conditions set forth in
this Section 2.8) at the Base Rate plus the Applicable Margin or at the Adjusted
LIBOR plus the Applicable Margin. Interest on Base Rate Loans shall be payable
quarterly on each Quarterly Payment Date, commencing with the first Quarterly
Payment Date after the Closing Date. Interest on LIBOR Loans shall be payable on
the last day of each Interest Period, provided that if the Interest Period is
six Months or longer, interest shall be payable on the ninetieth day of the
Interest Period, every ninetieth day thereafter until the end of the Interest
Period and on the last day of the Interest Period. Swing Loans denominated in
U.S. Dollars shall bear interest at the Base Rate plus Applicable Margin for RC
Loans; Foreign Currency Swing Loans denominated in Pounds Sterling or Euros
shall bear interest at Overnight LIBO Rate plus Applicable Margin for RC Loans;
and Foreign Currency Swing Loans denominated in other currencies permitted by
this Agreement shall bear interest at such rates as may be agreed upon by the
Swing Lender and Borrower. Accrued interest on Swing Loans shall be payable at
the earlier of (a) the date the principal amount of such Swing Loans are payable
and (b) on the Quarterly Payment Date. All computations of interest shall be
made on the basis of a 360-day year and the actual number of days elapsed.
Changes in the rate of interest resulting from changes in the Base Rate shall
take place immediately without notice or demand of any kind.
 
          2.8.2 Applicable Margin. Except as set forth in Subsection 2.8.3
(Adjustments to Applicable Margin), (a) the term “Applicable Margin” when used
with respect to the Base Rate shall mean 0.00%, and (b) the term “Applicable
Margin” when used with respect to Adjusted LIBOR shall mean the following:
 

  Adjusted LIBOR   Applicable Margin Leverage Ratio for RC Loans <0.75 to 1.00
1.75% >0.75 to 1.00 and 2.25% <1.50 to 1.00   >1.50 to 1.00 2.75%


          2.8.3 Adjustments to Applicable Margin. From the Closing Date until
the financial statements and Officer’s Compliance Certificate for the period
ending October 2, 2010 are delivered to the Agent pursuant to Subsection 6.1.3
(Delivery of Officer’s Compliance Certificates), the Applicable Margin for Base
Rate Loans shall be 0.00% and the Applicable Margin for LIBOR Loans shall be
determined using the Leverage Ratio on the Officer’s Compliance Certificate
delivered on the Closing Date. Thereafter, the Applicable Margin shall be
adjusted three Business Days after the delivery of the Officer’s Compliance
Certificate delivered pursuant to Subsection 6.1.3 (Delivery of Officer’s
Compliance Certificates), provided, however, at any time that the Borrower shall
have not delivered such certificate at the time specified in Subsection 6.1.3
(Delivery of Officer’s Compliance Certificates), until such time as such
certificate is so delivered to the Agent, the Applicable Margin shall be the
maximum
 
33
 

--------------------------------------------------------------------------------

 

amount for the applicable type of Loan set forth above and, provided further, if
the Borrower incorrectly reports or calculates the Leverage Ratio, the Agent, in
its sole discretion, may change interest retroactively based on the Applicable
Margin that should have been in effect for such period that the Leverage Ratio
was incorrectly reported or calculated. The foregoing shall not limit any rights
of the Lenders to receipt of the Default Rate, if applicable.
 
          2.8.4 LIBOR Election.
 
               (a) Unless otherwise elected by the Borrower, all Loans shall be
Base Rate Loans. The Borrower may, upon at least three Eurodollar Business Days’
prior written notice to the Agent (in the form attached to this Agreement as
Exhibit B for new advances and in the form attached to this Agreement as Exhibit
C to convert or continue existing Loans), and subject to and upon the terms and
conditions set forth in this Agreement, elect to borrow money that will bear
interest based on Adjusted LIBOR plus the Applicable Margin or to convert a
portion of the Loans to bear interest based on Adjusted LIBOR plus the
Applicable Margin. Any such election may be made with respect to a principal
amount designated in such notice and equal to at least One Million Dollars
($1,000,000) and integral multiples of Two Hundred Thousand Dollars ($200,000)
in excess of such minimum, for the Interest Period next ensuing, which shall
equal one, three, or six Months, as designated by the Borrower in its notice.
 
               (b) The Borrower may not convert any outstanding Loans to LIBOR
Loans if at the time of such conversion there shall exist a Default or an Event
of Default.
 
               (c) If an interest rate based on Adjusted LIBOR plus the
Applicable Margin is elected, such interest rate shall remain in effect for the
Interest Period selected and such interest rate shall not otherwise be converted
to another interest rate prior to the expiration of the Interest Period except
as otherwise required by this Subsection 2.8.4. If an Interest Period for any
LIBOR Loan would otherwise commence on a day that is not a Eurodollar Business
Day, such Interest Period shall commence on the next Eurodollar Business Day.
 
               (d) Each LIBOR Loan shall, on the last day of the applicable
Interest Period, automatically convert into a Base Rate Loan unless, at least
three Eurodollar Business Days prior thereto, the Agent has received a notice in
the form attached hereto as Exhibit C that the Borrower has elected to continue
such Loan as a LIBOR Loan.
 
               (e) The Borrower may not elect an interest rate based on Adjusted
LIBOR if such election would require the Agent to administer concurrently a
combination of elective rates of interest based on Adjusted LIBOR and/or a
combination of Interest Periods that exceed an aggregate of five.
 
               (f) No Interest Period may be elected that would end later than
the Maturity Date (for RC Loans).
 
          2.8.5 Breakage. In the event that the Borrower makes a prepayment of
any LIBOR Loans on a day other than the last day of the applicable Interest
Period, including any such prepayment as a result of an assignment required by
Subsection 2.14.2 (Replacement of Lenders), or fails to borrow a LIBOR Loan, or
fails to convert a Loan to a LIBOR Loan on the
 
34
 

--------------------------------------------------------------------------------

 

date specified in the applicable notice, the Borrower will pay to the Agent,
upon demand, for the account of the affected Lenders, any cost, loss or expense
incurred as a result thereof. Each affected Lender shall certify the amount of
such cost, loss or expense (but excluding loss of profit) to the Borrower, which
certification and statement shall be conclusive in the absence of manifest
error.
 
          2.8.6 Default Rate; Late Fee. Anything in this Agreement to the
contrary notwithstanding, upon the occurrence of an Event of Default (whether or
not the Agent has accelerated payment of the Notes), or after maturity or
judgment has been rendered on the Notes, the Borrower’s right to select interest
rate options shall cease and the unpaid principal of the Loans shall, upon
written notice from the Agent (which notice may be retroactive to the Event of
Default), bear interest at the Base Rate plus the Applicable Margin for Base
Rate Loans plus two percent (2%) (the “Default Rate”).
 
          2.8.7 Source of Funds. Although each Lender may elect to purchase in
the London Inter-Bank Eurocurrency Market one or more Eurodollar Deposits in
order to fund or maintain its funding of LIBOR Loans hereunder, it is
acknowledged that the provisions of this Agreement relating to such funding are
included only for the purpose of determining the rate of interest to be paid and
any other amounts owing under this Agreement in connection with such election,
and each Lender shall be entitled to fund and maintain its funding of all or any
part of that portion of the principal amount of the Loans in any manner it sees
fit. Nonetheless, all such determinations shall be made as if each Lender had
actually funded and maintained its LIBOR Loans through the purchase of
Eurodollar Deposits.
 
          2.8.8 Interest Due with Certain Repayments and Prepayments. In
addition to payments of accrued interest as provided in Subsection 2.8.1
(Rates), accrued interest on the following repayments and prepayments shall be
due and payable at the time of such repayments and prepayments:
 
               (a) all repayments and prepayments of Swing Loans; and
 
               (b) all repayments and prepayments of RC Loans on the Maturity
Date (whether such date is the originally contemplated Maturity Date or an
earlier date on which the Commitment is terminated);
 
it being understood that this Subsection 2.8.8 does not interfere with the
obligation of the Borrower pursuant to Subsection 2.8.5 (Breakage) with respect
to any such repayment or prepayment.
 
     2.9 Increased Costs; Unavailability.
 
          2.9.1 Increased Costs Generally. If any Change in Law or any
determination to comply with Borrower’s request to fund Loans in currencies
other than U.S. Dollars shall:
 
               (a) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for
 
35
 

--------------------------------------------------------------------------------

 

the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted LIBOR) or the Issuing Bank;
 
               (b) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.13
(Taxes) and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the Issuing Bank); or
 
               (c) impose on any Lender or the Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Bank, the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
 
          2.9.2 Capital Requirements. If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
 
          2.9.3 Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Subsections 2.9.1 (Increased Costs Generally) or 2.9.2 (Capital
Requirements) and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
36
 

--------------------------------------------------------------------------------

 

          2.9.4 Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.9 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.9 for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
          2.9.5 Inability to Determine LIBOR. In the event that the Agent or the
Requisite Lenders shall have determined that for any reason it has become
impossible or impracticable to determine the Adjusted LIBOR (or the Adjusted
LIBOR for any specified Interest Periods), the Agent shall promptly give notice
of such determination to the Borrower. In that case, no part of the Loans shall
thereafter be available at the Adjusted LIBOR (or at the Adjusted LIBOR for the
specified Interest Period) until the Agent determines that the circumstances
described above cease to exist.
 
          2.9.6 Laws Affecting LIBOR Availability. If any Lender shall determine
that it has become unlawful or impossible for such Lender (or any of its lending
offices) to make or maintain LIBOR Loans (or LIBOR Loans of a specified
duration) due to (a) the introduction of, or any change in, any Law or any
change in the interpretation or administration thereof by any Governmental
Authority, or (b) compliance by any Lender (or any of its lending offices) with
any request or directive (whether or not having the force of law) of any such
Governmental Authority, such Lender shall promptly give notice thereof to the
Agent and the Agent shall promptly give notice thereof to the Borrower and the
other Lenders. Thereafter, until the Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make such
LIBOR Loans (or LIBOR Loans of the specified duration) and the right of the
Borrower to convert any Loan or continue any Loan as such shall be suspended and
thereafter the Borrower may select only Base Rate Loans (or LIBOR Loans of other
durations) hereunder, and (ii) if any Lender may not lawfully continue to
maintain a Loan as a LIBOR Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan.
 
     2.10 Purpose.
 
     The proceeds of the Loans shall be used by the Borrower: (a) to refinance
existing Indebtedness on the Closing Date; (b) to finance acquisitions,
investments and Capital Expenditures permitted under this Agreement; and (c) to
provide for working capital needs and general corporate purposes.
 
     2.11 Mechanics of Payments: Borrower Payments.
 
          2.11.1 Manner of Making Payments. All payments on account of principal
of and interest on the Loans, the Unused Commitment Fee, and all other amounts
otherwise payable
 
37
 

--------------------------------------------------------------------------------

 

to the Lenders under this Agreement (other than payments in respect of Swing
Loans which shall be made directly to the Swing Lender) shall be made to the
Agent. All payments shall be made by the Borrower to the Agent, in Dollars in
immediately available funds, without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any taxes or other payments.
Unless otherwise specified, all payments by the Borrower shall be made by 12:00
noon (Philadelphia, PA time) on the due date for such payment, (and if by wire
transfer, in accordance with the instructions on the signature page to this
Agreement) or by the Agent debiting an account of the Borrower with the Agent.
The failure by the Borrower to make a payment by 12:00 noon (Philadelphia, PA
time) shall not constitute an Event of Default if such payment is made on the
due date; however, any payment made after such time on such due date shall be
deemed made on the next Business Day for the purpose of interest and
reimbursement calculations.
 
          2.11.2 Payments by Borrower; Presumptions by Agent. Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders or the Issuing Bank
(such payment being a “Borrower Required Payment”) that the Borrower will not
make the Borrower Required Payment, the Agent may assume that the Borrower has
made the Borrower Required Payment on such date in accordance herewith and may,
in reliance upon such assumption (but shall not be required to), distribute to
the Lenders or the Issuing Bank, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such Borrower Required Payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
or the Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it but excluding the date of payment to the
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.
 
          2.11.3 Disbursements from Agent to Lenders. The Agent shall promptly
remit to each Lender its pro rata share of payments received pursuant to
Subsection 2.11.1 (Manner of Making Payments) in immediately available funds,
except that all reimbursement payments in respect of losses, out-of-pocket
expenses, funding losses or like matters shall be retained by the Agent or
remitted to the Lenders according to their respective appropriate entitlement to
such reimbursement and except as otherwise provided with respect to Defaulting
Lenders. Unless otherwise provided in this Agreement or the other Loan
Documents, payments from the Borrower shall be applied first to fees, then to
interest (to the extent then payable), then to principal of Base Rate Loans, and
then to principal of LIBOR Loans (and among such LIBOR Loans, first to those
with the earliest expiring Interest Periods).
 
          2.11.4 Authorization to Deduct Funds and Make Loans in Satisfaction of
Obligations. At any time that the Borrower is required to make a payment of
principal, interest, reimbursement obligations in respect of Letters of Credit,
fees, costs, expenses or other amounts pursuant to the terms of this Agreement
or the other Loan Documents and, in any case, fails to do so, in addition to
other rights and remedies of the Agent and Lenders hereunder, under the other
Loan Documents and at Law, the Borrower hereby authorizes the Agent and the
Lenders (at their option, after receipt of notice from the Agent to do so) to
cause the aforesaid payments to be made first by drawing under the credit
facilities provided under this Agreement, and then
 
38
 

--------------------------------------------------------------------------------

 

after the occurrence and during the continuance of an Event of Default (if there
is no availability under the Commitment) by deducting funds from the balance of
any of the Borrower’s accounts maintained with the Agent, or by making
additional loans (and any such loans shall be subject to interest at the Default
Rate and shall be part of the Obligations secured by all of the security
interests granted pursuant to the Loan Documents); provided, however, that
notwithstanding the making by the Lenders of any of the aforesaid payments as
set forth in this sentence, the failure of the Borrower to make any of the
aforesaid payments when due shall constitute an Event of Default. The Agent and
the Lenders may cause payments to be made pursuant to this Subsection 2.11.4, in
their sole discretion, regardless of the existence of an Event of Default and
whether or not the aggregate amount of the outstanding Loans, after giving
effect to such payments, exceeds the amount of the Commitments. Notwithstanding
the foregoing, the Lenders shall have no obligation to make any additional loans
to the Borrower pursuant to this Subsection 2.11.4.
 
          2.11.5 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b purchase (for cash at face value) participations in the Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that
 
               (a) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and
 
               (b) the provisions of this Subsection 2.11.5 shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Subsection 2.11.5 shall apply).
 
          The Borrower and each Loan Party consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower’s and each Loan Party’s rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower and each Loan Party in the amount of such
participation.
 
          2.11.6 Payments Due on Non-Business Days. Subject to Subsection 2.8.4
(LIBOR Election) as to payments with respect to Adjusted LIBOR, if any payment
under the Loan Documents becomes due on a day that is not a Business Day, the
due date of such payment
 
39
 

--------------------------------------------------------------------------------

 

shall be extended to the next succeeding Business Day, and such extension of
time shall be included in computing interest and fees in connection with such
payment.
 
     2.12 Mechanics of Payments; Lender Payments.
 
          2.12.1 Funding by Lenders; Presumption by Agent. Unless the Agent
shall have received notice from a Lender prior to proposed the date on which it
is scheduled to fund any amount hereunder to the Agent any amount payable by a
Lender under this Agreement (such payment being a “Lender Required Payment”)
that such Lender will not make available to the Agent its Lender Required
Payment, the Agent may assume that such Lender has made its Lender Required
Payment available on such date in accordance with Section 2.3 (Borrowing Notice)
and may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its Lender Required Payment to the Agent, then the applicable
Lender and the Borrower severally agree to pay to the Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation
and (ii) in the case of a payment to be made by the Borrower, the Base Rate plus
Applicable Margin. If the Borrower and such Lender shall pay such interest to
the Agent for the same or an overlapping period, the Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its Lender Required Payment to the Agent, then the
amount so paid shall constitute such Lender’s Loan included in the applicable
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make its Lender
Required Payment to the Agent. Any Lender that fails to make a Lender Required
Payment upon receipt of notice therefor shall not be entitled to vote on any
matters that it otherwise would be entitled to vote on under this Agreement
until it makes such payment.
 
          2.12.2 Reserved.
 
     2.13 Taxes.
 
          2.13.1 Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13) the Agent, each
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
40
 

--------------------------------------------------------------------------------

 

          2.13.2 Payment of Other Taxes by the Borrower. Without limiting the
provisions of Subsection 2.13.1 (Payments Free of Taxes), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
          2.13.3 Indemnification by the Borrower. The Borrower shall indemnify
the Agent, each Lender and the Issuing Bank, within 30 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.13) paid by the Agent, such Lender or the
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
          2.13.4 Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
 
          2.13.5 Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
          Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
               (a) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
               (b) duly completed copies of Internal Revenue Service Form
W-8ECI,
 
41
 

--------------------------------------------------------------------------------

 

               (c) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
               (d) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
          2.13.6 Treatment of Certain Refunds. If the Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.13, it shall pay to the Borrower within 30 days of receipt an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.13 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Agent, such Lender or the Issuing Bank, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or the Issuing Bank in the event the Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Agent, any Lender or the Issuing
Bank to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.
 
          2.13.7 Survival. Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.13 shall survive the payment in full of the
Obligations and the termination of the Commitments.
 
     2.14 Mitigation Obligations; Replacement of Lenders.
 
          2.14.1 Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.9 (Increased Costs; Unavailability), or
requires the Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13
(Taxes), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.9 (Increased
Costs; Unavailability) or Section 2.13 (Taxes), as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
 
42
 

--------------------------------------------------------------------------------

 

expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
          2.14.2 Replacement of Lenders. If any Lender requests compensation
under Section 2.9 (Increased Costs; Unavailability), or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13 (Taxes), or if
any Lender becomes a Defaulting Lender, or if any Lender does not approve an
Amendment to this Agreement or any other Loan Document which is approved by the
Requisite Lenders and which is required to also be approved by such Lender to be
effective pursuant to Section 11.5 (Amendments, Waiver and Consents), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.6 (Successors and Assigns), all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that
 
               (a) the Borrower shall have paid to the Agent the assignment fee
specified in Section 11.6 (Successors and Assigns),
 
               (b) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Subsection 2.8.5 (Breakage)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts),
 
               (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.9 (Increased Costs; Unavailability) or payments
required to be made pursuant to Section 2.13 (Taxes), such assignment will
result in a reduction in such compensation or payments thereafter, and
 
               (d) such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
43
 

--------------------------------------------------------------------------------

 

     2.15 Defaulting Lenders.
 
          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
               (a) the Unused Commitment Fee payable pursuant to Subsection
2.7.1 (Unused Commitment Fees) shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender;
 
               (b) the Commitment of such Defaulting Lender shall not be
included in determining whether all Lenders or the Requisite Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 11.5), provided that except as expressly provided
otherwise and except as a result of such Defaulting Lender having a greater or
lesser Commitment than other affected Lenders, any waiver, amendment or
modification that reduces the principal amount due to the Defaulting Lender or
extends any scheduled principal payment due to the Defaulting Lender or
increases the Commitment of the Defaulting Lender shall require its consent to
the same extent as if it were not a Defaulting Lender;
 
               (c) if any Swing Loans or Letters of Credit are outstanding at
the time a Lender is a Defaulting Lender, the Borrower shall within one Business
Day following notice by the Agent (i) prepay such outstanding Swing Loans or, if
agreed by such Swing Lenders, cash collateralize the outstanding Swing Loans of
the Defaulting Lender on terms satisfactory to the Swing Lender and (ii) cash
collateralize such Defaulting Lender’s outstanding Letters of Credit in
accordance with the procedures set forth in Section 3.1.9 (Cash Collateral
Account) for so long as such Letters of Credit are outstanding;
 
               (d) so long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 3.1.9 (Cash Collateral Account),
satisfactory to such Issuing Bank;
 
               (e) any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender, but excluding
Section 2.14.2 (Replacement of Lenders)) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Agent (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the
payment of any amounts owing by such Defaulting Lender to each Issuing Bank or
Swing Lender hereunder, (iii) third, if so determined by the Agent or requested
by any Issuing Bank or Swing Lender, to be held in such account as cash
collateral for future funding obligations of the Defaulting Lender of any
participating interest in any Swing Loan or Letter of Credit, (iv) fourth, to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required
 
44
 

--------------------------------------------------------------------------------

 

by this Agreement, as determined by the Agent, (v) fifth, if so determined by
the Agent, held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any Loans under this Agreement, (vi)
sixth, to the payment of any amounts owing to the Lenders or any Issuing Bank or
Swing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank or Swing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;
 
               (f) The Agent may, (but only with the consent of the Borrower
(not to be unreasonably withheld or delayed) so long as no Default or Event of
Default shall then have occurred and be continuing) without the consent of any
Lenders, reduce the amount of the Defaulting Lender’s Commitment from time to
time (but not below the amount of its outstanding Loans) without making a pro
rata reduction; and
 
               (g) The Swing Lender may make Swing Loans and the Issuing Bank
may issue Letters of Credit in amounts that exclude the amount of the Commitment
of any Defaulting Lender and may seek reimbursement from Lenders in such amounts
as reflect the pro rata Commitments of the Lenders other than Defaulting Lenders
as if the Defaulting Lenders were not Lenders hereunder.
 
Any or all of the provisions of this Section 2.15 may be utilized in the
discretion of the Agent.
 
     2.16 Additional Borrowers.
 
          2.16.1 Request for Additional Borrowers. Provided there exists no
Default or Event of Default, the Borrower may from time to time, request that
one or more of its wholly-owned Subsidiaries be made additional borrowers under
this Agreement and the Loan Documents. At the time of sending such notice, the
Borrower (in consultation with the Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).
 
          2.16.2 Lender Elections to Accept Additional Borrower. Each Lender
desiring to accept such additional Borrower (which determination shall be in the
sole and absolute discretion of such Lender) shall notify the Agent in writing
within such time period that it agrees to the addition of such Subsidiary as a
Borrower hereunder. In the event that all Lenders provide such notice to the
Agent within the time period specified, the designated Subsidiary shall become a
Borrower hereunder pursuant to and subject to the terms of this Section 2.16.
 
          2.16.3 Execution of Documentation by Additional Borrower. Any
Subsidiary sought to be added as an additional borrower under the Loan Documents
pursuant to Subsection 2.16.1 (Request for Additional Borrowers) and approved by
the Lenders pursuant to clause
 
45
 

--------------------------------------------------------------------------------

 

Subsection 2.16.2 (Lender Election to Accept Additional Borrower) above shall
execute such additional documentation as the Agent may request, which shall
include, but is not limited to, joinders to this Agreement and the Security
Agreement. Further, in the event that an additional Borrower is designated in
accordance with the terms hereof, each Lender authorizes the Agent to execute,
on their behalf, such amendments and supplements to this Agreement and the other
Loan Documents as the Agent shall deem necessary or desirable. The initial
Borrower and any additional Borrowers designated pursuant to the terms of this
Section 2.16 (Additional Borrowers) shall be jointly and severally liable and
all obligations of such Person hereunder, under the other Loan Documents or
arising in connection herewith or therewith shall be included as Obligations and
Secured Obligations.
 
     2.17 Determination of U.S. Dollar Equivalents. The “Spot Currency
Determination Date” shall be the date that the Agent determines the U.S. Dollar
equivalents of any Loan denominated in a currency other than U.S. Dollars and
provides notice of such determination to the Borrower and may include:
 
               (a) the date two (2) Business Days prior to the date of such
borrowing or, if applicable, the date of conversion/continuation of any
borrowing into a currency other than U.S. Dollars,
 
               (b) the last Eurodollar Business Day of every month; and
 
               (c) any other Business Day elected by the Agent in its discretion
or upon instruction by the Required Lenders.
 
46
 

--------------------------------------------------------------------------------

 

ARTICLE 3
 
LETTERS OF CREDIT
 
     3.1 Letters of Credit.
 
          3.1.1 Commitment to Issue Letters of Credit. Subject to the
requirements set forth below, the Borrower may use a portion of the Commitment,
which portion shall not exceed $5,250,000 (the “Letter of Credit Sublimit”) for
the purpose of causing the Issuing Bank to issue standby Letters of Credit
denominated in Dollars for the account of the Borrower, provided that (a) the
Borrower executes and delivers a letter of credit application and reimbursement
agreement in a form acceptable to the Issuing Bank and complies with any
conditions to the issuance of such Letter of Credit (including the payment of
any applicable fees) set forth therein; (b) the Issuing Bank approves the form
of such Letter of Credit; (c) such Letter of Credit bears an expiration date not
later than the earlier of (i) one year after the date of issuance and (ii) 30
days prior to the Maturity Date; (d) the Issuing Bank receives a request for
issuance three Business Days prior to the date of issuance (unless the Issuing
Bank, in its sole and absolute discretion, agrees to shorter notice in any
instance); (e) the purpose of such Letter of Credit shall be acceptable to the
Issuing Bank; and (f) the conditions set forth in Section 4.2 (Requirements for
Each Loan/Letter of Credit) are fulfilled to the satisfaction of the Issuing
Bank as of the date of the issuance of such Letter of Credit. Notwithstanding
anything in this Article 3, the Issuing Bank shall be under no obligation to
issue any Letter of Credit if there is a Defaulting Lender, unless the Issuing
Bank has entered into arrangements satisfactory to the Issuing Bank with the
Borrower or such Defaulting Lender to eliminate the Issuing Bank’s risk with
respect to such Defaulting Lender.
 
          3.1.2 Reimbursement Obligations. The Borrower is absolutely,
unconditionally and irrevocably obligated to reimburse the Issuing Bank for all
amounts drawn under each Letter of Credit. If any draft is presented under a
Letter of Credit, the payment of which is required to be made at any time on or
before the Maturity Date, then payment by the Issuing Bank of such draft shall
constitute an RC Loan (which is a Base Rate Loan) hereunder the proceeds of
which are used to reimburse the Issuing Bank (without regard to any required
notice periods, Available Commitment amount or minimum advance requirements, all
of which are waived for this purpose) and interest shall accrue from the date
the Issuing Bank makes payment on such draft under such Letter of Credit
provided, however, if there is not then an Available Commitment in an amount at
least equal to the amount of the draw, Borrower shall repay the excess amount of
the Loan within one Business Day after the date that the Issuing Bank notifies
the Borrower of such deemed Loan. The Borrower further agrees that the Issuing
Bank may reimburse itself for such drawing at any time when there is no
Available Commitment from the balance in any other account of the Borrower
maintained with the Issuing Bank.
 
          3.1.3 Limitation on Amount. The Issuing Bank shall not be obligated or
permitted under this Section 3.1 to issue any Letter of Credit for the account
of the Borrower to the extent that the sum of (a) the amount that would be
available to be drawn under the proposed Letter of Credit plus (b) the sum of
all amounts available to be drawn under outstanding Letters
 
47
 

--------------------------------------------------------------------------------

 

of Credit plus (c) any Unreimbursed Drawings would exceed the lesser of (i) the
Letter of Credit Sublimit and (ii) the excess of the Commitment over the
aggregate principal amount of the RC Loans and Swing Loans then outstanding.
 
          3.1.4 Obligations Absolute. The Borrower’s obligations under this
Section 3.1 (including any obligations to repay draws under Letters of Credit
issued hereunder) shall be absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any setoff, counterclaim or
defense to payment that the Borrower may have or have had against the Issuing
Bank, the Agent, any Lender or any beneficiary of a Letter of Credit. The
Borrower further agrees that the Issuing Bank, the Agent and the Lenders shall
not be responsible for, and the Borrower’s reimbursement obligations shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, the beneficiary of any Letter of Credit or any financial
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee. The Issuing Bank, the Agent and the
Lenders shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. Any action taken or
omitted by the Issuing Bank under or in connection with each Letter of Credit
and the related drafts and documents shall be binding upon the Borrower and
shall not result in any liability on the part of the Issuing Bank.
 
          3.1.5 Reliance by Issuing Bank. The Issuing Bank shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and believed by it to have
been signed, sent or made by the proper Person(s) and upon advice and statements
of legal counsel, independent accountants and other experts selected by the
Issuing Bank and the Agent.
 
          3.1.6 Fees. The Borrower shall pay to the Agent for the account of the
RC Lenders a fee equal to the product of (a) the Applicable Margin for RC Loans
bearing interest at a rate based on Adjusted LIBOR multiplied by (b) the average
daily undrawn face amount of each outstanding Letter of Credit (the “Letter of
Credit Fees”). In addition, the Borrower shall pay to the Issuing Bank, for its
own account, a fronting fee equal to 0.125% per annum of the face amount of all
outstanding Letters of Credit (to the extent such face amount is undrawn) (a
“Fronting Fee”). All Letter of Credit Fees shall be payable quarterly in arrears
on each Quarterly Payment Date based on the number of days that a Letter of
Credit is outstanding during such quarter (calculated on the basis of a 360-day
year). All Fronting Fees shall be payable at the time of issuance and any
extension. The Borrower shall also pay to the Issuing Bank all of the Issuing
Bank’s standard fees and charges for the opening, amendment, modification,
presentation or cancellation of a Letter of Credit and otherwise in respect of a
Letter of Credit and shall execute all of the Issuing Bank’s standard agreements
in connection with the issuance of the Letter of Credit.
 
48
 

--------------------------------------------------------------------------------

 

          3.1.7 Participation by RC Lenders.
 
               (a) Effective immediately upon the issuance of each Letter of
Credit and without further action on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have granted to each RC Lender, and each RC Lender shall
be deemed to have irrevocably purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit to the extent of each RC Lender’s percentage of the Commitment.
Further, each Lender acknowledges and agrees that it shall be absolutely liable,
to the extent of its percentage of the Commitment, to fund on demand or
reimburse the Issuing Bank on demand for the amount of each draft paid by the
Issuing Bank under each Letter of Credit to the extent that such amount is not
immediately reimbursed by the Borrower.
 
               (b) In furtherance of the provisions of the preceding paragraph
(a), the Issuing Bank shall notify the Agent promptly upon receipt of notice of
an intended draw under a Letter of Credit. The Agent shall give written,
telecopied or telegraphic notice to each of the other RC Lenders of its pro rata
share of such draw and the scheduled date thereof. After receipt of such notice,
and whether or not an Event of Default or Default then exists and whether or not
there shall then be any Available Commitment, each RC Lender shall make
available to the Agent such Lender’s share of such draw in immediately available
funds (in Dollars) to the Agent no later than 12:00 noon (Philadelphia, PA time)
on the date specified in the Agent’s notice. The failure of the Issuing Bank or
the Agent to give timely notice pursuant to this Subsection 3.1.7 shall not
affect the right of the Issuing Bank to reimbursement from the RC Lenders. Any
amount paid by Agent and RC Lenders pursuant to a draw made under a Letter of
Credit shall constitute an RC Loan and shall be repaid pursuant to the
provisions respecting RC Loans, provided that if an Event of Default or Default
exists at the time of a draw, the Borrower shall immediately reimburse the
amount of such draw to the Agent for the benefit of the RC Lenders.
 
          3.1.8 Standard of Conduct. The Issuing Bank shall be entitled to
administer each Letter of Credit in the ordinary course of business and in
accordance with its usual practices, modified from time to time as it deems
appropriate under the circumstances, and shall be entitled to use its discretion
in taking or refraining from taking any action in connection herewith as if it
were the sole party involved. Any action taken or omitted to be taken by the
Issuing Bank under or in connection with any Letter of Credit shall not create
for the Issuing Bank any resulting liability to any other Lender.
 
          3.1.9 Cash Collateral Account. In the event that (a) the excess of (i)
the amount of the Commitment over (ii) the aggregate principal amount of RC
Loans and Swing Loans then outstanding is less than (b) the aggregate undrawn
and unexpired face amount of any outstanding Letters of Credit (to the extent
such face amount is undrawn) and the aggregate amount of any Unreimbursed
Drawings for any reason (whether because the Commitment has been reduced or
terminated or otherwise), the Borrower shall forthwith pay to the Agent an
amount equal to the excess of the amount described in clause (b) above over the
amount described in clause (a) above. Such amount shall be applied first,
against any Unreimbursed Drawings and second, against the unpaid principal
amount of any RC Loans then outstanding, and the remainder shall be maintained
by the Agent in a cash collateral account in the name of and for the benefit of
the Agent and the Lenders to secure the repayment of Borrower’s obligation to
reimburse the Lenders for drafts drawn or that may be drawn under outstanding
 
49
 

--------------------------------------------------------------------------------

 

Letters of Credit until the earlier of (1) such time as all outstanding Letters
of Credit have expired or been cancelled and (2) the excess of the amount
described in clause (b) above over the amount described in clause (a) above no
longer exists.
 
          3.1.10 Obligations Secured. The obligations of the Borrower to the
Issuing Bank, the Agent and the Lenders in respect of Letters of Credit shall be
guaranteed pursuant to the Loan Documents and shall be secured by the
Collateral.
 
ARTICLE 4
 
CONDITIONS TO FUNDINGS AND
ISSUANCE OF LETTERS OF CREDIT
 
     4.1 Conditions to Initial Funding.
 
          The obligation of the Lenders to make the initial Loans or the Issuing
Bank to issue the initial Letters of Credit pursuant to this Agreement shall be
subject to the fulfillment, to the satisfaction of the Agent, the Lenders and
Issuing Bank (unless otherwise specified), of the following conditions on or
before the date hereof (the date of such fulfillment being the “Closing Date”).
 
          4.1.1 Execution of this Agreement. The Borrower, each Lender, the
Issuing Bank and the Agent shall each have duly executed and delivered this
Agreement, or in the case of a Lender, a Lender Addendum.
 
          4.1.2 Notes. The Borrower shall have delivered duly executed Notes to
each of the Lenders that requests a Note.
 
          4.1.3 Security Agreement. The Borrower and each Subsidiary Guarantor
shall have executed and delivered to the Agent a Security Agreement (as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof, the “Security Agreement”) in substantially the form attached to
this Agreement as Exhibit D, together with (a) such Uniform Commercial Code
financing statements as are necessary to perfect the security interests created
by such Security Agreement and (b) a power of attorney duly executed by the
Borrower and each Subsidiary Guarantor in substantially the form attached as
Annex B to the Security Agreement.
 
          4.1.4 Guaranty and Suretyship Agreement. Each Domestic Subsidiary of
the Borrower except for Tedea-Huntleigh, Inc. shall have executed and delivered
to the Agent a Guaranty and Suretyship Agreement (as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof,
the “Subsidiary Suretyship”) in substantially the form attached to this
Agreement as Exhibit E.
 
50
 

--------------------------------------------------------------------------------

 

          4.1.5 Pledge Agreements.
 
               (a) The Borrower shall own directly all of the Capital Stock and
other equity of the Subsidiaries specified as being owned by it on Schedule
5.1.2 hereto and the Borrower shall have executed and delivered to the Agent a
Pledge Agreement (as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof, the “Borrower Pledge”) in
substantially the form attached to this Agreement as Exhibit F-1, together with
the stock and other certificates, assignment powers (duly executed in blank and
undated) and financing statements required thereunder.
 
               (b) The Subsidiary Guarantors shall own directly all of the
Capital Stock and other equity of the Subsidiaries specified as being owned by
them on Schedule 5.1.2 hereto, and such Subsidiary Guarantors shall have
executed and delivered to the Agent a Pledge Agreement (as amended, modified and
supplemented from time to time in accordance with the terms hereof and thereof,
“Subsidiary Pledge”) in substantially the form attached to this Agreement as
Exhibit F-2, together with the stock and other certificates, assignment powers
(duly executed in blank and undated) and financing statements required
thereunder.
 
          4.1.6 Reserved.
 
          4.1.7 Payment of Fees and Costs. The Borrower shall have paid all of
the fees required to be paid to the Agent and the other Lenders on the Closing
Date and all other fees, costs, expenses and other amounts due and payable under
this Agreement and the other documents contemplated herein, including the
reasonable fees and out-of-pocket expenses of counsel for the Agent in
connection with the negotiation, preparation, execution, and delivery of this
Agreement and the other documents contemplated herein.
 
          4.1.8 Financial Statements; Projections.
 
               (a) The Lenders shall have received a Consolidated and
Consolidating balance sheet, statement of income and changes in retained
earnings and statement of cash flows for the Borrower and its Subsidiaries for
the year ending December 31, 2009 and the quarter ending July 3, 2010.
 
               (b) The Lenders shall have received a set of operating
projections for the Borrower and its Subsidiaries, for the period beginning on
or before the Closing Date and ending on December 31, 2012, which shall be in
reasonable detail and shall be in form and substance satisfactory to the Agent.
 
          4.1.9 Corporate Proceedings. All corporate, partnership and other
legal proceedings and all instruments and documents in connection with the
transactions contemplated by this Agreement and other Loan Documents (including
certified Organizational Documents, resolutions and incumbency certificates)
shall be reasonably satisfactory in form and substance to the Agent and its
counsel, and the Agent and its counsel shall have received all information and
copies of all documents and records of all corporate, limited liability,
partnership and other legal proceedings which the Agent or its counsel has
reasonably requested, such documents where appropriate to be certified by the
proper corporate, partnership, governmental or other authorities, and in form
and substance reasonably satisfactory to the Agent.
 
51
 

--------------------------------------------------------------------------------

 

          4.1.10 Consents and Approvals. All corporate, governmental and
judicial consents, approvals and waivers and other third party consents,
approvals and waivers necessary in connection with this Agreement and the Loans
or other related transactions, shall have been obtained and, if applicable,
become final and nonappealable, and shall remain in full force and effect,
without the imposition of any conditions that are not acceptable to the Lenders.
 
          4.1.11 Material Adverse Change; Compliance with Law.
 
               (a) No Material Adverse Change shall have occurred since the date
of the financial statements referred to in Subsection 4.1.8 (Financial
Statements; Projections).
 
               (b) The Borrower and its Subsidiaries shall be in substantial
compliance with all Laws, including Environmental Laws.
 
          4.1.12 Opinions of Counsel. The Agent shall have received the
following favorable opinions of counsel as to the transactions contemplated
hereby addressed to the Agent, the Issuing Bank and the Lenders and dated as of
the Closing Date, in form and content satisfactory to the Agent, the Issuing
Bank and the Lenders:
 
               (a) Pepper Hamilton LLP, counsel to the Borrower, its
Subsidiaries and the other Loan Parties; and
 
               (b) Roland Desilets, Esquire, in-house counsel to the Borrower,
its Subsidiaries and the other Loan Parties.
 
          4.1.13 Officer’s Compliance Certificate. There shall have been
delivered to each Lender an Officer’s Compliance Certificate, dated as of the
Closing Date, demonstrating pro forma compliance with the financial covenants
set forth in Article 7 (Financial Covenants) and certifying as to the truth of
the representations and warranties contained in this Agreement or otherwise made
in writing in connection herewith and the absence of any Default and Event of
Default as of such date.
 
          4.1.14 Good Standing. The Agent shall have received (a) good standing
certificates of a recent date for each of the Borrower and the Subsidiary
Guarantors, evidencing its good standing under the laws of the state of its
incorporation or formation and (b) good standing certificates or foreign
qualification filings acceptable to Agent of a recent date for each of the
Borrower and the Subsidiary Guarantors, evidencing its good standing under the
laws of the states in which it is qualified to do business.
 
          4.1.15 Lien Searches. The Borrower shall have delivered to the Agent
Uniform Commercial Code, tax and judgment lien searches of a recent date, in
such offices as are acceptable to the Agent, together with United States Patent
and Trademark Office and United States Copyright Office searches of a recent
date, in each case, with respect to the Borrower and each of the Subsidiary
Guarantors, showing no Liens except Permitted Liens.
 
          4.1.16 Evidence of Insurance. The Agent shall have received evidence
of the insurance required by Section 8.14 (Insurance), together with the lender
loss payable and/or
 
52
 

--------------------------------------------------------------------------------

 

additional insured clauses and endorsements required thereby. Such evidence
shall consist of a certified copy of the insurance policy, a declarations page
of the insurance policy with a lender loss payee endorsement, an Accord 27 or 28
version 10/03 or prior, or such other evidence as the Agent may reasonably
request.
 
          4.1.17 Patriot Act. The Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, as reasonably requested by the Agent.
 
          4.1.18 Collateral Assignment of License Agreements. The Agent shall
have a valid collateral assignment of the License Agreements.
 
          4.1.19 Other Requirements. The Agent shall have received such
additional information and material as the Agent or any Lender may reasonably
request.
 
     4.2 Requirements for Each Loan/Letter of Credit.
 
          The Lenders shall not be required to make any Loans to the Borrower
(including the initial Loan) and the Issuing Bank shall not be required to issue
any Letters of Credit (including the initial Letter of Credit) unless each of
the following conditions are fulfilled to the satisfaction of the Agent or the
Issuing Bank, as applicable.
 
          4.2.1 No Default. There shall not, either prior to or after giving
effect to each such funding or Letter of Credit, exist a Default or Event of
Default.
 
          4.2.2 Borrowing Notice/Request for Letter of Credit. The Agent shall
have timely received a borrowing notice pursuant to Section 2.3 (Borrowing
Notice) or the Issuing Bank shall have received a timely request for a Letter of
Credit pursuant to Subsection 3.1.1 (Commitment to Issue Letters of Credit) and
all accompanying documentation required thereby.
 
          4.2.3 Representations and Warranties. Each of the representations and
warranties of the Borrower and the other Loan Parties made in the Loan Documents
shall be true and correct in all respects (or in all material respects if any
such representation or warranty is not by its terms already qualified as to
materiality) as of the date of each such Loan or Letter of Credit (both
immediately prior to and after giving effect to such Loan or Letter of Credit)
as if made on and as of such date, except that if a representation or warranty
is as of a specific date, it shall be true and correct in all respects (or in
all material respects if any such representation or warranty is not by its terms
already qualified as to materiality) as of such date.
 
          4.2.4 Method of Certifying Certain Conditions. The request for, and
acceptance of, each Loan and each Letter of Credit by the Borrower shall be
deemed a representation and warranty by the Borrower that the conditions
specified in Subsections 4.2.1 (No Default), 4.2.3 (Representations and
Warranties) have been satisfied.
 
53
 

--------------------------------------------------------------------------------

 

ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES
 
          In order to induce the Issuing Bank and the Lenders to enter into this
Agreement and to make the Loans and other extensions of credit contemplated by
this Agreement, the Borrower hereby makes the following representations and
warranties (which are unaffected by any investigation of the Agent, the Issuing
Bank or any Lender):
 
     5.1 Status.
 
          5.1.1 Organization and Qualification. Each of the Borrower and its
Subsidiaries is a duly organized and validly existing corporation, partnership
or limited liability company, as applicable, under the laws of the respective
jurisdictions indicated on Schedule 5.1.1 and each is in good standing under the
laws of its jurisdiction of incorporation or formation, as the case may be. The
Borrower has perpetual existence, and each of the Borrower and its Subsidiaries
has the corporate, partnership or limited liability company, as applicable,
power and authority to own its property and assets and to transact the business
in which it is engaged or presently proposes to engage. Neither the Borrower nor
any of its Subsidiaries has failed to qualify to do business in any state or
jurisdiction where the failure to so qualify would reasonably be expected to
result in a Material Adverse Change. As of the Closing Date, the Borrower and
its Domestic Subsidiaries are qualified to do business as a foreign corporation,
partnership, or limited liability company, as applicable, in the states listed
on Schedule 5.1.1.
 
          5.1.2 Stock Ownership. Schedule 5.1.2 correctly lists as to each Loan
Party and each of its direct Subsidiaries on the Closing Date:
 
               (a) its name,
 
               (b) the jurisdiction of its incorporation or formation and the
organizational number issued by such jurisdiction, if any,
 
               (c) the classes of Capital Stock issued by each Loan Party and
each of its direct Subsidiaries and the principal characteristics of each such
class, and
 
               (d) the names of each of the equity holders and the number and
percentage of the issued and outstanding shares or other equity interests of
each class (and certificate numbers by which such shares or other equity
interests are designated, if applicable) owned by each of such holders.
 
          All the outstanding shares of Capital Stock of each Loan Party and
each of its direct Subsidiaries are validly issued, fully paid and
nonassessable, and all such shares and other equity interests indicated on
Schedule 5.1.2 as owned by the Persons indicated on Schedule 5.1.2 are so owned
beneficially and of record by such Person, free and clear of any Lien, except
for Liens created pursuant to the Loan Documents or otherwise indicated on
Schedule 5.1.2. Schedule 5.1.2 also correctly lists as to each Loan Party and
each of its direct Subsidiaries any
 
54
 

--------------------------------------------------------------------------------

 

options, warrants or other securities issued by each Loan Party and each of its
direct Subsidiaries and the identity of each holder of any such option, warrant
or other security. Except as set forth on Schedule 5.1.2, there are no
preemptive rights, offers, options, rights, agreements or commitments of any
kind (contingent or otherwise) relating to the issuance, conversion,
registration, voting, sale or transfer of any equity interests or other
securities of each Loan Party and each of its direct Subsidiaries (including the
Capital Stock of each Loan Party and each of its direct Subsidiaries) or
obligating any Loan Party, any of their direct Subsidiaries or any other Person
to purchase or redeem any such equity interests or other securities pursuant to
the Organizational Documents or any agreement or other instrument to which any
Loan Party or any of their direct Subsidiaries is a party or by which any of
them may be bound.
 
          5.1.3 Organizational Chart. As of the Closing Date, the organizational
chart of the Borrower and all of its Subsidiaries on Schedule 5.1.3 is true and
correct in all material respects. As of the Closing Date, the Borrower does not
have any Subsidiaries and does not presently operate all or any portion of its
business through any other Persons, other than as disclosed in the
organizational chart on Schedule 5.1.3.
 
     5.2 Power and Authority; Enforceability.
 
          Each Loan Party has the corporate, partnership or other similar power
to execute, deliver and carry out the terms and provisions of the Loan Documents
to which it is a party, and each such Person has taken all necessary corporate,
partnership or other similar action (including any consent of stockholders or
partners required by Law or by their respective Organizational Documents) to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. The Loan Documents, when executed and delivered by each Loan
Party that is a party thereto, constitute or will constitute the authorized,
valid and legally binding obligations of such Person enforceable in accordance
with their respective terms, except as such enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity.
 
     5.3 No Violation of Agreements; Absence of Conflicts.
 
          The execution and delivery of the Loan Documents, the consummation of
the transactions contemplated by the Loan Documents and compliance with the
terms and provisions of the Loan Documents, will not:
 
               (a) require any consent or approval, governmental or otherwise,
not already obtained,
 
               (b) violate any Law or judgment respecting the Borrower or any of
its Subsidiaries,
 
               (c) conflict with, result in a breach of, or constitute a default
under, the Organizational Documents of the Borrower or any of its Subsidiaries,
or under any indenture, agreement, license or other instrument to which the
Borrower or any of its Subsidiaries is a party or by which any of them or their
respective properties may be bound, or
 
55
 

--------------------------------------------------------------------------------

 

               (d) result in, or require the creation or imposition of, any Lien
upon or with respect to any property now owned or hereafter acquired by the
Borrower or any of its Subsidiaries.
 
     5.4 Recording, Enforceability and Consent.
 
          Assuming the due recording of the UCC-1 financing statements and the
Intellectual Property Collateral Agreements delivered in connection herewith, no
consent, approval or authorization of any Person, or recording, filing,
registration, notice or other similar action with or to any Person, is required
in order to ensure the legality, validity, binding effect or enforceability of
any of the Loan Documents as against all Persons, except such consents,
approvals, authorizations and actions as are identified on Schedule 5.4 hereto,
all of which have been obtained and remain in effect. No material consent,
approval or authorization of any Person that has not been obtained is required
for the continued conduct by the Borrower or any of its Subsidiaries of their
respective businesses as presently conducted or as presently proposed to be
conducted.
 
     5.5 Lines of Business.
 
          The Borrower and its Subsidiaries are engaged only in Permitted
Businesses.
 
     5.6 Security Interest in Collateral.
 
          Each Loan Party has delivered, or caused to be delivered, to the Agent
all UCC-1 financing statements in recordable form that may be necessary to
perfect the security interests granted pursuant to the Loan Documents to the
extent that such security interests may be perfected by filing. Subject to
Section 8.36 (Post-Closing Covenants) and Permitted Perfection Limitations, each
Loan Party has delivered, or caused to be delivered, to the Agent all
instruments, documents, certificates and investment property necessary to
perfect the security interests granted pursuant to the Loan Documents, to the
extent such security interests may be perfected by delivery. Subject to Section
8.36 (Post-Closing Covenants) and Permitted Perfection Limitations, upon the
filing of such UCC-1 financing statements in the offices specified thereon and
the recordation of the Intellectual Property Collateral Agreements in the United
States Patent and Trademark Office, no further action, including any filing or
recording of any document or the obtaining of any consent, is necessary in order
to establish, perfect and maintain the Agent’s first priority security interests
in the personal property of the Loan Parties (for the benefit of the Secured
Parties) purported to be created by the Pledge Agreements and the Security
Agreement, except for the periodic filing of continuation statements with
respect to such UCC-1 financing statements. The Perfection Certificate is true
and correct in all material respects as of, and there have been no changes
thereto prior to, the Closing Date.
 
     5.7 Litigation; Compliance with Laws; OFAC Requirements.
 
               (a) There are no claims, investigations, actions, suits,
protests, reconsiderations or proceedings (collectively, “litigation”) pending,
or to the knowledge of the Borrower or any of its Subsidiaries, threatened,
against or affecting the Borrower, or any of its
 
56
 

--------------------------------------------------------------------------------

 

Subsidiaries before any court or Governmental Authority or arbitral tribunal
which (i) to the extent for money damages, are not fully covered by insurance
(subject to usual deductibles and exclusions in an aggregate amount not
exceeding $1,000,000), and (ii) which, to the extent not for money damages,
would reasonably be expected to result in a Material Adverse Change or (iii)
which allege the invalidity of or dispute any terms of the Loan Documents and,
to the knowledge of the Borrower and its Subsidiaries, there is no basis for any
of the foregoing. Schedule 5.7 lists all litigation as of the Closing Date in
which the amount in controversy exceeds $2,000,000 or which would reasonably be
expected to result in a Material Adverse Change.
 
               (b) The Borrower and each Subsidiary is in compliance in all
material respects with all Laws including the federal securities Laws of the
Unites States of America.
 
     5.8 No Burdensome Agreements; Material Agreements.
 
          Neither the Borrower nor any of its Subsidiaries is a party to any
agreement or instrument or subject to any corporate or other restrictions that,
assuming compliance by such Persons with the terms of such agreements or
instruments, would reasonably be expected to result in a Material Adverse
Change. The Borrower and its Subsidiaries have such good and enforceable
agreements with third parties as are necessary to conduct their respective
businesses as presently conducted or as contemplated to be conducted. The
material agreements of the Borrower and the Subsidiary Guarantors as of the
Closing Date are listed on Schedule 5.8 hereto.
 
     5.9 Condition of Property.
 
          The properties, equipment and systems of the Borrower and its
Subsidiaries are in good repair, working order and operating condition,
reasonable wear and tear excepted, and are and will be in compliance in all
material respects with all standards or rules imposed by any Governmental
Authority.
 
     5.10 Licenses; Intellectual Property.
 
          The Borrower and each of its Subsidiaries owns or is the licensee of
all patents, trademarks, service marks, trade names, trade dress, trade secrets,
domain names, copyrights, franchises, licenses and authorizations, governmental
or otherwise, and all other rights, priorities or privileges relating to
Intellectual Property necessary for the conduct of their respective businesses
as presently conducted or as presently proposed to be conducted, without any
known material conflict with the rights of any other Person. No settlement
agreements, consents, licenses, judgments, orders, forbearance to sue or similar
obligations limit or restrict the Borrower’s or any of its Subsidiaries’ rights
in and to such patents, trademarks, service marks, trade names, trade dress,
trade secrets, domain names, copyrights, franchises, licenses and
authorizations, or such other rights, priorities or privileges relating to
Intellectual Property. No claim or proceeding, or to the knowledge of the
Borrower, threat of claim or proceeding, has been asserted by any Person against
the Borrower or any of its Subsidiaries relating to the use, right to use or
ownership of any Intellectual Property used or presently proposed to be used in
the conduct of their respective businesses, or challenging or questioning the
validity or effectiveness of any Intellectual
 
57
 

--------------------------------------------------------------------------------

 

Property used or presently proposed to be used in the conduct of their
respective businesses. The Borrower and its Subsidiaries have taken all
commercially reasonable steps to maintain the confidentiality of their trade
secrets and, to the Borrower’s knowledge, there has been no misappropriation of
any of such trade secrets by any Person. Schedule 5.10 attached hereto correctly
lists, as of the Closing Date, all patents, registered trademarks, registered
service marks, domain names, registered copyrights, franchises and licenses,
including all material governmental licenses, of the Borrower and each
Subsidiary Guarantor. All material copyrights, if any, are registered with the
United States Copyright Office. Any applied for or registered patent, trademark,
service mark, trade dress, domain name or copyright, owned or licensed by the
Loan Parties has been duly maintained and has not been cancelled, allowed to
expire, surrendered, or abandoned, except as noted on Schedule 5.10. All
registered trademarks, service marks, trade dress, domain names and copyrights
and all issued patents listed on Schedule 5.10 are subsisting and in full force
and effect, except as noted on Schedule 5.10. The Borrower and each Domestic
Subsidiary has in place systems that are at least consistent with industry
standards to protect their rights in the Intellectual Property used in their
businesses.
 
     5.11 Title to Properties; Liens.
 
          The Borrower and each of its Subsidiaries has good and marketable
title to its properties and assets, including the properties and assets
reflected in the financial statements referred to in Subsection 5.13.1
(Financial Statements) (except properties and assets disposed of since the date
thereof in accordance with Subsection 8.7.2 (Sales and Other Dispositions)), and
none of such properties or assets is subject to any Liens except Permitted
Liens. The Borrower and each of its Subsidiaries enjoys peaceful and undisturbed
possession under all leases necessary in any material respect for the operation
of such properties and assets, and all such leases are valid and subsisting and
in full force and effect. Borrower and each of its Subsidiaries has obtained all
material easements and material equipment rental or other material agreements
necessary for the operation of its business as now conducted or presently
proposed to be conducted.
 
     5.12 Reserved.
 
     5.13 Financial Statements and Projections.
 
          5.13.1 Financial Statements. Each of the financial statements
delivered pursuant to Subsections 4.1.8 (Financial Statements; Projections),
6.1.1 (Delivery of Quarterly Financial Statements), and 6.1.2 (Delivery of
Annual Financial Statements; Accountants’ Certification) have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
specified and present fairly in all material respects the financial position of
the Borrower and its Subsidiaries as of the date specified and the results of
operations and statements of cash flow for the period specified subject, in the
case of quarterly financial statements delivered pursuant to Subsection 6.1.2
(or 4.1.8) and monthly financial statements delivered pursuant to Subsection
6.1.1 to usual year-end adjustments and the absence of footnotes.
 
          5.13.2 Undisclosed Liabilities. Neither the Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, other than
as disclosed in the financial
 
58
 

--------------------------------------------------------------------------------

 

statements referred to in Subsection 5.13.1 (Financial Statements) and there are
not now and not anticipated any material unrealized losses of the Borrower or
any of its Subsidiaries.
 
          5.13.3 Absence of Material Adverse Change. Since the date of the
financial statements delivered pursuant to Subsection 4.1.8 (Financial
Statements; Projections), there has been no event, circumstance, condition or
development that has resulted in, or would reasonably be expected to result in,
a Material Adverse Change.
 
          5.13.4 Projections. As of the date of such projections, the operating
projections submitted on behalf of the Borrower to the Lenders pursuant to
Subsection 4.1.8 (Financial Statements; Projections) present to the best of the
Borrower’s knowledge and belief based on the assumptions set forth in such
projections, the expected results of operations and sources and uses of cash of
the Borrower and its Subsidiaries for the periods covered by such projections.
 
     5.14 Tax Returns and Payments; Other Fees.
 
               (a) All federal and other material tax returns, reports and
statements required by Law to be filed (including extensions) by or in respect
of the Borrower and its Subsidiaries and their assets have been filed. All
federal and other material taxes, assessments and other governmental charges
levied upon the Borrower and each of its Subsidiaries and any of their
respective properties, assets, income or franchises that are due and payable
have been paid, other than those presently payable without penalty or interest
and other than any charge or claim being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and for which any
reserve or other appropriate provision, if any, as shall be required by GAAP has
been made therefor and, if the filing of a bond or other indemnity is necessary
to avoid the creation of a Lien against any of the assets of the Borrower or any
of its Subsidiaries, such bond has been filed or indemnity posted.
 
               (b) The Borrower and each of its Subsidiaries has paid all
franchise, license and other fees and charges that have become due pursuant to
any franchise or permit in respect of its business and has made appropriate
provision as is required by GAAP for any such fees and charges which have
accrued.
 
     5.15 Fiscal Year.
 
          The fiscal year of the Borrower and each of its Subsidiaries ends
December 31.
 
     5.16 Federal Reserve Regulations.
 
          Neither the Borrower nor any of its Subsidiaries is engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as defined in Regulations T, U and X of the Board of Governors of
the Federal Reserve System. None of the proceeds of any of the Loans shall be
used to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any “margin security” or “margin stock,” or to
extend credit to others for the purpose of purchasing or carrying any “margin
security” or “margin stock.” Neither the Borrower nor any of its Subsidiaries,
nor any Person acting on any of its behalf, has taken or will
 
59
 

--------------------------------------------------------------------------------

 

take any action which might cause this Agreement or the Notes to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System, as now or hereafter in effect.
 
     5.17 Investment Company Act.
 
          Neither the Borrower nor any of its Subsidiaries is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
     5.18 Compliance with ERISA.
 
          5.18.1 Plans. None of the Borrower, any of its Subsidiaries nor any
ERISA Affiliate maintains or contributes to, or has any liability with respect
to any Employee Pension Plan, (including, but not limited to, the Vishay
Retirement Plan or Multiemployer Plan, (contractual or otherwise) The Borrower
has furnished to the Agent a copy of the most recent actuarial report for each
Employee Pension Plan that is a defined benefit plan as defined in Section 3(35)
of ERISA, and that is subject to the Minimum Funding Standards, and for any Plan
that is a funded employee welfare benefit plan, and each such report is accurate
in all material respects.
 
          5.18.2 Favorable Determination Letters. Each Plan, which is intended
to be qualified within the meaning of Section 401(a) of the Code, has received a
favorable determination letter from the Internal Revenue Service with respect to
all plan document qualification requirements for which the remedial amendment
period under Section 401(b) of the Code has closed, any plan document amendments
required by such determination letter were made as and when required by such
determination letter, and nothing has occurred, whether by action or failure to
act, since the date of such letter which would prevent any such plan from
remaining so qualified.
 
          5.18.3 Compliance. Each Plan has been operated in all material
respects in compliance with the requirements of the Code, ERISA and other
applicable law and the terms of each Plan.
 
          5.18.4 Absence of Certain Conditions. Except as specifically disclosed
on Schedule 5.18: (a) there has been no transaction in connection with which the
Borrower, its Subsidiaries or their respective ERISA Affiliates could be subject
to either a material civil penalty assessed pursuant to Section 502(i) of ERISA
or a material tax penalty imposed pursuant to Section 4975 of the Code; (b) no
Employee Pension Plan is in at-risk status as defined in Section 430(i) of the
Code, there is no Accumulated Funding Deficiency (for plan years beginning
before 2008) or failure to meet the Minimum Funding Standard (for plan years
beginning after 2007)) with respect to any Employee Pension Plan, and there has
been no waived funding deficiency within the meaning of Section 303 of ERISA or
Section 412 of the Code with respect to any Employee Pension Plan; (c) no
liability to the PBGC has been or is reasonably expected to be incurred with
respect to any Employee Pension Plan except for required premium payments to the
PBGC; (d) there has been (i) no Reportable Event with respect to any Employee
 
60
 

--------------------------------------------------------------------------------

 

Pension Plan, and (ii) no event or condition which presents a material risk of
termination of any Employee Pension Plan by the PBGC, in either case involving
conditions which could result in any liability to the PBGC; (e) none of the
Borrower, its Subsidiaries or any ERISA Affiliate (i) has any unfulfilled
obligation to contribute to any Multiemployer Plan, (ii) has incurred or
reasonably expects to incur Withdrawal Liability with respect to any
Multiemployer Plan, (iii) has received any notification that a Multiemployer
Plan is in Reorganization or is subject to Section 305 of ERISA or Section 432
of the Code, or (iv) knows of, or reasonably expects, any Multiemployer Plan to
be in Reorganization or to be subject to the requirements of Sections 305 of
ERISA or 432 of the Code; (f) there is no material liability, and no
circumstances exist pursuant to which any such material liability could
reasonably be imposed on Borrower, any of its Subsidiaries or any ERISA
Affiliate under Sections 4980B, 4980D or 5000 of the Code or Sections 409 and
502(l) of ERISA; (g) there is no Plan (that is an “employee welfare benefit
plan,” as defined in Section 3(1) of ERISA) providing for retiree health (other
than to comply with COBRA) and/or life insurance or death benefits; (h) none of
the Borrower, any of its Subsidiaries or any ERISA Affiliate is subject to the
Early Warning Program of the PBGC (as described in PBGC Technical Update 00-3)
or has been contacted by the PBGC in connection with the PBGC’s Early Warning
Program; and (i) there is no outstanding material liability attributable to any
employee pension benefit plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA or any multiemployer plan (as defined in Section 3(37) of
ERISA) which was previously maintained by or to which contributions were made or
required to be made by the Borrower, any of its Subsidiaries or any ERISA
Affiliate, or any entity that heretofore was an ERISA Affiliate.
 
          5.18.5 Absence of Certain Liabilities. No liability (whether or not
such liability is being litigated) has been asserted against the Borrower, any
of its Subsidiaries or any ERISA Affiliate in connection with any Employee
Pension Plan or any Multiemployer Plan by the PBGC other than for required
premium payments to the PBGC, by a trustee appointed pursuant to Section 4042(b)
or (c) of ERISA, or by a sponsor or an agent of a sponsor of a Multiemployer
Plan, and no lien has been attached and no Person has threatened to attach a
lien on any of the Borrower’s, any of its Subsidiaries’ or any ERISA Affiliate’s
property as a result of failure to comply with ERISA or as a result of the
termination of any Plan.
 
          5.18.6 Employee Matters Agreement The Employee Matters Agreement,
entered into by Vishay Intertechnology, Inc. and the Borrower, and particularly
Section 3.3 thereof dealing with the Vishay Retirement Plan, has not been
amended since June 22, 2010, the date it was entered into.
 
     5.19 Accuracy and Completeness of Disclosure.
 
          Neither this Agreement nor any other document, certificate or
instrument delivered to the Agent or the Lenders by or on behalf of the Borrower
or any of its Subsidiaries in connection with this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in this Agreement and in such other
documents, certificates or instruments not misleading in light of the
circumstances under which such statements were made.
 
61
 

--------------------------------------------------------------------------------

 

     5.20 Adequacy of Capital; Solvency.
 
          The proceeds of the Loans, together with the proceeds of Indebtedness
permitted under Section 8.1 (Indebtedness) and the cash flow from the operations
of the Loan Parties, will be sufficient to enable the Loan Parties to operate
their respective businesses as presently conducted or as presently proposed to
be conducted. Each of the Loan Parties is Solvent and will be Solvent after
giving effect to the transactions contemplated by this Agreement.
 
     5.21 Absence of Restrictive Provisions
 
          Other than the restrictions contained in this Agreement and Permitted
Israeli Debt Provisions, neither the Borrower nor any of its Subsidiaries is
subject or party to any agreement, lien or encumbrance, Organizational Document,
regulatory or other provision (except for applicable statutory corporate law)
restricting, directly or indirectly,
 
               (a) the payment of dividends or distributions by a Subsidiary of
the Borrower or the making of advances or other cash payments by any Subsidiary
of the Borrower, in each case to the Borrower or any of its Subsidiaries, or
 
               (b) the ability of the Borrower or any of its Subsidiaries to
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of the Borrower or any of its Subsidiaries.
 
     5.22 Environmental Compliance.
 
          Except where the following individually or in the aggregate would not
reasonably be expected to result in liability (for clean up or otherwise) in
excess of $2,000,000:
 
               (a) None of the real property currently or previously owned or
leased by the Borrower or any of its Subsidiaries or their assets has ever been
used by previous owners or operators, or has ever been used by the Borrower or
any of its Subsidiaries, to treat, produce, store, handle, transfer, process,
transport, dispose or otherwise Release any Hazardous Substances in violation of
any Environmental Law.
 
               (b) There is no condition that exists on the real property owned
or occupied by the Borrower or any of its Subsidiaries that requires Remedial
Action.
 
               (c) Neither the Borrower nor any of its Subsidiaries has been
notified of, or has actual knowledge of any notification having been filed with
regard to, a Release on or about or into any real property now or previously
owned or occupied by the Borrower or any of its Subsidiaries or their assets.
 
               (d) Except as set forth on Schedule 5.22(d), neither the Borrower
nor any of its Subsidiaries has received a summons, citation, notice of
violation, administrative order, directive, letter or other communication,
written or oral, from any Governmental Authority concerning any intentional or
unintentional action or omission related to the
 
62
 

--------------------------------------------------------------------------------

 

generation, storage, transportation, handling, transfer, disposal or treatment
of Hazardous Substances in violation of any Environmental Law.
 
               (e) There are no “friable” (as that term is defined in
regulations under the Federal Clean Air Act) asbestos or asbestos-containing
materials which have not been encapsulated in accordance with accepted
guidelines promulgated by the United States Environmental Protection Agency
existing in any real property owned or leased by the Borrower or any of its
Subsidiaries.
 
               (f) No equipment containing polychlorinated biphenyls, including
electrical transformers, is located on any real property owned or leased by the
Borrower or any of its Subsidiaries in levels that exceed those permitted by any
and all Governmental Authorities with jurisdiction over such premises and which
are not properly labeled in accordance with requisite standards.
 
               (g) Each of the tanks on any real property owned or leased by the
Borrower or any of its Subsidiaries has been registered and tested to the extent
required by, and in accordance with, any applicable Environmental Laws, and
there is no evidence of leakage from any such tanks. All tanks that have been
removed or abandoned on any real property owned or leased by the Borrower or any
of its Subsidiaries have been closed in accordance with applicable standards
under Environmental Laws.
 
     5.23 Labor Matters.
 
          Each of the Borrower and its Subsidiaries has a stable work force in
place and is not, as of the Closing Date, party to any collective bargaining
agreement nor has any labor union been recognized as the representative of its
employees except for standard work councils or similar quasi-union bodies in
Borrower’s Foreign Subsidiaries and as set forth on Schedule 5.23. There are no
strikes or other labor disputes pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries. Hours worked and
payments made to the employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable law
dealing with such matters. The working conditions of employees of the Borrower
and its Subsidiaries are in compliance in all material respects with OSHA and
any other applicable Law. All payments due from the Borrower and its
Subsidiaries, or for which any material claim may be made against any of them,
on account of wages and employee and retiree health and welfare insurance and
other benefits have been paid or accrued as a liability on their books in
accordance with GAAP, as the case may be. The consummation of the transactions
contemplated by the Loan Documents will not give rise to a right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any of its Subsidiaries is a party
or by which the Borrower or any of its Subsidiaries is bound.
 
     5.24 Brokers.
 
          No finder or broker acting on behalf of the Borrower or any of its
Subsidiaries has brought about the obtaining, making or closing of the Loans,
and neither the Borrower nor any of
 
63
 

--------------------------------------------------------------------------------

 

its Subsidiaries has or will have any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.
 
     5.25 Existing Indebtedness.
 
          Schedule 5.25 lists all Indebtedness of the Borrower and its
Subsidiaries as of the Closing Date (other than the Loans or obligations that
individually do not exceed $25,000 in principal amount), and provides the
following information with respect to each item of such Indebtedness: the
obligor, each guarantor and each other Person similarly liable in respect
thereof, the holder thereof, the aggregate amount of all commitments thereunder
(and the allocation of such commitments, if any, as among revolving credit
Indebtedness, term notes or similar Indebtedness and other credits such as
letter of credit or banker’s acceptance facilities), the approximate outstanding
amount thereunder (and under each individual facility thereunder), and a
description of the collateral securing such Indebtedness, if any. Except as
disclosed in Schedule 5.25, as of the Closing Date, neither the Borrower nor any
of its Subsidiaries will be in default and no waiver of any such default will be
in effect, in the payment of any principal or interest on any such Indebtedness
and no event or condition will exist as of the Closing Date with respect to any
such Indebtedness that would permit (or that with notice or the lapse of time,
or both, would permit) one or more Persons to cause such Indebtedness to become
due and payable before its regularly scheduled dates of payment.
 
     5.26 Foreign Assets Control Regulations, Etc.
 
          Neither the making of the Loans hereunder or the use of proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto. No Group Member is
a Person described or designated in the Specially Designation Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of
the Anti-Terrorism Order (“Designated Person”). No Loan Party engages in any
dealings or transactions with any such Designated Person. Each Loan Party is in
compliance, in all material respects, with the USA Patriot Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001)).
 
     5.27 Supply Agreements.
 
          The Borrower and its Subsidiaries have sufficient sources of supply of
components and other raw materials to conduct their business consistent with
past practice and as currently required.
 
64
 

--------------------------------------------------------------------------------

 

ARTICLE 6
 
REPORTING REQUIREMENTS AND NOTICES
 
     The Borrower covenants that from the date of this Agreement, and for so
long as any of the Obligations remain unpaid, any Letters of Credit remain
outstanding, the Lenders have an unexpired commitment to lend hereunder or the
Issuing Bank has an unexpired commitment to issue Letters of Credit hereunder,
it shall comply with each of the reporting and notice requirements set forth in
this Article 6.
 
     6.1 Financial Data and Reporting Requirements; Notice of Certain Events.
 
          6.1.1 Delivery of Quarterly Financial Statements. As soon as
practicable and in any event within forty-five (45) days after the close of each
of the first three quarters of each fiscal year of the Borrower, the Borrower
shall deliver to the Lenders a management-prepared Consolidated and
Consolidating balance sheet, statement of income and changes in retained
earnings, and statement of cash flows of the Borrower and its Subsidiaries as at
the end of and for (a) the period commencing at the end of the previous fiscal
year and ending with the end of such quarter and (b) the period commencing at
the end of the previous fiscal quarter and ending with the end of such currently
reported quarter, setting forth in comparative form the corresponding figures
for the appropriate periods of the preceding fiscal year and the corresponding
figures in the projections previously delivered, certified by the Chief
Executive Officer or Chief Financial Officer of the Borrower as (i) having been
prepared in accordance with GAAP (with any changes in accounting policies
discussed in reasonable detail) and (ii) presenting fairly the financial
position and results of operations of the Borrower and its Subsidiaries as at
the date and for the period specified (subject to normal recurring year-end
audit adjustments), it being understood that footnotes may be omitted.
 
          6.1.2 Delivery of Annual Financial Statements; Accountants’
Certification. As soon as practicable and in any event within ninety (90) days
after the close of each fiscal year of the Borrower, the Borrower shall deliver
to the Lenders:
 
               (a) an audited Consolidated (and management-prepared
Consolidating) balance sheet, statement of income and changes in retained
earnings, and statement of cash flows of the Borrower and its Subsidiaries, as
at the end of and for the fiscal year just closed in reasonable detail and
certified (without any qualification, modification or exception) by Ernst &
Young LLP, Deloitte & Touche LLP, PricewaterhouseCoopers LLP, KPMG LLP or other
nationally-recognized independent certified public accountants selected by the
Borrower,
 
               (b) when and if applicable, an attestation report of such
independent certified public accountants as to the Borrower’s internal controls
pursuant to Section 404 of Sarbanes-Oxley expressing no concern that would
result in such firm’s inability to issue an audit opinion without limitation,
qualification or modification; and
 
65
 

--------------------------------------------------------------------------------

 

          6.1.3 Delivery of Officer’s Compliance Certificates. As soon as
practicable after the close of each quarter of each fiscal year of the Borrower
and in any event no later than the date on which financial statements are
required to be delivered for each such quarter or year, as provided in
Subsections 6.1.1 (Delivery of Quarterly Financial Statements) or 6.1.2
(Delivery of Annual Financial Statements; Accountants’ Certification), the
Borrower shall deliver to the Lenders an Officer’s Compliance Certificate
certified by the Chief Executive Officer or Chief Financial Officer of the
Borrower (a) demonstrating compliance with the financial covenants set forth in
Article 7 (Financial Covenants) and (b) certifying that, as at the date of such
certificate, there existed no Event of Default and no Default, or, if any such
Event of Default or Default existed, specifying the nature thereof, the period
of existence thereof and what action the Borrower proposes to take or has taken
with respect thereto.
 
          6.1.4 Reserved.
 
          6.1.5 Reserved.
 
          6.1.6 SEC Filings, Etc. Promptly upon receipt or transmission thereof,
as applicable, the Borrower shall deliver to the Lenders:
 
               (a) at any time when the Borrower or any of its Subsidiaries is
subject to the reporting requirements of the Securities Exchange Act of 1934,
all letters of comment or material correspondence sent to the Borrower or any of
its Subsidiaries by any securities exchange or the Securities and Exchange
Commission in relation to the affairs of the Borrower or any of its
Subsidiaries,
 
               (b) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by the Borrower or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental authority succeeding to any of its functions,
 
               (c) all financial statements, reports, notices and proxy
statements sent or made available generally by the Borrower or any of its
Subsidiaries to other lenders to such Persons (if any) and their other
respective bondholders or security holders (or any trustee or other
representative of any of the foregoing) and any non-routine notices or other
non-routine correspondence from such lenders, bondholders or security holders
(or trustee or other representative of such Persons), and
 
               (d) all press releases and other statements made available by the
Borrower or any of its Subsidiaries to the public concerning material
developments in their respective businesses.
 
     6.2 Notice of Defaults.
 
          The Borrower shall immediately give written notice to the Lenders (a)
of any Default or Event of Default, (b) that any Lender has given notice to the
Borrower or taken any other action with respect to a claimed Default or Event of
Default under this Agreement, or (c) that any Person has given any notice of or
taken any other action with respect to a claimed
 
66
 

--------------------------------------------------------------------------------

 

default or event or condition of the type referred to in Subsection 9.1.3 (Cross
Default to Indebtedness), specifying the nature and period of existence of any
such Default or Event of Default, or specifying the notice given or action taken
by such Lender or Person and the nature of such claimed Default, Event of
Default, event or condition, and what action the Borrower has taken, is taking
or proposes to take with respect thereto.
 
     6.3 Notice of Disputes and Other Matters.
 
          The Borrower shall promptly give written notice to the Agent of the
following matters:
 
          6.3.1 Certain Litigation. Any actions, proceedings or claims commenced
or asserted against the Borrower or any of its Subsidiaries in which the amount
involved is $5,000,000 or more and that is not fully covered by insurance, or
which, if not solely a claim for monetary damages, would reasonably be expected
to, if adversely determined, result in a Material Adverse Change;
 
          6.3.2 Conditions Affecting Collateral. Any of the following
conditions: (i) movement of any Collateral to a location not identified in the
Perfection Certificate; (ii) acquisition of property by the Borrower or any
Subsidiary Guarantor not subject to a valid and perfected first priority Lien
pursuant to the Loan Documents (subject to Permitted Liens); (iii) any change of
name, type of business entity or jurisdiction of registration or any change of
address of the chief executive office of the Borrower or any Subsidiary
Guarantor; or (iv) any other circumstance that would reasonably be expected to
have an adverse effect on the attachment, perfection or enforcement of the
Agent’s security interest in the Collateral;
 
          6.3.3 Material Adverse Change. Any Material Adverse Change or the
existence of any facts or circumstances or the occurrence or failure to occur of
any event which would reasonably be expected to result in a Material Adverse
Change;
 
          6.3.4 Representations and Warranties. Any changes in facts or
circumstances on which the representations and warranties set forth in this
Agreement are made that makes such representations and warranties false or
misleading in any material respect; and
 
          6.3.5 Intellectual Property. Without limiting any other notice
obligation of the Borrower with respect to any Collateral, any of the following
conditions: (i) any changes in and to the ownership of, or rights to use, any
material Intellectual Property owned or licensed by the Borrower or any
Subsidiary Guarantor; (ii) any material change in the status of any trademark,
service mark, trade dress, domain names, or copyright application or
registration, or any patent application or letters patent (provided, that any
Loan Party may abandon or allow to lapse any immaterial Intellectual Property in
its business judgment without notice to Agent) that constitutes Collateral;
(iii) the receipt of any knowledge regarding any infringement or
misappropriation of any material Intellectual Property owned or licensed by the
Borrower or any Subsidiary Guarantor by any Person; (iv) the receipt of any
written claim, demand or threat, or the institution of any proceeding, relating
to any material Intellectual Property owned or licensed by the Borrower or any
Subsidiary Guarantor; or (v) any other material adverse change affecting
 
67
 

--------------------------------------------------------------------------------

 

or relating in any way to any Intellectual Property owned or licensed by the
Borrower or any Subsidiary Guarantor.
 
          6.3.6 Notice of Claims Under Certain Documents. A claim made or a
written notice of an alleged breach or default by any party to any of the
following documents: (a) the License Agreements, (b) the Tax Matters Agreement
and (c) the Transition Services Agreement.
 
     6.4 ERISA Notices.
 
          The Borrower shall deliver to the Agent:
 
               (a) promptly, and in any event within ten (10) Business Days,
after the receipt thereof, copies of all reports and notices which the Borrower,
any of its Subsidiaries or any ERISA Affiliate receives from the PBGC, the IRS
or the DOL, and at the request of Lender, copies of all annual reports for
Employee Pension Plans filed with the DOL or IRS, and
 
               (b) as soon as possible and in any event within ten (10) Business
Days after Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know that (i) any Reportable Event has occurred or is reasonably
expected to occur with respect to any Employee Pension Plan, (ii) there has been
an unpaid “minimum required contribution” as defined in Section 430 of the Code
and Section 303 of ERISA or an application has been made to the Secretary of the
Treasury for a waiver or modification of the Minimum Funding Standard or an
extension of any amortization period under Section 412 of the Code with respect
to an Employee Pension Plan, (iii) proceedings have been instituted or are
reasonably expected to be instituted under Title IV of ERISA to terminate any
Employee Pension Plan, (iv) any Employee Pension Plan is or is reasonably
expected to be in at-risk status under Section 430 of the Code, (v) any
Withdrawal Liability from a Multiemployer Plan has been or will be incurred by
Borrower, any of its Subsidiaries or any ERISA Affiliate, (vi) any Multiemployer
Plan is or is reasonably expected to be in Reorganization, in endangered or
critical status as defined in Section 432 of the Code and Section 305 of ERISA,
terminated, partitioned or declared insolvent, (vii) an action has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Multiemployer Plan, (viii) any event, transaction or condition has occurred
or will occur that could reasonably be expected to result in the imposition of a
lien under Part 3 of Subtitle B of Title I of ERISA or Title IV of ERISA, (ix)
any Prohibited Transaction or other transaction, event or condition has occurred
or will occur with respect to a Plan that could reasonably be expected to result
in the Borrower, any of its Subsidiaries or any ERISA Affiliate incurring a
material liability or becoming subject to a material penalty or excise tax, (x)
the PBGC has contacted the Borrower, any of its Subsidiaries or any ERISA
Affiliate with respect to the PBGC’s Early Warning Program, or (xi) the Employee
Matters Agreement, entered into by Vishay Intertechnology, Inc. and the
Borrower, and particularly Section 3.3 thereof dealing with the Vishay
Retirement Plan, is amended by the parties thereto, a certificate of the Chief
Executive Officer or Chief Financial Officer of the Borrower setting forth the
details as to such event, transaction or condition and the action the Borrower
has taken, is taking or proposes to take with respect thereto and with respect
to (i) and (ii) above, with copies of any notices and applications.
 
68
 

--------------------------------------------------------------------------------

 

     6.5 Miscellaneous.
 
          With reasonable promptness, the Borrower shall deliver such other
information respecting the business, operations and financial condition of
itself and it's Subsidiaries as the Agent or any Lender may from time to time
reasonably request.
 
     6.6 Authorization of Third Parties to Deliver Information.
 
          Any opinion, report or other information delivered to the Agent, the
Issuing Bank or any Lender pursuant to the Loan Documents is hereby deemed to
have been authorized and directed by the Borrower to be delivered for the
benefit, and reliance thereupon, of such recipient.
 
ARTICLE 7
 
FINANCIAL COVENANTS
 
     The Borrower covenants that from the date of this Agreement and for so long
as any of the Obligations remain unpaid, any Letters of Credit remain
outstanding, the Lenders have an unexpired commitment to lend hereunder or the
Issuing Bank has an unexpired commitment to issue Letters of Credit hereunder,
it shall comply with each of the financial covenants set forth in this Article
7.
 
     7.1 Tangible Net Worth.
 
          The Borrower and its Subsidiaries on a Consolidated basis shall
maintain a Tangible Net Worth of not less than $112,000,000 plus the Net Income
Adjustment. This covenant shall be tested on the last day of each fiscal quarter
of Borrower and its Consolidated Subsidiaries.
 
     7.2 Fixed Charges Coverage Ratio.
 
          The Borrower and its Subsidiaries on a Consolidated basis shall
maintain a Fixed Charges Coverage Ratio of at least 2.5 to 1.0. This covenant is
to be tested on the last day of each fiscal quarter of Borrower and its
Consolidated Subsidiaries.
 
     7.3 Leverage Ratio.
 
          The Borrower and its Subsidiaries on a Consolidated basis shall
maintain a Leverage Ratio of no more than 2.50 to 1.00. This covenant shall be
tested on the last day of each fiscal quarter of the Borrower and its
Consolidated Subsidiaries.
 
69
 

--------------------------------------------------------------------------------

 

     7.4 Additional Provisions Respecting Calculation of Financial Covenants.
 
          Except as otherwise provided in this Agreement, the following
provisions shall apply.
 
          7.4.1 For purposes of the calculation of financial covenants set forth
in this Article 7, the Agent may rely upon the figures set forth in the
Consolidated financial statements of the Borrower most recently delivered
pursuant to this Agreement even where this Agreement may refer to a period ended
on, or most recently prior to, a specified date of determination.
 
          7.4.2 Calculations made pursuant to this Article 7 shall give effect,
on a pro forma basis, to all Acquisitions and dispositions made during the
quarter or year to which the required compliance relates, as if such Acquisition
or disposition had been consummated on the first day of the applicable period,
provided, that items of revenue and expense shall be based on actual amounts and
not adjusted to give effect to potential savings and similar adjustments.
Calculation of financial covenants in connection with Acquisitions and
dispositions shall be based on the results of operations and financial position
of the Borrower and its Subsidiaries set forth on the most recently delivered
financial statements, adjusted, in the case of an Acquisition, to give effect to
any additional Indebtedness incurred in connection therewith and to include the
results of operations and, to the extent relevant, financial position of the
target during the applicable period, and in the case of a disposition, to give
effect to any repayment of Indebtedness in connection therewith and to exclude
the results of operations and, to the extent relevant, financial position for
the applicable period of the assets so disposed of.
 
          7.4.3 (a) Notwithstanding the definition of “GAAP” in Section 1.1
(Defined Terms), or any provision to the contrary in this Agreement, the
financial covenants set forth in this Article 7 shall be calculated for all
purposes (including for purposes of determining the Applicable Margin) in
accordance with generally accepted accounting principles as in effect on the
date of the delivery of the financial statements referred to in Subsection 4.1.8
(Financial Statements; Projections) (“Closing Date GAAP”) subject to the
following provisions of this Subsection 7.6.3.
 
               (b) If, after the date of this Agreement, there are any changes
to GAAP that would affect the calculation of the financial covenants, and if the
Borrower so requests, the Agent (or in the alternative, the Requisite Lenders)
may:
 
                    (i) approve the request of the Borrower to change the basis
for calculating the financial covenants from Closing Date GAAP to Closing Date
GAAP as modified to incorporate the change or changes in GAAP requested by the
Borrower, after which time, Closing Date GAAP shall be deemed to be Closing Date
GAAP as so adjusted (“Adjusted GAAP”); and
 
                    (ii) in connection with any such change to Adjusted GAAP, if
the Agent deems it to be appropriate, it may adjust one or more of the financial
covenants set forth in this Article 7 (and, without limiting the generality of
the foregoing, the set points for determining Applicable Margin, Unused
Commitment Fee or any other amount derived from the ratios referred to in the
financial covenants) or the method of calculating such financial covenants for
all purposes (including for purposes of determining Applicable Margin) in such
 
70
 

--------------------------------------------------------------------------------

 

manner as is necessary or desirable to carry out the initial intent of the
parties with respect to such covenants (and pricing, as applicable) as
originally drafted.
 
               (c) At any time that GAAP changes, the Borrower may initiate a
request pursuant to the preceding paragraph (b), it being understood that the
right to make such a request is not a one-time right. If Closing Date GAAP has
already been adjusted to be Adjusted GAAP at the time of any such request and if
the Agent (or Requisite Lenders) agrees to such further adjustments, then
Adjusted GAAP shall thereafter be deemed to incorporate such further
adjustments.
 
          7.4.4 At any time that Closing Date GAAP (or Adjusted GAAP, as
applicable) is not the same as GAAP, the Borrower shall deliver, together with
the Officer’s Compliance Certificate pursuant to Subsection 6.1.3 (Delivery of
Officer’s Compliance Certificates), a reconciliation of each of the component
figures used in determining compliance with the financial covenants (based on
Closing Date GAAP or Adjusted GAAP, as applicable) and the corresponding amounts
shown on the financial statements delivered pursuant to Section 6.1 (Financial
Data and Reporting Requirements; Notice of Certain Events) (based on GAAP). If
so requested by the Agent, the Borrower shall also provide a confirmation of
such reconciliation by the Borrower’s independent certified public accountants.
 
ARTICLE 8
 
BUSINESS COVENANTS
 
          The Borrower covenants that from the date of this Agreement, and for
so long as any of the Obligations remain unpaid, any Letters of Credit remain
outstanding, the Lenders have an unexpired Commitment to lend hereunder or the
Issuing Bank has an unexpired commitment to issue Letters of Credit hereunder,
it shall comply with each of the covenants set forth in this Article 8.
 
     8.1 Indebtedness.
 
          8.1.1 In General. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume, guarantee,
permit to exist or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness other than each of the following:
 
               (a) obligations under Interest Rate Protection Agreements
permitted under clause (c) of Section 8.3 (Investments);
 
               (b) obligations under the Loan Documents and Letters of Credit;
 
               (c) obligations in an aggregate principal amount not to exceed
$5,000,000 in respect of Capital Lease Obligations;
 
71
 

--------------------------------------------------------------------------------

 

               (d) obligations owing to the Borrower or to a Subsidiary
Guarantor from the Borrower or a Subsidiary Guarantor;
 
               (e) The Israeli Debt, and a Guaranty by Borrower of such Israeli
Debt, provided that such Guaranty shall be subordinated to the Secured
Obligations on terms satisfactory to the Agent, and provided, further, that no
Indebtedness may be incurred by the Israeli Corporate Group in reliance on this
Subsection 8.1.1(e) if there shall, at such time, be any outstanding loans or
advances to any member of the Israeli Corporate Group in reliance on Subsection
8.3(f);
 
               (f) Indebtedness of the Borrower in the form of notes under the
2010 Note Instrument in an aggregate principal amount not to exceed $9,958,460;
provided that the Indebtedness incurred in reliance on this Subsection 8.1.1(f)
shall be unsecured at all times;
 
               (g) Indebtedness of VPG Alpha Japan in an aggregate principal
amount not to exceed JPY 143,000,000 (One Hundred Forty Three Million Japanese
Yen);
 
               (h) Indebtedness in the form of Investments made in compliance
with clauses (a), (b) and (g) of Section 8.3 (Investments);
 
               (i) Indebtedness of Subsidiaries that are not Subsidiary
Guarantors to Subsidiaries that are not Subsidiary Guarantors;
 
               (j) Indebtedness of Subsidiaries that are not Subsidiary
Guarantors under local overdraft protection facilities;
 
               (k) Indebtedness for borrowed money of the Borrower or of
Subsidiary Guarantors owing to Subsidiaries that are not Subsidiary Guarantors
so long as such Indebtedness is subordinated to the Loans on terms acceptable to
Agent;
 
               (l) other Indebtedness not exceeding $5,000,000 in the aggregate
principal amount at any time; and
 
               (m) Indebtedness of Vishay Precision Transducers India Private
Ltd. to Transducers under the intercompany note issued in connection with the
India Transducers Asset Sale not exceeding $500,000 in principal amount.
 
          8.1.2 Limitation on Incurrence. In addition to the limitations on the
incurrence or existence of Indebtedness referred to above, no Indebtedness may
be incurred by the Borrower or any of its Subsidiaries unless immediately before
and after giving effect to the incurrence of such Indebtedness, no Default or
Event of Default shall have occurred and be continuing.
 
     8.2 Liens; and Licenses.
 
          8.2.1 In General. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with
 
72
 

--------------------------------------------------------------------------------

 

respect to any property or assets of the Borrower or any Subsidiary of the
Borrower, except each of the following (the items referred to in clauses (a)
through (e) are, collectively, the “Permitted Liens”):
 
               (a) Liens created in favor of the Agent for the benefit of the
Secured Parties pursuant to the Loan Documents;
 
               (b) Liens, if any, in favor of the Issuing Bank to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations under this Agreement.
 
               (c) Liens for taxes, assessments or other governmental charges
the payment of which is not yet due or the payment of which is not at the time
required by Section 8.11 (Payment of Taxes and Claims);
 
               (d) statutory Liens of landlords or mortgagees of landlords and
deposits to secure the performance of leases in the ordinary course of business,
and Liens of carriers, warehousemen, mechanics and materialmen and other like
Liens incurred in the ordinary course of business for sums not yet due or the
payment of which is not at the time required by Section 8.11 (Payment of Taxes
and Claims);
 
               (e) leases or subleases granted to others, easements,
rights-of-way, restrictions and other similar charges or encumbrances on real
property, in each case incidental to, and not interfering with, the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
 
               (f) Capital Leases incurred in compliance with paragraph (c) of
Subsection 8.1.1 (In General), provided that no such security interest shall
extend to or cover any property other than the leased property;
 
               (g) Liens on assets of the Israeli Corporate Group securing
Indebtedness incurred in compliance with Subsection 8.1.1(e);
 
               (h) Liens set forth on Schedule 8.2 and extensions or
replacements thereof;
 
               (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security or social welfare legislation;
 
               (j) usual and customary deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business of the Loan Parties;
and
 
               (k) Liens on equipment and real estate of Persons that become
Subsidiaries after the date of this Agreement, provided that such Liens existed
at the time the respective corporations became a Subsidiary and were not created
in anticipation thereof,
 
73
 

--------------------------------------------------------------------------------

 

provided that, (i) any such Lien does not cover any property or assets after the
time such company becomes a Subsidiary which were not covered immediately prior
thereto (ii) and the Borrower has complied with Section 5.15 hereof.
 
          8.2.2 Negative Pledge. The Borrower shall not, and shall not permit
any of its Subsidiaries to, agree with any Person to restrict or place
limitations on the right of the Borrower or any of its Subsidiaries to create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of the Borrower or any of its Subsidiaries, except for Permitted Israeli
Debt Provisions.
 
          8.2.3 Licenses. The Borrower shall not, and shall not permit any
Subsidiaries to, license or sublicense any of its Intellectual Property or
general intangibles except for licenses entered into the ordinary course of
Borrower’s and Subsidiaries’ Permitted Business.
 
          8.2.4 License Agreements. The Borrower shall not, and shall not permit
any Subsidiaries to, amend, restate or modify the License Agreements in a manner
that is adverse to the interests of the Lenders.
 
     8.3 Investments, Loans, Acquisitions, Etc.
 
          The Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, make or permit to exist any Investment or make any
Acquisition, except that the Borrower and its Subsidiaries may permit to exist
and, so long as no Default or Event of Default then exists or would be caused
thereby, the Borrower and its Subsidiaries may make, any of the following
Investments:
 
               (a) Investments by the Borrower or Subsidiary Guarantors in the
Borrower or the Subsidiary Guarantors or the creation by the Borrower or
Subsidiary Guarantors of new direct or indirect wholly-owned Subsidiaries that
become Subsidiary Guarantors in accordance with the provisions of Section 8.29
(Certain Obligations Respecting Subsidiaries);
 
               (b) (i) Investments by a Subsidiary of the Borrower that is not a
Subsidiary Guarantor in other Subsidiaries that are not Subsidiary Guarantors
(and, to the extent provided for in Subsection 8.1.1(k), in Subsidiary
Guarantors), and (ii) Acquisitions by Subsidiaries of the Borrower that are not
Subsidiary Guarantors from Subsidiaries that are not Subsidiary Guarantors;
 
               (c) Investments under Interest Rate Protection Agreements or
other Swap Agreements entered into in the ordinary course of business for the
purpose of minimizing risk and not for speculative purposes;
 
               (d) Investments in marketable, direct obligations of the United
States of America, its agencies and instrumentalities maturing within 365 days
of the date of purchase;
 
               (e) Investments in commercial paper issued by corporations, each
of which shall have a net worth of at least $100 million and each of which
conducts a substantial
 
74
 

--------------------------------------------------------------------------------

 

part of its business in the United States of America, maturing within 270 days
from the date of the original issue thereof, and which at the time of
acquisition has the highest rating by Moody’s Investors Service, Inc. or
Standard and Poor’s Corporation;
 
               (f) Investments in bankers’ acceptances, and certificates of
deposit maturing within 365 days of the date of purchase that are issued by, or
time deposits maintained with, a commercial bank organized under the laws of the
United States of America or any state thereof or any country that is a member of
the Organization of Economic Cooperation and Development or a political
subdivision of any such country, having capital, surplus and undivided profits
totaling more than $100 million and that have the highest rating by Moody’s
Investors Service, Inc. or Standard and Poor’s Corporation;
 
               (g) Investments in the form of loans and advances by the Borrower
or a Subsidiary Guarantor in Subsidiaries of the Borrower that are not
Subsidiary Guarantors; provided that (i) no Default or Event of Default has
occurred and is continuing or would be caused thereby, (ii) any such loan or
advance is evidenced by a promissory note that is promptly pledged to the Agent,
and (iii) if any such loan or advance would result in there being more than
$2,500,000 of intercompany loans by Loan Parties to any such non-guarantor
Subsidiary outstanding at the time of its issuance, then on or before the time
of such loan or advance, the Borrower or Subsidiary Guarantor making the loan or
advance must obtain a written opinion of counsel addressed to such party and to
the Agent, on behalf of the Lenders, in form and substance acceptable to the
Agent, specifying that the promissory note to be delivered pursuant to clause
(ii) above is enforceable against the issuer thereof and may be pledged to the
Agent, which opinion may be rendered by in-house counsel of the issuer,
provided, further, that no loans or advances to the Israeli Corporate Group may
be made in reliance of this Subsection 8.3(g) unless and until all third-party
Indebtedness incurred by any member of the Israeli Corporate Group has been
repaid in full and no additional Indebtedness has been incurred by the Israeli
Corporate Group and provided, further, that at any time that the Available
Commitment is less than or equal to $12,500,000, the amount of $2,500,000 in
clause (iii) above shall be decreased to $1,000,000;
 
               (h) Permitted Acquisitions;
 
               (i) the VCTT Transfer;
 
               (j) Other Investments up to $5,000,000;
 
               (k) Investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended;
 
               (l) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments of a type analogous to the foregoing clauses (d) through (f) and
(k);
 
               (m) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case, in the ordinary course of business;
 
75
 

--------------------------------------------------------------------------------

 

               (n) Investments in connection with any cash management agreements
with Bank of America, N.A. or its affiliates, subject to Section 8.31
(Depositary Banks);
 
               (o) Investments in connection with any Banking Services
Obligations;
 
               (p) trade credit extended on usual and customary terms in the
ordinary course of business;
 
               (q) loans to shareholders, directors or officers in an aggregate
amount for all such loans not to exceed $500,000 at any one time outstanding;
 
               (r) advances to employees to meet expenses incurred by such
employees in the ordinary course of business in an aggregate amount or all such
advances not to exceed $500,000 at any one time outstanding;
 
               (s) Capital contributions made by the Borrower and Subsidiary
Guarantors in the Subsidiaries of the Borrower that are not Subsidiary
Guarantors in an aggregate amount for all such capital contributions not to
exceed $5,000,000; provided that for the purposes of this Subsection 8.3(s), the
“amount” of any capital contribution made by any Person or Persons
(collectively, the “Investors”) in any other Person or Persons (collectively,
the “Recipient”) shall be (A) the amount of capital contributions made in the
Recipient, directly or indirectly, by the Investor less (B) the amount of any
dividends and distributions made by such Recipient (directly or indirectly) to
such Investor with respect to such investment;
 
               (t) the purchase by Borrower of 100% of the Capital Stock of
Tedea-Huntleigh, Inc., a California corporation, for a purchase price not to
exceed $1,000,000; provided, that Tedea-Huntleigh, Inc. will become a Subsidiary
Guarantor or will be merged into the Borrower or a Subsidiary Guarantor within
60 days of such purchase, and
 
               (u) the creation by Transducers of a wholly-owned direct
Subsidiary formed under the laws of Canada that is not a Subsidiary Guarantor,
and the capital contributions to such Subsidiary of operational assets located
in Canada.
 
     8.4 Restricted Payments.
 
          The Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, declare, order, pay, make or set apart any sum or
property for any Restricted Payment, except for (i) Restricted Payments declared
and paid by direct or indirect wholly-owned Subsidiaries of the Borrower to the
Borrower and other direct or indirect wholly-owned Subsidiaries of the Borrower
and (ii) payments of interest on the Exchangeable Notes; provided, further, that
no Subsidiary Guarantor may make a Restricted Payment to a Subsidiary that is
not a Subsidiary Guarantor.
 
76
 

--------------------------------------------------------------------------------

 

     8.5 Sale-Leasebacks.
 
          The Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, sell or otherwise transfer, in one or more related
transactions, any property (whether real, personal or mixed) and thereafter rent
or lease such transferred property or substantially identical property.
 
     8.6 Transactions with Affiliates.
 
          Other than as set forth on Schedule 8.6, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, engage in
any transaction with any Affiliate on terms that are less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
unaffiliated third parties, provided that the foregoing restrictions shall not
apply to (a) transactions exclusively among the Borrower and the Subsidiary
Guarantors, (b) transactions exclusively among Subsidiaries that are not
Subsidiary Guarantors, (c) Restricted Payments, to the extent permitted under
Section 8.4 (Restricted Payments), and (d) usual and customary indemnification
obligations in the Organizational Documents of the Borrower and its Subsidiaries
for acts and omissions of their officers and directors.
 
     8.7 Mergers and Dispositions.
 
          8.7.1 Consolidations and Mergers. The Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:
 
               (a) consolidate with or merge into any other Person (other than
solely for the purpose of redomestication within a state of the United States so
long as such entity complies with any and all applicable notice requirements in
connection with such redomestication under the Loan Documents and takes such
action as may be necessary to ensure that its equity and assets are subject to a
first-priority Lien in favor of the Agent, subject to Permitted Liens), except
that a Subsidiary of the Borrower may consolidate with or merge into the
Borrower or a wholly-owned Subsidiary of the Borrower; provided, that if a
Subsidiary that is not a Subsidiary Guarantor merges or consolidates with a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the surviving Person and
provided, further if any Subsidiary merges or consolidates with the Borrower,
the Borrower shall be the surviving Person;
 
               (b) permit any Person that is not a Subsidiary of the Borrower to
consolidate with or merge into it except in connection with a Permitted
Acquisition; or
 
               (c) enter into any winding-up, liquidation, dissolution, division
or similar transaction except that a Subsidiary of the Borrower may be dissolved
following the transfer of all of its assets to the Borrower or one or more
wholly-owned Subsidiaries of the Borrower (“Transferee”), subject to the
conditions that (i) both before and after the transfer and subsequent
dissolution, no Event of Default or Default shall exist, and (ii) if the
Subsidiary that is winding-up, liquidating, dissolving dividing or engaging in a
similar transaction is a Subsidiary Guarantor, then all of the equity of the
Transferee shall have been pledged to the
 
77
 

--------------------------------------------------------------------------------

 

Agent pursuant to the Pledge Agreements, all of the material assets of the
Transferee shall have been pledged as security pursuant to the Security
Agreement, and the Transferee (unless it is the Borrower) shall be party to one
or more Subsidiary Suretyships.
 
          8.7.2 Sales and Other Dispositions. The Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, sell, lease,
abandon or otherwise transfer or dispose of any of its assets or property of any
nature except:
 
               (a) sales of inventory in the ordinary course of its business;
 
               (b) transfers of assets to the Borrower or a wholly-owned
Subsidiary of the Borrower, so long as, with respect to transfers by the
Borrower or a Subsidiary Guarantor, such assets remain subject to a valid,
perfected first priority Lien in favor of the Agent, subject only to Permitted
Liens;
 
               (c) transfers of equipment that is obsolete or no longer used or
useful in the business of the Borrower or any of its Subsidiaries and having an
aggregate sales price not exceeding $5,000,000 for all such sales after the
Closing Date;
 
               (d) abandonment or lapse of immaterial Intellectual Property in
its business judgment;
 
               (e) the VCTT Transfer; and
 
               (f) the India Transducers Asset Sale.
 
     8.8 Reserved.
 
     8.9 Existence.
 
          The Borrower shall at all times preserve and keep in full force and
effect (a) its corporate existence and (b) subject to the provisions of
Subsection 8.7.1 (Consolidations and Mergers), the corporate, partnership or
other existence of each of its Subsidiaries, and the good standing of such
Persons in all states in which they are formed or required to qualify to do
business, except, as to qualification only, where the failure to keep in full
force and effect any such good standing would not reasonably be expected to
result in a Material Adverse Change.
 
     8.10 Compliance with Law.
 
          The Borrower shall, and shall cause each of its Subsidiaries to,
comply in all material respects with all Laws, and obtain or maintain all
permits, franchises and other governmental authorizations and approvals
necessary for the ownership, acquisition and disposition of their respective
properties and the conduct of their respective businesses. The Borrower and it
Subsidiaries shall take all reasonable steps necessary to keep all licenses
necessary or desirable for the operations of their respective businesses as
conducted on, or contemplated to be conducted on, the Closing Date in full force
and effect.
 
78
 

--------------------------------------------------------------------------------

 

     8.11 Payment of Taxes and Claims.
 
          The Borrower shall, and shall cause each of its Subsidiaries to, pay
all federal and other material taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or profits before any penalty or interest accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by Law have or
might become a Lien upon any of its properties or assets, provided that no such
charge or claim need be paid if being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made therefor and, if the filing of a bond or other indemnity is necessary
to avoid the creation of a Lien against any of the assets of the Borrower or any
of its Subsidiaries, such bond shall have been filed or indemnity provided.
 
     8.12 Tax Consolidation.
 
          Except as set forth on Schedule 8.12, the Borrower will not file or
consent to or permit the filing of any consolidated income tax return on behalf
of it or any of its Subsidiaries with any Person (other than a consolidated
return of the Borrower and its Subsidiaries). The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement with any Person
which would cause the Borrower or any of such Subsidiaries to bear more than the
amount of taxes to which it would have been subject had it separately filed (or
filed as part of a consolidated return among the Borrower and its Subsidiaries).
 
     8.13 Compliance with ERISA.
 
               (a) The Borrower shall not, and shall not permit any of its
Subsidiaries or any of its ERISA Affiliates to, take, or fail to take, any of
the following actions or permit any of the following events to occur if such
action or event individually or together with all other actions or events would
subject the Borrower, any of its Subsidiaries or any of its ERISA Affiliates to
any material tax, penalty, or other liabilities:
 
                    (i) engage in or knowingly consent to any “party in
interest” or any “disqualified person,” as such terms are defined in Section
3(14) of ERISA and Section 4975(e)(2) of the Code respectively, engaging in any
Prohibited Transaction in connection with which the Borrower, any of its
Subsidiaries or any ERISA Affiliate could be subject to either a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the Code;
 
                    (ii) terminate any Employee Pension Plan in a manner, or
take any other action, which could result in any liability of the Borrower, any
of its Subsidiaries or any ERISA Affiliate to the PBGC;
 
                    (iii) fail to make full payment when due of all amounts
which, under the provisions of any Plan or any Multiemployer Plan, the Borrower,
any of its
 
79
 

--------------------------------------------------------------------------------

 

Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto,
or cause there to be an unpaid “minimum required contribution” as defined in
Section 430 of the Code and Section 303 of ERISA, whether or not there has been
a waiver of any funding deficiency within the meaning of Section 412 of the Code
or Section 303 of ERISA, with respect to any Employee Pension Plan or fail to
pay PBGC premiums when due;
 
                    (iv) permit the current value of all vested accrued benefits
under all Employee Pension Plans which are subject to Title IV of ERISA to
exceed the current value of the assets of such plans allocable to such vested
accrued benefits, except as may be permitted under actuarial funding standards
adopted in accordance with Section 430 of the Code;
 
                    (v) withdraw from any Multiemployer Plan, if such withdrawal
would result in the imposition of Withdrawal Liability;
 
                    (vi) fail to comply in all material respects with the
requirements of COBRA regarding continued health coverage, of the Health
Insurance Portability and Accountability Act of 1996, as amended, and of Section
1862(b) of the Social Security Act, with respect to any Plans subject to the
requirements thereof; or
 
                    (vii) fail to comply, in either form or operation, in all
other material respects with the provisions of ERISA and the Code with respect
to any Plan.
 
               (b) The Borrower shall comply with the ERISA reporting
requirements set forth in Section 6.4 (ERISA Notices).
 
          As used in this Section 8.13, the term “accrued benefit” has the
meaning specified in Section 3(23) of ERISA and the term “current value” has the
meaning specified in Section 4001(a)(18)(B) of ERISA.
 
     8.14 Insurance.
 
          8.14.1 Liability, Property Damage, Etc. The Borrower shall maintain,
and shall cause each of its Subsidiaries to maintain, with financially sound and
reputable insurers, insurance against loss or damage and liability of the kinds
customarily insured against by Persons of established reputation engaged in the
same or similar businesses and similarly situated and in such amounts as are
customarily carried under similar circumstances by other such Persons and
otherwise as is prudent for Persons engaged in such business. All such insurance
covering the assets Borrower or the Subsidiary Guarantors shall name the Agent
as lender loss payee and additional insured, as applicable and shall provide for
at least thirty (30) days advance notice to the Agent prior to any non-renewal,
cancellation, change in risks (in any material respect) or material amendment of
any such Insurance. In addition, the Borrower shall, and shall cause each of its
Subsidiaries to, maintain such other insurance as may be required by the
Security Agreement and the other Loan Documents. Annually (and from time to time
upon request of the Agent), the Borrower shall promptly furnish to the Agent
evidence, in form and substance satisfactory to the Agent, of the maintenance of
all insurance, indemnities or bonds required by this Subsection 8.14.1.
 
80
 

--------------------------------------------------------------------------------

 

          8.14.2 PBGC. The Borrower shall maintain or cause to be maintained all
insurance available through the PBGC and/or insurers acceptable to the Agent
against its obligations and the obligations of its Subsidiaries to the PBGC.
 
     8.15 Maintenance of Properties.
 
          The Borrower shall, and shall cause each of its Subsidiaries to: (a)
maintain its properties in good repair, working order and condition, ordinary
wear and tear excepted; and (b) make all appropriate and proper repairs,
renewals, replacements, additions and improvements thereto, ordinary wear and
tear excepted; and (c) keep all systems and equipment that may now or in the
future be subject to compliance with any material standards or rules imposed by
any Governmental Authority in compliance in all material respects with such
standards or rules. The Borrower shall, and shall cause each of its Subsidiaries
to, maintain its franchises, licenses, permits, patent applications, patents,
trademarks, service marks, trade dress, domain names, trade names, trade
secrets, copyrights and other general intangibles and Intellectual Property
owned or licensed by any of them, including the payment of all necessary
maintenance fees and the filing of all statutory declarations (provided, that
Borrower or any Subsidiary may abandon or allow to lapse any immaterial
Intellectual Property in its business judgment).
 
     8.16 Maintenance of Records; Fiscal Year.
 
          The Borrower shall, and shall cause each of its Subsidiaries to, keep
at all times books of record and account in which full, true and correct entries
shall be made of all dealings or transactions in relation to its business and
affairs. The Borrower shall, and shall cause each of its Subsidiaries to, keep
its books of account and financial statements in accordance with GAAP and to
report on the basis of a fiscal year ending December 31.
 
     8.17 Inspection.
 
          Upon reasonable notice (and for this purpose no more than five
Business Days’ notice shall be required under any circumstances) if no Event of
Default or Default shall exist, or at any time with notice after the occurrence
of an Event of Default or Default, the Borrower shall, and shall cause each of
its Subsidiaries to, allow any representative of the Agent, the Issuing Bank or
any Lender to visit and inspect any of the properties of the Borrower and any of
its Subsidiaries, to examine the books of account and other records and files of
the Borrower and any of its Subsidiaries (including the financial statements
(audited and unaudited, to the extent prepared) of each Subsidiary of such
Person and information with respect to each business operated by the Borrower
and any of its Subsidiaries), to make copies thereof and to discuss the affairs,
business, finances and accounts of the Borrower and its Subsidiaries with their
personnel and accountants; provided that Borrower shall bear the costs of no
more than one (1) such inspection per year if no Default or Event of Default has
occurred and is continuing.
 
     8.18 Exchange of Notes.
 
          Upon receipt of a written notice of loss, theft, destruction or
mutilation of any or all of the Notes and of a letter of indemnity from the
affected Lender or its successors or assigns, and
 
81
 

--------------------------------------------------------------------------------

 

upon surrendering for cancellation such Notes if mutilated (in which event no
indemnity shall be required), the Borrower shall execute and deliver a new Note
or Notes of like tenor in lieu of such lost, stolen, destroyed or mutilated
Notes, as the case may be.
 
     8.19 Voting.
 
          The Borrower shall, and shall cause its Subsidiaries to, exercise any
and all voting or similar rights that they hold in any Person in a manner
consistent with adherence to the provisions of this Agreement and the other Loan
Documents.
 
     8.20 Type of Business.
 
          The Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly enter into any business that is not a Permitted
Business.
 
     8.21 Issuance of Equity.
 
          Neither the Borrower nor any of its Subsidiaries shall issue any
Capital Stock that provides for either required cash payments on or mandatory
redemption of such Capital Stock.
 
     8.22 Change in Documents.
 
          The Borrower shall not, and shall not permit any of its Subsidiaries
to, amend or otherwise modify the respective Organizational Documents of the
Borrower or a Subsidiary in any manner except in a manner that would not
reasonably be expected to have an adverse effect on such Subsidiary, the
Borrower, or the rights of the Agent and Lenders under the Loan Documents.
 
     8.23 Payment of Subordinated Indebtedness.
 
          The Borrower will not, and Borrower will not permit any of its
Subsidiaries to, make any voluntary payment or prepayment, whether in respect of
principal, interest, fees, expenses or otherwise, or any redemption, retirement,
purchase or other acquisition, direct of indirect, in respect of any
Subordinated Indebtedness except that so long as no Default or Event of Default
has occurred and is continuing, the Borrower and its Subsidiaries may make such
payments on Subordinated Indebtedness permitted under Section 8.1 (Indebtedness)
in accordance with its terms when due, but only to the extent in compliance with
the subordination provisions applicable thereto.
 
     8.24 Compliance with Federal Reserve Regulations.
 
          No proceeds of the Loans shall be used, in whole or in part, by the
Borrower, any of its Subsidiaries or other Person, directly or indirectly, to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” Neither the Borrower nor any of its Subsidiaries shall, directly
or indirectly,
 
82
 

--------------------------------------------------------------------------------

 

otherwise take or permit to be taken any action which would result in the Loans
or the carrying out of any of the other transactions contemplated by this
Agreement being violative of Regulation T, U or X of the Board of Governors of
the Federal Reserve System or any other regulation of the Board of Governors of
the Federal Reserve System. If requested by the Agent, the Borrower shall
complete and sign Part I of a copy of the Federal Reserve Form U-1 referred to
in Regulation U of the board of governors of the Federal Reserve System and
deliver such copy to each Lender.
 
     8.25 Limitations on Certain Restrictive Provisions.
 
          The Borrower shall not, and shall not permit any of its Subsidiaries
to, (a) permit or place any restriction, directly or indirectly, on (i) the
payment of dividends or distributions by any of such Subsidiaries, (ii) the
making of advances or other cash payments by any of such Subsidiaries, or (iii)
the transfer by any of such Subsidiaries of any of its properties or assets, in
each case, to the Borrower or its Subsidiaries, or (b) agree with any Person
that the Borrower and/or any of its Subsidiaries (i) shall not allow Liens to be
created on its assets other than the Permitted Israeli Debt Provisions, or (ii)
shall not amend the Loan Documents, except any such agreement or restrictions
set forth in the Loan Documents.
 
     8.26 Reserved.
 
     8.27 Environmental Matters.
 
          The Borrower shall not, and shall not permit any of its Subsidiaries
to,
 
               (a) cause a Release of any Hazardous Substance in violation of
any Environmental Law or so as to create a risk of harm to public or occupant
health or safety or to the environment, or
 
               (b) permit to exist any Release of any Hazardous Substance on any
real property owned or leased by the Borrower or any of its Subsidiaries in
violation of any Environmental Law or so as to create a risk of harm to public
or occupant health or safety or to the environment, or
 
               (c) take any other action (or fail to take any action) in
violation of any Environmental Law or take any action (or fail to take any
action) so as to create a material risk of harm to public or occupant health or
safety or to the environment.
 
     8.28 Corporate Separateness.
 
          The Borrower shall, and shall cause each of its Subsidiaries to,
conduct its business and operations separate from that of each Affiliate that is
not the Borrower or one of Borrower’s Subsidiaries. Without limiting the
generality of the foregoing, the Borrower shall not, and shall not permit any of
its Subsidiaries, to commingle funds with any Person that is not the Borrower or
a Subsidiary of the Borrower.
 
83
 

--------------------------------------------------------------------------------

 

     8.29 Certain Obligations Respecting Subsidiaries.
 
          The Borrower will take such action, and will cause each of its
Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all Domestic Subsidiaries (excluding real estate) except for
Tedea-Huntleigh, Inc. are guarantors of the Secured Obligations and that all of
the equity and material assets (excluding real estate) of the Borrower, all
Domestic Subsidiaries and any equity interests of all direct Subsidiaries of the
Borrower and Subsidiary Guarantors (except with respect to equity of Foreign
Subsidiaries only 65% of such equity shall be required to be pledged) are
subject to a first priority Lien securing the Secured Obligations, subject to no
other Lien except Permitted Liens. Without limiting the generality of the
foregoing, in the event that the Borrower or any of its Subsidiaries shall form
or acquire any Domestic Subsidiary (which it shall only do in conformity with
the provisions of this Agreement), the Borrower, contemporaneously with the
formation or acquisition of such new Domestic Subsidiary: (i) execute and
deliver, and shall cause the holders of any equity interests not owned by the
Borrower to execute and deliver, such documents as shall be necessary to cause
all of the Capital Stock of such new Subsidiary to be duly pledged (on a
first-priority perfected basis) to secure the Secured Obligations; (ii) will
cause such new Subsidiary to execute and deliver a Subsidiary Suretyship (or a
joinder thereto), joinders to the Security Agreement and Pledge Agreement, UCC-1
financing statements, and such other documents as may be necessary to cause such
new Subsidiary to be a guarantor of the Secured Obligations and its material
assets to be pledged to secure such guaranty (excluding real estate); and (iii)
will cause such new Subsidiary to deliver such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.1 (Conditions to
Initial Funding) upon the Closing Date or as the Agent shall have requested, and
to take such other action as the Agent shall request to perfect the security
interest in the Capital Stock and material assets of such new Subsidiary
(excluding real estate) created pursuant to the Loan Documents.
 
     8.30 Further Assurances.
 
          At its sole cost and expense, upon the reasonable request of the
Agent, the Borrower shall, and shall cause each Subsidiary to, execute and
deliver to the Agent and the Lenders such further instruments and do or cause to
be done such further acts as may be necessary or proper in the reasonable
opinion of the Agent to carry out more effectively the provisions and purpose of
this Agreement and the other Loan Documents.
 
     8.31 Reserved.
 
     8.32 Reserved.
 
     8.33 Enforceability of Secondment Agreement.
 
          The Borrower and its Subsidiaries will take all action necessary to
maintain the Secondment Agreement in effect.
 
     8.34 Reserved.
 
84
 

--------------------------------------------------------------------------------

 

     8.35 OFAC.
 
          Neither the Borrower nor any Subsidiary shall (1) be or become subject
at ay time to any law, regulation, or list of any government agency (including
the OFAC list) that prohibits or limits the Agent or the Lenders from making any
advance or extension of credit to such Person or from otherwise conducting
business with such Person, or (2) fail to provide documentary and other evidence
of such Person’s identity as may be requested by the Agent at any time to enable
the Agent to verify such Person’s identity or to comply with any applicable law
or regulation, including § 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318.
 
     8.36 Post-Closing Covenants.
 
          8.36.1 Landlord Waivers. Within 120 days following the Closing Date
(or such later date to which the Agent may agree in its sole discretion), the
Borrower shall deliver to Agent landlord waivers, in form and substance
acceptable to Agent, for the properties leased by the Borrower or its
Subsidiaries in Malvern, Pennsylvania and City of Industry, California.
 
          8.36.2 Deposit Account Control Agreements. Within 120 days following
the Closing Date (or such later date to which the Agent may agree in its sole
discretion), the Borrower shall deliver to Agent a control agreement for each
deposit account and brokerage account included in the Collateral except for any
such deposit account maintained with the Agent.
 
          8.36.3 Depository Banks.
 
               (a) Within 120 days following the Closing Date, each Loan Party
will (i) open depositary accounts with the Agent or an Affiliate of the Agent,
and (ii) enter into agreements or arrangements to have the cash in such Loan
Parties’ accounts with Bank of America, N.A. or any of its Affiliates
transferred into accounts with the Agent or an Affiliate of the Agent on a daily
basis at the end of each day.
 
               (b) On and after the first anniversary of the Closing Date, each
Loan Party will maintain the Agent or an Affiliate of the Agent as its principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business.
 
          8.36.4 Foreign Stock Certificates. Within 120 days following the
Closing Date, the Loan Parties will deliver the stock certificates set forth on
Schedule 8.36.4 to the Agent, together with the necessary endorsements.
 
          8.36.5 Intellectual Property Assignments. Within 120 days following
the Closing Date, the Borrower shall provide evidence satisfactory to the Agent
that (i) the Intellectual Property listed on Schedule 8.36.5 has been assigned
to a Loan Party and (ii) such Intellectual Property is subject to no Liens other
than Liens created pursuant to the Loan Documents.
 
85
 

--------------------------------------------------------------------------------

 

          8.36.6 Additional Post-Closing Items. The Borrower will, and will
cause the Subsidiary Guarantors to, execute and deliver the documents and
complete the tasks set forth on Schedule 8.36.6 within the time periods
specified on Schedule 8.36.6, as applicable (or within such longer periods as
may be agreed to by the Agent in its sole discretion).
 
ARTICLE 9
 
EVENTS OF DEFAULT
 
     9.1 Events of Default.
 
          “Event of Default” wherever used herein means any one of the following
events (whatever the reason for such Event of Default, whether it shall be
voluntary or involuntary or be effected by operation of Law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental instrumentality):
 
          9.1.1 Failure to Pay Principal or Reimbursement Obligations. If the
Borrower shall fail to make any payment of (a) the principal of the Loans on the
dates when the same shall become due and payable, whether at stated maturity or
at a date fixed for any installment or prepayment thereof or otherwise or (b)
reimbursement obligations in respect of Letters of Credit on the dates when the
same shall become due and payable; or
 
          9.1.2 Failure to Pay Interest, Fees, Etc. If the Borrower shall fail
to make any payment of interest on the Loans, the Unused Commitment Fees, or any
other amounts owing hereunder (other than principal of the Loans and
reimbursement obligations in respect of Letters of Credit) on the dates when
such interest, Unused Commitment Fees or other amounts shall become due and
payable, and such failure continues for more than two Business Days; or
 
          9.1.3 Cross Default to Indebtedness. (a) If the Borrower or any of its
Subsidiaries shall default (as payor or guarantor or other surety) in the
payment of any Indebtedness (other than obligations which are covered in
Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations) and
9.1.2 (Failure to Pay Interest, Fees, Etc.)) and the underlying obligation with
respect to which a default has occurred aggregates One Million Five Hundred
Thousand Dollars ($1,500,000) or more or could result in a required payment of
One Million Five Hundred Thousand Dollars ($1,500,000) or more, or (b) if any
event shall occur or condition shall exist in respect of any such Indebtedness
which would permit or shall have caused, the acceleration of the payment, time
for payment or maturity of any such Indebtedness; or
 
          9.1.4 Other Cross-Defaults. If the Borrower or any of its Subsidiaries
shall default in the payment when due or in the performance or observance of any
obligation (except obligations which are covered in Subsections 9.1.1 (Failure
to Pay Principal or Reimbursement Obligations), 9.1.2 (Failure to Pay Interest,
Fees, Etc.) and 9.1.3 (Cross Default to
 
86
 

--------------------------------------------------------------------------------

 

Indebtedness)), whether now or hereafter incurred, which default would
reasonably be expected to result in a Material Adverse Change; or
 
          9.1.5 Misrepresentations. If any representation or warranty made (a)
by any Loan Party in this Agreement or in any other Loan Document or (b) by the
Borrower or any other Person (other than the Agent, the Issuing Bank or a
Lender) in any document, certificate or statement furnished pursuant to this
Agreement or any other Loan Document, shall be false or misleading in any
respect (or in any material respect if such representation or warranty is not by
its terms already qualified as to materiality) when made or deemed made; or
 
          9.1.6 Certain Covenant Defaults. If there shall occur a default in the
due performance or observance of any term, covenant or agreement to be performed
or observed pursuant to any of Article 6 (Reporting Requirements and Notices),
Article 7 (Financial Covenants), Sections 8.1 to 8.8 inclusive, Subsection
8.9(a), Sections 8.12 to 8.14 inclusive, or Sections 8.20 to 8.27 inclusive; or
 
          9.1.7 Other Covenant Defaults. If there shall occur any default in the
due performance or observance of any term, covenant or agreement to be performed
or observed pursuant to the provisions of this Agreement, other than as provided
in Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations),
9.1.2 (Failure to Pay Interest, Fees, Etc.), 9.1.3 (Cross Default to
Indebtedness) and 9.1.6 (Certain Covenant Defaults), or any agreement incidental
hereto (other than as provided in Subsection 9.1.8 (Other Loan Document
Defaults; Security) and, if capable of being remedied, such default shall
continue unremedied for 30 days after the commencement of such default; or
 
          9.1.8 Other Loan Document Defaults; Security. If any of the parties,
other than the Agent, the Issuing Bank and the Lenders, to any of the Loan
Documents (other than this Agreement) shall fail to perform any of its
obligations under any of such agreements (after taking into account any
applicable cure period set forth in such agreements); or if the validity of this
Agreement or any of the other Loan Documents shall have been challenged or
disaffirmed by or on behalf of any of such parties thereto; or if, other than as
a direct result of any action of the Agent, the Issuing Bank or the Lenders, any
Liens created or intended to be created by any of the Loan Documents shall at
any time cease to be valid and perfected first priority Liens in favor of the
Agent (for the benefit of the Secured Parties), subject to no equal or prior
Liens except Permitted Liens; or if any material covenant, agreement or
obligation of any Loan Party contained in or evidenced by any of the Loan
Documents shall cease to be enforceable in accordance with its terms; or if any
Loan Document shall be cancelled, terminated, revoked or rescinded except in
accordance with its terms; or if any court or other Governmental Authority shall
issue a judgment, order, decree or ruling to the effect that any material
covenant, agreement or obligation of any Loan Party under any Loan Document is
illegal, invalid or unenforceable; or
 
          9.1.9 Custody or Control of Assets. If custody or control of any
substantial part of the property of the Borrower or any of its Subsidiaries
shall be assumed by any Governmental Authority or any court of competent
jurisdiction, or any other Person at the insistence of any Governmental
Authority or any court of competent jurisdiction; or
 
87
 

--------------------------------------------------------------------------------

 

          9.1.10 Discontinuance of Business. If the Borrower or any of its
Subsidiaries shall suspend or discontinue its business or any line thereof
except, in the case of any of such Subsidiaries, pursuant to a dissolution or
merger of such Subsidiary permitted by the terms of this Agreement; or
 
          9.1.11 Insolvency. (a) If the Borrower or any of its Subsidiaries
shall (i) make an assignment for the benefit of creditors or a composition with
creditors, (ii) generally not be paying its debts as they mature, (iii) admit
its inability to pay its debts as they mature, (iv) file a petition in
bankruptcy, (v) become insolvent (howsoever such insolvency may be evidenced),
(vi) be adjudicated insolvent or bankrupt, (vii) petition or apply to any
tribunal for the appointment of any receiver, custodian, liquidator or trustee
of or for it or any substantial part of its property or assets, or (viii)
commence any proceeding relating to it under any Debtor Relief Law of any
jurisdiction, whether now or hereafter in effect; or (b) if there shall be
commenced against the Borrower or any of its Subsidiaries any such proceeding
and the same shall not be dismissed within 60 days or an order, judgment or
decree approving the petition in any such proceeding shall be entered against
the Borrower or any of its Subsidiaries; or (c) if the Borrower or any of its
Subsidiaries shall have concealed, removed, or permitted to be concealed or
removed, any part of its property, with intent to hinder, delay or defraud its
creditors, or any of them, or shall have made or suffered a transfer of any of
its property which may be fraudulent under any Debtor Relief Law, fraudulent
conveyance or similar law; or (d) if the Borrower or any of its Subsidiaries
shall have made any transfer of its property to or for the benefit of a creditor
which constitutes a preferential transfer under any Debtor Relief Law; or (e) if
the Borrower or any of its Subsidiaries shall have suffered or permitted, while
insolvent, any creditor to obtain a lien upon any of its property through legal
proceedings or distraint; or
 
          9.1.12 Change of Control. If there shall occur a Change of Control; or
 
          9.1.13 Subordination. If the obligations purported to be subject to
any subordination agreement in favor of the Agent cease to be fully subordinated
to all of the obligations under this Agreement; or
 
          9.1.14 Interest Rate Protection Agreements. If the Borrower or any of
its Subsidiaries shall default in any payment or performance of any obligations
under any Swap Agreement entered into with any Swap Party, regardless of the
amount involved in such default; or
 
          9.1.15 Judgments. If any judgment or judgments or assessment or
assessments for the payment of money in excess of Two Million Dollars
($2,000,000) in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and such judgment remains either unstayed or unsatisfied for a
period of sixty (60) days or more from when due; or
 
          9.1.16 Unenforceability of Licenses. If (a) any lenders or creditors
of Vishay Intertechnology, Inc. exercise any remedies or have a right to
exercise any remedies against any of the intellectual property that is the
subject of any of the License Agreements or (b) the Borrower or any Subsidiary
of the Borrower is unable to enforce its rights under any of the
 
88
 

--------------------------------------------------------------------------------

 

License Agreements or use any of the intellectual property that is the subject
of any of the License Agreements; or
 
          9.1.17 Claims Under Tax Matters Agreement. If (i) (a) any claim or
proceeding is made or pursued with any court or other Governmental Authority
against any Loan Party or (b) a Loan Party enters a binding arbitration
proceeding under the terms of Section 8.3 of the Master Separation and
Distribution Agreement with respect to a claim against such Loan Party, alleging
damages of more than $2,000,000 under the terms of the Tax Matters Agreement,
and such claim or proceeding is not withdrawn or determined to be invalid for a
period of 90 days or more or (ii) any Loan Party is required to pay in excess of
$5,000,000 (without further legal recourse) or does pay in excess of $5,000,000
pursuant to claims under the Tax Matters Agreement and if after giving effect to
such payment (or required payment) Total Liquidity is less than $12,500,000; or
 
          9.1.18 Transition Services Agreement. If there occurs any default
under any of the Transition Services Agreement that would reasonably be expected
to result in the failure of the Borrower or any of its Subsidiaries to have
sufficient access to information services technology and resources to operate
its business in the ordinary course.
 
     9.2 Acceleration; Remedies.
 
          9.2.1 Acceleration upon Insolvency. Upon the occurrence of any event
described in Subsection 9.1.11 (Insolvency), the entire unpaid principal balance
of the Notes, and interest accrued and premium, if any, thereon, and any unpaid
accrued Unused Commitment Fees and all other amounts accrued hereunder or under
the other Loan Documents, shall be immediately due and payable by the Borrower
and the Commitments shall terminate without presentment, demand, protest, notice
of protest or other notice of dishonor of any kind, all of which are hereby
expressly waived by the Borrower.
 
          9.2.2 Acceleration upon Other Defaults. Upon the occurrence of any
Event of Default other than any event described in Subsection 9.1.11
(Insolvency), or at any time thereafter if any Event of Default shall then be
continuing, the Agent may (and shall if directed by the Requisite Lenders) (a)
by written notice to the Borrower, declare the entire unpaid principal balance
or any portion of the principal balance of all or any of the Notes, and interest
accrued and premium, if any, thereon and any unpaid accrued Unused Commitment
Fees and all other amounts accrued hereunder or under the other Loan Documents,
to be immediately due and payable by the Borrower, and/or (b) terminate the
Commitment.
 
          9.2.3 Remedies in General. In the event of acceleration pursuant to
Subsection 9.2.1 (Acceleration upon Insolvency) or Subsection 9.2.2
(Acceleration upon Other Defaults), all principal and interest, premium, fees,
and other amounts shall thereupon become and be immediately due and payable,
without presentation, demand, protest, notice of protest or other notice of
dishonor of any kind, all of which are hereby expressly waived by the Borrower;
and the Agent (acting directly or through appointment of one or more trustees of
the Agent’s choosing) may proceed to protect and enforce its rights and those of
the Issuing Bank and the
 
89
 

--------------------------------------------------------------------------------

 

Lenders under the Loan Documents in any manner or order it deems expedient
without regard to any equitable principles of marshalling or otherwise. In
addition to all other rights hereunder or under Law, the Agent shall have the
right to institute proceedings in equity or other appropriate proceedings for
the specific performance of any covenant or agreement made in any of the Loan
Documents or for an injunction against the violation of any of the terms of any
of the Loan Documents or in aid of the exercise of any power granted in any of
the Loan Documents or by Law or otherwise. Further, to the extent permitted
under law, the Agent shall be entitled to the appointment of a trustee or
receiver for all or any part of the businesses of the Borrower or any of its
Subsidiaries, which trustee or receiver shall have such powers as may be
conferred by the appointing authority. All rights and remedies given by this
Agreement, the Notes and the other Loan Documents are cumulative and not
exclusive of any of such rights or remedies or of any other rights or remedies
available to the Agent, the Issuing Bank or any Lender, and no course of dealing
between the Borrower or any of its Subsidiaries, on one hand, and the Agent, the
Issuing Bank or any Lender, on the other hand, or any delay or omission in
exercising any right or remedy shall operate as a waiver of any right or remedy,
and every right and remedy may be exercised from time to time and as often as
shall be deemed appropriate by the Agent.
 
     9.3 Proceeds of Collateral.
 
          Following an Event of Default and acceleration of the Obligations, the
Agent shall apply proceeds of Collateral as follows:
 
     First, to payment of that portion of the Secured Obligations constituting
fees, expenses (including expenses relating to attorneys’ fees and other
professionals’ fees), indemnities and other amounts due to the Agent in its
capacity as such;
 
     Second, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and accrued and unpaid Unused Commitment Fees or
other fees, ratably amongst the Secured Parties in proportion to the respective
amounts described in this clause “Second” due to them;
 
     Third, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and reimbursement obligations under Letters of
Credit, ratably amongst the Lenders in proportion to the respective amounts
described in this clause “Third” due to them;
 
     Fourth, to payment of all other Secured Obligations, ratably amongst the
Secured Parties in proportion to the respective amounts described in this clause
“Fourth” due to them; and
 
     Finally, the balance, if any, after all of the Secured Obligations have
been satisfied, to the Borrower or its applicable Subsidiary or as otherwise
required by Law.
 
For purposes of this Section 9.3, if there are Secured Obligations arising out
of Interest Rate Protection Agreements, the Requisite Lenders shall determine
whether such obligations are most appropriately characterized as interest,
principal, fees or other and shall add those obligations to
 
90
 

--------------------------------------------------------------------------------

 

the appropriate category above. Any determination of the Requisite Lenders in
this regard shall be conclusive absent manifest error, provided, however, that
the characterization of such obligations shall be the same with respect to all
Secured Parties. By way of example, the Requisite Lenders may determine that (a)
obligations such as the net amount of Settlement Amounts (as defined in the 1992
form of Master Agreement (Multicurrency – Cross Border) or the 1992 form of
Master Agreement (Local Currency – Single Jurisdiction) published by the
International Swaps and Derivatives Association or any successor forms) owing by
the Borrower to the relevant Secured Party (as reduced by the net amount of
Unpaid Amounts (as so defined), if any, or owing by the relevant Secured Party
to the Borrower shall be treated, for purposes of this Section 9.3, as principal
on the Loans, and (b) Unpaid Amounts, interest on Unpaid Amounts and interest on
Settlement Amounts owing by Borrower to the relevant Secured Party shall be
treated, for purposes of this Section 9.3, as interest.
 
ARTICLE 10
 
AGENCY
 
     10.1 Appointment and Authority.
 
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
JPM to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the Issuing Bank, and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
Without limiting the generality of the foregoing, the Lenders and the Issuing
Bank hereby authorize the Agent (in its sole discretion):
 
               (a) in connection with the sale or other disposition of any asset
included in the Collateral or all of the Capital Stock of any Guarantor, to the
extent undertaken in accordance with the terms of this Agreement, to release a
Lien granted to it (for the benefit of the Secured Parties) on such asset or
Capital Stock and/or to release such Guarantor from its obligations hereunder;
 
               (b) to determine that the cost to the Borrower is
disproportionate to the benefit to be realized by the Agent, the Lenders and the
other Secured Parties by perfecting a Lien in a given asset or group of assets
included in the Collateral and that the Borrower should not be required to
perfect such Lien in favor of the Agent (for the benefit of the Secured
Parties);
 
               (c) to appoint subagents to be the holder of record of a Lien to
be granted to the Agent (for the benefit of the Secured Parties) or to hold on
behalf of the Agent the Collateral or instruments relating thereto;
 
               (d) to enter into and perform its obligations under the other
Loan Documents; and
 
91
 

--------------------------------------------------------------------------------

 

               (e) to execute and deliver the agreements contemplated by Section
11.5 (Amendments, Waivers and Consents).
 
     10.2 Rights as a Lender.
 
          The Person serving as the Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.
 
     10.3 Agent May File Proofs of Claim and Other Actions.
 
               (a) In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, in
addition to any other rights and remedies provided under the Loan Documents or
applicable law, the Agent (irrespective of whether the principal of any
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
 
                    (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Agent under Sections 2.7 (Fees to Lenders),
3.1.6 (Fees) and 11.14 (Expenses; Indemnity; Damage Waiver)) allowed in such
judicial proceeding;
 
                    (ii) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and
 
                    (iii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Agent and, in the event that the Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.7 (Fees to Lenders) and 11.14
(Expenses; Indemnity; Damage Waiver).
 
               (b) In addition to any other rights and remedies hereunder or
under the other Loan Documents or applicable law, upon the occurrence and during
the continuance of an
 
92
 

--------------------------------------------------------------------------------

 

Event of Default, each of the Lenders, the Swing Lender and the Issuing Bank
hereby authorizes the Agent to take such actions on behalf of the Secured
Parties and to exercise such powers as are delegated to the Agent by the terms
hereof and the other Loan Documents together with such actions and powers as are
reasonably incidental thereto and exercise any other rights and remedies under
applicable law, in the name of the Secured Parties or otherwise, including sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Agent's offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Agent may deem commercially reasonable and to
credit bid any or all of the Secured Obligations on behalf of the Secured
Parties in connection with any sale or other disposition of any or all assets or
equity of any or all Loan Parties.
 
     10.4 Exculpatory Provisions.
 
          The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Agent
 
               (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing,
 
               (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, and
 
               (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
 
     The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Requisite Lenders or (ii) in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Event of Default unless and until notice
describing such Event of Default is given to the Agent by the Borrower, a Lender
or the Issuing Bank which notice states that it is a “Notice of Default” or a
“Notice of an Event of Default”.
 
     The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance
 
93
 

--------------------------------------------------------------------------------

 

or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 (Conditions to Fundings and Issuances of
Letters of Credit) or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.
 
     10.5 Reliance by Agent.
 
          The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. It is acknowledged that counsel to the Agent
exclusively represents the Agent and, absent an express written agreement of
such counsel to the contrary, there are no third party beneficiaries of that
relationship.
 
     10.6 Delegation of Duties.
 
          The Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Agent. The Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
 
     10.7 Resignation of Agent.
 
          The Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a Lender or an Affiliate of
a Lender. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the
 
94
 

--------------------------------------------------------------------------------

 

Lenders and the Issuing Bank, appoint a successor Agent meeting the
qualifications set forth above, provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Bank under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Requisite
Lenders appoint a successor Agent as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring (or retired)
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article 10
and Section 11.14 (Expenses; Indemnity; Damage Waiver) shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as Agent.
 
     10.8 Non-Reliance on Agent and Other Lenders.
 
          Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Agent (or its counsel, advisors or
agents) or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent (or its counsel, advisors or agents) or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
     10.9 No Other Duties, Etc.
 
          Anything herein to the contrary notwithstanding, the Joint Book-Runner
listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or the Issuing Bank
hereunder.
 
95
 

--------------------------------------------------------------------------------

 

     10.10 European Agent.
 
          All rights to indemnification, exculpation, expense reimbursement and
other rights of the Agent provided for in this Article 10 and elsewhere in this
Agreement and the other Loan Documents shall apply also to the European Agent.
 
ARTICLE 11
 
MISCELLANEOUS
 
     11.1 Notices; Effectiveness; Electronic Communication.
 
          11.1.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Subsection 11.1.2 (Electronic Communications)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
               (a) if to the Borrower or any other Loan Party, to it at Vishay
Precision Group, 3 Great Valley Parkway, Suite 150, Malvern, PA 19355, Attention
of Steven Klausner, Treasurer (Telecopier No. 215-689-3727; Telephone No.
484-321-5307);
 
                    with a copy to: Vishay Precision Group, 3 Great Valley
Parkway, Suite 150, Malvern, PA 19355, Attention of Roland B. Desilets, Esq.,
Director of Legal Services (Telecopier No. 484-321-5301; Telephone No.
484-321-5324);
 
                    and a copy to: Pepper Hamilton LLP, 3000 Two Logan Square,
18th and Arch Streets, Philadelphia, PA 19103, Attention of Barry M. Abelson
(Telecopier No. 215-981-4750; Telephone No. 215-981-4282);
 
               (b) (i) if to the Agent, to it at JPMorgan Chase Bank, N.A.,
Mid-Corporate Banking, 277 Park Avenue, Floor 23, New York, NY 10128, Attention
of James A. Knight (Telecopier No. 646-534-3081; Telephone No. 212-622-8486) and
(ii) if to the European Agent in the case of notices related to Loans
denominated in a currency other than U.S. Dollars, to J.P. Morgan Europe
Limited, 125 London Wall, Floor 9, London EC2Y 5AJ, Attention: Loan and Agency
(Telecopy No. 44 207 777 2360, and in each case with a copy to JPMorgan Chase
Bank, N.A., 277 Park Avenue, Floor 23, New York, NY 10128, Attention of James A.
Knight (Telecopy No. 646-534-3081; Telephone No. 212-622-8486;
 
               (c) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
Mid-Corporate Banking, 277 Park Avenue, Floor 23, New York, NY 10128, Attention
of James A. Knight (Telecopier No. 646-534-3081; Telephone No. 212-622-8486);
and
 
               (d) if to a Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.
 
96
 

--------------------------------------------------------------------------------

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection 11.1.2 (Electronic Communications), shall be effective as
provided in Subsection 11.1.2 (Electronic Communications). In the event of a
discrepancy between any telephonic and any written notice, the written notice
shall control. Any Lender giving any notice to the Borrower shall send
simultaneously a copy of such notice to the Agent.
 
          11.1.2 Electronic Communications. Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Section 2.12
(Mechanics of Payments; Lender Payments) or Subsection 3.1.7 (Participation by
RC Lenders). If such Lender or Issuing Bank, as applicable, has notified the
Agent that is incapable of receiving notices under such Sections by electronic
communication, the Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
 
          Unless the Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.
 
          11.1.3 Change of Address, Etc. Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
     11.2 Survival of Representations.
 
          All representations and warranties contained in the Loan Documents
shall survive the making of the Loans and the issuance of the Letters of Credit
(but not the termination of the Loan Documents) and shall not be waived by the
execution and delivery of this Agreement or any investigation by the Agent, the
Issuing Bank or the Lenders.
 
97
 

--------------------------------------------------------------------------------

 

     11.3 No Implied Waivers.
 
          No failure or delay on the part of the Agent, the Issuing Bank or any
Lender in exercising any right, power or privilege under the Loan Documents and
no course of dealing between the Borrower or any of its Subsidiaries, on the one
hand, and the Agent, the Issuing Bank or any Lender, on the other hand, shall
operate as a waiver of any such right, power or privilege. No single or partial
exercise of any right, power or privilege under the Loan Documents precludes any
other or further exercise of any such right, power or privilege or the exercise
of any other right, power or privilege. The rights and remedies expressly
provided in the Loan Documents are cumulative and not exclusive of any rights or
remedies which the Agent, the Issuing Bank or any Lender would otherwise have.
No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or shall
constitute a waiver of the right of the Agent, the Issuing Bank or any Lender to
take any other or further action in any circumstances without notice or demand.
Any waiver that is given shall be effective only if in writing and only for the
limited purposes expressly stated in the applicable waiver.
 
     11.4 Severability.
 
          Every provision of the Loan Documents is intended to be severable. If
any term or provision of the Loan Documents shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired thereby. Any invalidity,
illegality or unenforceability of any term or provision of the Loan Documents in
any jurisdiction shall not affect the validity, legality or enforceability of
any such term or provision in any other jurisdiction.
 
     11.5 Amendments, Waivers and Consents.
 
          11.5.1 In General. This Agreement and the other Loan Documents may not
be amended or modified except by a written instrument describing such amendment
or modification executed by the Borrower and the Agent with the consent of the
Lenders as provided in this Subsection 11.5.1; provided, however, that the
obligations and duties of the European Agent shall not be modified or amended
without the written consent of the European Agent. With the written consent of
the Requisite Lenders, the Agent may, on behalf of the Lenders, enter into
agreements that modify, amend or supplement this Agreement or any other Loan
Document, and with such consent, the Agent may waive compliance with any
provision of any of the Loan Documents, all as referred to in this Subsection
11.5.1. However, no such modification, amendment, supplement or waiver shall:
 
               (a) increase the maximum amount of the Commitment of any Lender
without such Lender’s written consent,
 
               (b) extend the Maturity Date or any scheduled amortization or
date for payment of interest on the Loans of any Lender without such Lender’s
written consent,
 
               (c) amend the interest rate provisions hereof to decrease the
rate of interest payable to any Lender without such Lender’s written consent,
provided that the written
 
98
 

--------------------------------------------------------------------------------

 

consent of the Requisite Lenders, rather than the consent of all Lenders, shall
be sufficient to waive imposition of the Default Rate pursuant to Subsection
2.8.6 (Default Rate; Late Fee),
 
               (d) reduce the amount of the fees payable under Subsection 2.7.1
(Unused Commitment Fees) or other fees payable to any Lender without such
Lender’s written consent, other than any fee payable solely to the Agent,
 
               (e) amend, modify or waive the provisions of this Section 11.5
without each Lender’s written consent,
 
               (f) amend or modify the definition of “Requisite Lenders” without
each Lender’s written consent,
 
               (g) release all or substantially all of the guaranties or all or
substantially all of the Collateral that secures the Obligations without each
Lender’s written consent; provided however, the Agent may without the consent of
any Person release any guarantor or any Collateral granted pursuant to the Loan
Documents and file UCC-3 termination statements or statements of amendment or
take other appropriate action (i) as a court of competent jurisdiction may
direct, (ii) in connection with a disposition (other than to the Borrower or any
of its Subsidiaries) permitted under Subsection 8.7.2 (Sales and Other
Dispositions) or as otherwise provided under the Loan Documents, or (iii) if, in
accordance with this Agreement, cash proceeds from any sale or transfer of the
Collateral are used to prepay outstanding sums due under this Agreement or are
reinvested in the Borrower and its Subsidiaries, or
 
               (h) waive an Event of Default under Subsection 9.1.1 (Failure to
Pay Principal or Reimbursement Obligations) or 9.1.2 (Failure to Pay Interest,
Fees, Etc.) (other than in respect of the imposition of the Default Rate) after
such Event of Default shall have occurred without each Lender’s written consent
(but the Requisite Lenders may direct the Agent to forbear under such
circumstances).
 
          11.5.2 Exception. Notwithstanding the foregoing provisions of this
Section 11.5 or anything to the contrary contained in this Agreement, any Lender
that has requested that it not receive material, non-public information
concerning the Borrower, and that is therefore unable or unwilling to vote with
respect to an issue arising under this Agreement, will agree to vote, and will
be deemed to have voted, its Commitment under this Agreement pro rata in
accordance with the percentage of Commitments voted in favor of, and the
percentage of Commitments voted against, any such issue under this Agreement.
 
     11.6 Successors and Assigns.
 
          11.6.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of Subsection
 
99
 

--------------------------------------------------------------------------------

 

11.6.2 (Assignments by Lenders), (b) by way of participation in accordance with
the provisions of Subsection 11.6.4 (Participations) or (c) by way of pledge or
assignment of a security interest subject to the restrictions of Subsection
11.6.6 (Certain Pledges) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Subsection 11.6.4 (Participations) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
        11.6.2 Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
            (a) Minimum Amounts.
 
                (i) In the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
                (ii) in any case not described in the preceding paragraph (i),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, in the case of any assignment in respect of a RC Loan and
Commitment, unless each of the Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed).
 
            (b) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or Commitment
assigned, except that this clause (b) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
on a non-pro rata basis.
 
            (c) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (a) of this Subsection
11.6.2 and, in addition:
 
                (i) the consent of the Borrower (such consent not to be
unreasonably withheld) shall be required unless (x) a Default or Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an
 
100
 

--------------------------------------------------------------------------------

 

Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within 5 Business Days after having received
notice thereof;
 
                    (ii) the consent of the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (A) a RC Loan or Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (B) a funded term
facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund;
 
                    (iii) the consent of the Issuing Bank (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
                    (iv) the consent of the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the revolving facility.
 
               (d) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $5,000, and the assignee, if it is not
a Lender, shall deliver to the Agent an Administrative Questionnaire.
 
               (e) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
               (f) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Agent pursuant to Subsection
11.6.3 (Register), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Subsection 2.8.5 (Breakage), Section 2.9
(Increased Costs; Unavailability) and Section 11.14 (Expenses; Indemnity; Damage
Waiver) with respect to the facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Subsection 11.6.4 (Participations).
 
101
 

--------------------------------------------------------------------------------

 

          11.6.3 Register. The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
          11.6.4 Participations.
 
               (a) Any Lender may at any time, without the consent of, or notice
to, the Agent or the Borrower, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent, the Lenders and the Issuing
Bank and Swing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any Lender may furnish any information concerning the Borrower in its
possession from time to time to prospective Participants, provided that such
Lender shall require any such prospective Participants to agree in writing to
maintain the confidentiality of such information as provided in Section 11.13
(Treatment of Certain Information; Confidentiality; Advertisement).
 
               (b) Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver with respect to the matters
specifically referred to in clauses (a), (b), (c) and (g) of Section 11.5
(Amendments, Waivers and Consents). Subject to clause (b) of Subsection 11.6.4
(Participations), the Borrower agrees that each Participant shall be entitled to
the benefits of Subsection 2.8.5 (Breakage) and Section 2.9 (Increased Costs;
Unavailability) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Subsection 11.6.2 (Assignments by Lenders).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.11 (Right of Setoff) as though it were a Lender, provided
that such Participant agrees to be subject to Subsection 2.11.5 (Sharing of
Payments by Lenders) as though it were a Lender.
 
          11.6.5 Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.9 (Increased Costs;
Unavailability) than the
 
102
 

--------------------------------------------------------------------------------

 

applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.13 (Taxes) unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Subsection 2.13.5 (Status of
Lenders) as though it were a Lender.
 
          11.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
     11.7 Calculations and Financial Data.
 
          Except as otherwise provided in this Agreement, calculations under
this Agreement shall be made and financial data and terms referred to in this
Agreement shall be prepared and interpreted both as to classification of items
and as to amounts in accordance with GAAP.
 
     11.8 Descriptive Headings.
 
          The descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of any of the provisions of this Agreement.
 
     11.9 Governing Law; Jurisdiction; Etc.
 
          11.9.1 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the Commonwealth of Pennsylvania
(excluding the laws applicable to conflicts or choice of law).
 
          11.9.2 Submission to Jurisdiction. The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania sitting in
Philadelphia County and of the United States District Court of the Eastern
District of Pennsylvania, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Pennsylvania state court or, to the fullest extent permitted by applicable law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
 
103
 

--------------------------------------------------------------------------------

 

          11.9.3 Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Subsection 11.9.2 (Submission to Jurisdiction). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. The Borrower irrevocably waives, to the
fullest extent permitted by applicable law, any right to bring any action or
proceeding against (a) the Agent in any court outside the county of
Philadelphia, Commonwealth of Pennsylvania, or (b) the Issuing Bank or any other
Lender other than a state within the United States designated by the Issuing
Bank or such Lender.
 
          11.9.4 Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1 (Notices;
Effectiveness; Electronic Communication). Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law.
 
     11.10 Maximum Lawful Interest Rate.
 
          If, at any time, the rate of interest, together with all amounts that
constitute interest and that are reserved, charged or taken hereunder as
compensation for fees, services or expenses incidental to the making,
negotiating or collecting of the Loans, shall be deemed by a court of law with
competent jurisdiction, a governmental agency or a tribunal to exceed the
maximum rate of interest permitted to be charged by the Lenders to the Borrower
under applicable Law, if such interest, fees and expenses are in excess of the
maximum amount permitted by applicable Law, then, during such time as such rate
of interest would be deemed excessive, that portion of each sum paid
attributable to that portion of such interest rate that exceeds the maximum rate
of interest so permitted shall be deemed a voluntary prepayment of the unpaid
principal amount due pursuant to this Agreement and the Notes. As used in this
Section 11.10, the term “applicable law” shall mean the law in effect as of the
date hereof; provided, however, that in the event there is a change in the law
that results in a higher permissible rate of interest, then this Agreement shall
be governed by such new law as of its effective date.
 
     11.11 Right of Setoff.
 
          If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or any other Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or the Issuing Bank, irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or any other Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing
 
104
 

--------------------------------------------------------------------------------

 

Bank different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender, the Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Bank
or their respective Affiliates may have. Each Lender and the Issuing Bank agrees
to notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
THAT SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT TO SET-OFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
     11.12 Counterparts; Integration; Effectiveness; Electronic Execution.
 
          11.12.1 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article 4 (Conditions Precedent to Fundings and issuance of
Letters of Credit), this Agreement shall become effective when it shall have
been executed by the Agent and when the Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
          11.12.2 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” or words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
     11.13 Treatment of Certain Information; Confidentiality; Advertisement.
 
          11.13.1 Confidentiality. Each of the Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ respective partners, directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b)
 
105
 

--------------------------------------------------------------------------------

 

to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any Interest Rate Protection
Agreement with any Lender or any of its Affiliates or any action or proceeding
relating to this Agreement or any other Loan Document or any Interest Rate
Protection Agreement with any Lender or any of its Affiliates or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. Notwithstanding the
foregoing, any Lender may disclose Information, without notice to Borrower, to
governmental regulatory authorities in connection with any regulatory
examination of such Lender or in accordance with such Lender’s regulatory
compliance policy.
 
          11.13.2 Information. For purposes of this Section 11.13, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent, any
Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries, provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
          11.13.3 Advertisement. The Agent may provide information relating to
the Loans to Gold Sheets, and other similar bank trade publications, with such
information to consist of deal terms consisting of (i) the Borrower’s name, (ii)
principal loan amounts, (iii) interest rate, (iv) term length and (v) commitment
fees and other fees to the Lenders in the syndicate, the identity of their
attorneys and other information customarily found in such publications.
 
     11.14 Expenses; Indemnity; Damage Waiver.
 
          11.14.1 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates including the
reasonable fees, charges and disbursements of counsel for the Agent (and fees
and time charges and disbursements for attorneys who may be employees of the
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any
 
106
 

--------------------------------------------------------------------------------

 

amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) including costs associated with any websites used for the
syndication or administration of the credit facility, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the Agent,
any Lender or the Issuing Bank including the fees, charges and disbursements of
any counsel for the Agent, any Lender or the Issuing Bank (and fees and time
charges for attorneys who may be employees of the Agent, any Lender or the
Issuing Bank), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including, all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) any civil penalty or fine assessed by the U.S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Agent, the Issuing Bank or
any Lender as a result of the funding of Loans, the issuance of Letters of
Credit, the acceptance of payments or of Collateral due under the Loan
Documents.
 
          11.14.2 Indemnification by the Borrower. The Borrower shall indemnify
the Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee and fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee), incurred by or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (a) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions contemplated hereby or thereby, (b) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or Release of Hazardous Substances on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory whether brought by a third party or by the Borrower or any
other Loan Party and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document if the
 
107
 

--------------------------------------------------------------------------------

 

Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
 
          11.14.3 Reimbursement by Lenders. To the extent that the Borrower
fails to pay any amount required under Subsections 11.14.1 (Costs and Expenses)
and 11.14.2 (Indemnification by the Borrower) to be paid by it to the Agent (or
any sub-agent thereof), the Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or its Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or the Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or Issuing Bank in connection with such capacity. The obligations of
the Lenders under this Subsection 11.14.3 are subject to the provisions of
Section 2.5 (Lenders’ Obligations Several).
 
          11.14.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Subsection 11.14.2
(Indemnification by the Borrower) shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
 
          11.14.5 Payments. All amounts due under this Section 11.14 shall be
payable promptly after demand therefor.
 
     11.15 Certification of Amounts.
 
          The certification by the Agent, the Issuing Bank or a Lender of the
amount of liabilities, losses, costs, expenses, claims and/or charges pursuant
to Section 11.14 (Expenses; Indemnity; Damage Waiver) shall be conclusive if
such amounts have been computed or reached in a reasonable manner.
 
     11.16 Termination of Security; Partial Release of Security.
 
          11.16.1 Termination of Security. At such time as no Secured Party has
any commitment to make financial accommodations to the Borrower pursuant to the
terms hereof and all the Secured Obligations have been paid and performed in
full, then the security provided for in the Loan Documents shall terminate,
provided that the security provided for in the Loan Documents shall be
reinstated if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by the Agent upon the insolvency,
bankruptcy or
 
108
 

--------------------------------------------------------------------------------

 

reorganization of the Borrower or any other Loan Party or otherwise, all as
though such payment had not been made, and provided, further, that all
indemnities of the Borrower and each other Loan Party contained in this
Agreement or any other Loan Document shall survive and remain operative and in
full force and effect regardless of the termination of such security.
 
          11.16.2 Partial Release of Security. Effective upon the closing of a
disposition of any Collateral to any Person (other than the Borrower or any of
its Subsidiaries) and the application of proceeds thereof in conformity with the
provisions of this Agreement, the Lien of the Agent on the assets subject to
such disposition shall terminate and upon receipt by the Agent of a
certification to such effect from the chief financial officer of the Borrower,
the security interest granted under the Loan Documents in the Collateral so
disposed of shall terminate and the Agent shall deliver such releases as may be
appropriate or reasonably requested, provided, however, the security interest
granted under the Loan Documents in all remaining Collateral shall remain in
full force and effect.
 
     11.17 Waiver of Jury Trial.
 
          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
109
 

--------------------------------------------------------------------------------

 

     11.18 Patriot Act Notice.
 
          IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent will ask for the
Borrower’s name, taxpayer identification number, business address and other
information that will allow the Agent to identify the Borrower. The Agent may
also ask to see the Borrower’s legal organizational documents or other
identifying documents.
 
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SUBSECTION
11.13.1 (CONFIDENTIALITY) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL,
PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAW.
 
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE AGENT THAT IT HAD IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND
STATE SECURITIES LAWS.
 
110
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the Borrower, the Agent, the Issuing Bank and the
Lenders have caused this Agreement to be duly executed by their respective duly
authorized officers as of the date first above written.
 

VISHAY PRECISION GROUP, INC.     By:   /s/  William M. Clancy Name: William M.
Clancy Title: Executive Vice-President, CFO and Secretary


 
 
 
 
 
 
 
 
 
 
(Signature page to Credit Agreement)
 

--------------------------------------------------------------------------------

 


J.P. MORGAN EUROPE LIMITED, as European Agent  
  By:   /s/  Alastair A. Stevenson Name: Alastair A. Stevenson Title: Managing
Director     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as the
Agent, the Issuing Bank, the Swing Lender and a Lender     By: /s/ James A.
Knight Name: James A. Knight Title: Vice President



Wire Transfer Information         JPMorgan Chase Bank, N.A. ABA Number  
021000021 Account Number   9008113381C3573 Attention:   To Credit Loan
Processing DP Re:   Vishay Precision Group


 
 
 
 
 
 
 
 
 
 
(Signature page to Credit Agreement)
 

--------------------------------------------------------------------------------

 


RBS CITIZENS, N.A.     By:   /s/  William E. Rurode, Jr. Name: William E.
Rurode, Jr. Title: Senior Vice President


 
 
 
 
 
 
 
 
 
 
(Signature page to Credit Agreement)
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

                        Page ARTICLE 1   DEFINITIONS   1               1.1      
Defined Terms   1               1.2       Terms Generally   25 ARTICLE 2   THE
LOANS   25               2.1       Revolving Credit Loans   25     2.1.1  
Commitment to Make RC Loans   25     2.1.2   Available Commitment   26     2.1.3
  Voluntary Commitment Reductions   26     2.1.4   Repayment in connection with
Commitment Reductions, Certain             Currency Exchange Fluctuations and on
Maturity Date   26     2.1.5   Voluntary Prepayment   27               2.2      
Swing Loans   27     2.2.1   Swing Loan Advances   27     2.2.2   Terms of Swing
Loan Borrowings   28     2.2.3   Participation by RC Lenders   28     2.2.4   No
Set-off, Etc   29     2.2.5   Certain Limitations   29               2.3      
Borrowing Notice   29               2.4       Increase in Commitment   30
              2.5       Lenders’ Obligations Several   31               2.6    
  Notes   31               2.7       Fees to Lenders   32     2.7.1   Unused
Commitment Fees   32     2.7.2   Letter of Credit Fees   32     2.7.3   Other
Fees   32               2.8       Interest   33     2.8.1   Rates   33     2.8.2
  Applicable Margin   33     2.8.3   Adjustments to Applicable Margin   33    
2.8.4   LIBOR Election   34


i
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                        Page     2.8.5   Breakage   34     2.8.6   Default Rate;
Late Fee   35     2.8.7   Source of Funds   35     2.8.8   Interest Due with
Certain Repayments and Prepayments   35               2.9       Increased Costs;
Unavailability   35     2.9.1   Increased Costs Generally   35     2.9.2  
Capital Requirements   36     2.9.3   Certificates for Reimbursement   36    
2.9.4   Delay in Requests   37     2.9.5   Inability to Determine LIBOR   37    
2.9.6   Laws Affecting LIBOR Availability   37               2.10       Purpose
  37               2.11       Mechanics of Payments: Borrower Payments   37    
2.11.1   Manner of Making Payments   37     2.11.2   Payments by Borrower;
Presumptions by Agent   38     2.11.3   Disbursements from Agent to Lenders   38
    2.11.4   Authorization to Deduct Funds and Make Loans in Satisfaction of    
        Obligations   38     2.11.5   Sharing of Payments by Lenders   39    
2.11.6   Payments Due on Non-Business Days   39               2.12      
Mechanics of Payments; Lender Payments   40     2.12.1   Funding by Lenders;
Presumption by Agent   40     2.12.2   Reserved   40               2.13      
Taxes   40     2.13.1   Payments Free of Taxes   40     2.13.2   Payment of
Other Taxes by the Borrower   41     2.13.3   Indemnification by the Borrower  
41     2.13.4   Evidence of Payments   41     2.13.5   Status of Lenders   41  
  2.13.6   Treatment of Certain Refunds   42


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                        Page       2.13.7   Survival 42   2.14       Mitigation
Obligations; Replacement of Lenders 42       2.14.1   Designation of a Different
Lending Office 42       2.14.2   Replacement of Lenders 43   2.15      
Defaulting Lenders 44   2.16       Additional Borrowers 45       2.16.1  
Request for Additional Borrowers 45       2.16.2   Lender Elections to Accept
Additional Borrower 45       2.16.3   Execution of Documentation by Additional
Borrower 45   2.17       Determination of U.S. Dollar Equivalents 46 ARTICLE 3  
LETTERS OF CREDIT 47   3.1       Letters of Credit 47       3.1.1   Commitment
to Issue Letters of Credit 47       3.1.2   Reimbursement Obligations 47      
3.1.3   Limitation on Amount 47       3.1.4   Obligations Absolute 48      
3.1.5   Reliance by Issuing Bank 48       3.1.6   Fees 48       3.1.7  
Participation by RC Lenders 49       3.1.8   Standard of Conduct 49       3.1.9
  Cash Collateral Account 49       3.1.10   Obligations Secured 50 ARTICLE 4  
CONDITIONS TO FUNDINGS AND ISSUANCE OF LETTERS OF CREDIT 50   4.1      
Conditions to Initial Funding 50       4.1.1   Execution of this Agreement 50  
    4.1.2   Notes 50       4.1.3   Security Agreement 50       4.1.4   Guaranty
and Suretyship Agreement 50       4.1.5   Pledge Agreements 51


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                        Page       4.1.6   Reserved 51       4.1.7   Payment of
Fees and Costs 51       4.1.8   Financial Statements; Projections 51       4.1.9
  Corporate Proceedings 51       4.1.10   Consents and Approvals 52       4.1.11
  Material Adverse Change; Compliance with Law 52       4.1.12   Opinions of
Counsel 52       4.1.13   Officer’s Compliance Certificate 52       4.1.14  
Good Standing 52       4.1.15   Lien Searches 52       4.1.16   Evidence of
Insurance 52       4.1.17   Patriot Act 53       4.1.18   Collateral Assignment
of License Agreements 53       4.1.19   Other Requirements 53   4.2      
Requirements for Each Loan/Letter of Credit 53       4.2.1   No Default 53      
4.2.2   Borrowing Notice/Request for Letter of Credit 53       4.2.3  
Representations and Warranties 53       4.2.4   Method of Certifying Certain
Conditions 53 ARTICLE 5   REPRESENTATIONS AND WARRANTIES 54   5.1       Status
54       5.1.1   Organization and Qualification 54       5.1.2   Stock Ownership
54       5.1.3   Organizational Chart 55   5.2       Power and Authority;
Enforceability 55   5.3       No Violation of Agreements; Absence of Conflicts
55   5.4       Recording, Enforceability and Consent 56   5.5       Lines of
Business 56   5.6       Security Interest in Collateral 56   5.7      
Litigation; Compliance with Laws; OFAC Requirements 56


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                          Page   5.8       No Burdensome Agreements; Material
Agreements 57   5.9       Condition of Property 57   5.10       Licenses;
Intellectual Property 57   5.11       Title to Properties; Liens 58   5.12      
Reserved 58   5.13       Financial Statements and Projections 58       5.13.1  
Financial Statements 58       5.13.2   Undisclosed Liabilities 58       5.13.3  
Absence of Material Adverse Change 59       5.13.4   Projections 59   5.14      
Tax Returns and Payments; Other Fees 59   5.15       Fiscal Year 59   5.16      
Federal Reserve Regulations 59   5.17       Investment Company Act 60   5.18    
  Compliance with ERISA 60       5.18.1   Plans 60       5.18.2   Favorable
Determination Letters 60       5.18.3   Compliance 60       5.18.4   Absence of
Certain Conditions 60       5.18.5   Absence of Certain Liabilities 61      
5.18.6   Employee Matters Agreement 61   5.19       Accuracy and Completeness of
Disclosure 61   5.20       Adequacy of Capital; Solvency 62   5.21       Absence
of Restrictive Provisions 62   5.22       Environmental Compliance 62   5.23    
  Labor Matters 63   5.24       Brokers 63   5.25       Existing Indebtedness 64
  5.26       Foreign Assets Control Regulations, Etc. 64   5.27       Supply
Agreements 64


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                        Page ARTICLE 6   REPORTING REQUIREMENTS AND NOTICES 65  
6.1       Financial Data and Reporting Requirements; Notice of Certain Events 65
      6.1.1   Delivery of Quarterly Financial Statements 65       6.1.2  
Delivery of Annual Financial Statements; Accountants’ Certification 65      
6.1.3   Delivery of Officer’s Compliance Certificates 66       6.1.4   Reserved
66       6.1.5   Reserved 66       6.1.6   SEC Filings, Etc. 66   6.2      
Notice of Defaults 66   6.3       Notice of Disputes and Other Matters 67      
6.3.1   Certain Litigation 67       6.3.2   Conditions Affecting Collateral 67  
    6.3.3   Material Adverse Change 67       6.3.4   Representations and
Warranties 67       6.3.5   Intellectual Property 67       6.3.6   Notice of
Claims Under Certain Documents 68   6.4       ERISA Notices 68   6.5      
Miscellaneous 69   6.6       Authorization of Third Parties to Deliver
Information 69 ARTICLE 7   FINANCIAL COVENANTS 69   7.1       Tangible Net Worth
69   7.2       Fixed Charges Coverage Ratio 69   7.3       Leverage Ratio 69  
7.4       Additional Provisions Respecting Calculation of Financial Covenants 70
ARTICLE 8   BUSINESS COVENANTS 71   8.1       Indebtedness 71       8.1.1   In
General 71       8.1.2   Limitation on Incurrence 72


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                          Page   8.2       Liens; and Licenses 72       8.2.1  
In General 72       8.2.2   Negative Pledge 74       8.2.3   Licenses 74      
8.2.4   License Agreements 74   8.3       Investments, Loans, Acquisitions, Etc.
74   8.4       Restricted Payments 76   8.5       Sale-Leasebacks 77   8.6      
Transactions with Affiliates 77   8.7       Mergers and Dispositions 77      
8.7.1   Consolidations and Mergers 77       8.7.2   Sales and Other Dispositions
78   8.8       Reserved 78   8.9       Existence 78   8.10       Compliance with
Law 78   8.11       Payment of Taxes and Claims 79   8.12       Tax
Consolidation 79   8.13       Compliance with ERISA 79   8.14       Insurance 80
      8.14.1   Liability, Property Damage, Etc. 80       8.14.2   PBGC 81   8.15
      Maintenance of Properties 81   8.16       Maintenance of Records; Fiscal
Year 81   8.17       Inspection 81   8.18       Exchange of Notes 81   8.19    
  Voting 82   8.20       Type of Business 82   8.21       Issuance of Equity 82
  8.22       Change in Documents 82   8.23       Payment of Subordinated
Indebtedness 82


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                        Page   8.24       Compliance with Federal Reserve
Regulations 82   8.25       Limitations on Certain Restrictive Provisions 83  
8.26       Reserved 83   8.27       Environmental Matters 83   8.28      
Corporate Separateness 83   8.29       Certain Obligations Respecting
Subsidiaries 84   8.30       Further Assurances 84   8.31       Reserved 84  
8.32       Reserved 84   8.33       Enforceability of Secondment Agreement 84  
8.34       Reserved 84   8.35       OFAC 85   8.36       Post-Closing Covenants
85 ARTICLE 9   EVENTS OF DEFAULT 86   9.1       Events of Default 86       9.1.1
  Failure to Pay Principal or Reimbursement Obligations 86       9.1.2   Failure
to Pay Interest, Fees, Etc. 86       9.1.3   Cross Default to Indebtedness 86  
    9.1.4   Other Cross-Defaults 86       9.1.5   Misrepresentations 87      
9.1.6   Certain Covenant Defaults 87       9.1.7   Other Covenant Defaults 87  
    9.1.8   Other Loan Document Defaults; Security 87       9.1.9   Custody or
Control of Assets 87       9.1.10   Discontinuance of Business 88       9.1.11  
Insolvency 88       9.1.12   Change of Control 88       9.1.13   Subordination
88       9.1.14   Interest Rate Protection Agreements 88       9.1.15  
Judgments 88


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                        Page       9.1.16   Unenforceability of Licenses 88    
  9.1.17   Claims Under Tax Matters Agreement 89       9.1.18   Transition
Services Agreement 89   9.2       Acceleration; Remedies 89       9.2.1  
Acceleration upon Insolvency 89       9.2.2   Acceleration upon Other Defaults
89       9.2.3   Remedies in General 89   9.3       Proceeds of Collateral 90
ARTICLE 10   AGENCY 91   10.1       Appointment and Authority 91   10.2      
Rights as a Lender 92   10.3       Agent May File Proofs of Claim and Other
Actions 92   10.4       Exculpatory Provisions 93   10.5       Reliance by Agent
94   10.6       Delegation of Duties 94   10.7       Resignation of Agent 94  
10.8       Non-Reliance on Agent and Other Lenders 95   10.9       No Other
Duties, Etc. 95   10.10       European Agent 96 ARTICLE 11   MISCELLANEOUS 96  
11.1       Notices; Effectiveness; Electronic Communication 96       11.1.1  
Notices Generally 96       11.1.2   Electronic Communications 97       11.1.3  
Change of Address, Etc. 97   11.2       Survival of Representations 97   11.3  
    No Implied Waivers 98   11.4       Severability 98   11.5       Amendments,
Waivers and Consents 98       11.5.1   In General 98       11.5.2   Exception 99


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                          Page   11.6       Successors and Assigns 99      
11.6.1   Successors and Assigns Generally 99       11.6.2   Assignments by
Lenders 100       11.6.3   Register 102       11.6.4   Participations 102      
11.6.5   Limitations upon Participant Rights 102       11.6.6   Certain Pledges
103   11.7       Calculations and Financial Data 103   11.8       Descriptive
Headings 103   11.9       Governing Law; Jurisdiction; Etc. 103       11.9.1  
Governing Law 103       11.9.2   Submission to Jurisdiction 103       11.9.3  
Waiver of Venue 104       11.9.4   Service of Process 104   11.10       Maximum
Lawful Interest Rate 104   11.11       Right of Setoff 104   11.12      
Counterparts; Integration; Effectiveness; Electronic Execution 105       11.12.1
  Counterparts; Integration; Effectiveness 105       11.12.2   Electronic
Execution of Assignments 105   11.13       Treatment of Certain Information;
Confidentiality; Advertisement 105       11.13.1   Confidentiality 105      
11.13.2   Information 106       11.13.3   Advertisement 106   11.14      
Expenses; Indemnity; Damage Waiver 106       11.14.1   Costs and Expenses 106  
    11.14.2   Indemnification by the Borrower 107       11.14.3   Reimbursement
by Lenders 108       11.14.4   Waiver of Consequential Damages, Etc. 108      
11.14.5   Payments 108   11.15       Certification of Amounts 108


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                          Page   11.16       Termination of Security; Partial
Release of Security 108       11.16.1   Termination of Security 108      
11.16.2   Partial Release of Security 109   11.17       Waiver of Jury Trial 109
  11.18       Patriot Act Notice 110


--------------------------------------------------------------------------------

 

List of Addenda (Exhibits and Schedules)
 

EXHIBITS              Exhibit A-1   Form of RC Note (§2.6) Exhibit A-2   Form of
Swing Note (§2.6) Exhibit B   Form of Request for Advance (§2.3) Exhibit C  
Form of LIBOR Election (§2.8.4) Exhibit D   Form of Security Agreement (§4.1.3)
Exhibit E   Form of Guaranty and Suretyship Agreement (§4.1.4) Exhibit F-1  
Form of Borrower Pledge Agreement (§4.1.5(a)) Exhibit F-2   Form of Subsidiary
Pledge Agreement (§4.1.5(b)) Exhibit J   Form of Officer’s Compliance
Certificate (§1.1) Exhibit K   Form of Assignment and Assumption (§11.6.2(d))  
    SCHEDULES           Schedule 1.1   Commitment Schedule 5.1.1   Organization
and Qualification Schedule 5.1.2   Stock Ownership Schedule 5.1.3  
Organizational Chart of Borrower and all of its Subsidiaries Schedule 5.4  
Recording, Enforceability and Consent Schedule 5.7   Litigation; Compliance with
Laws; OFAC Requirements Schedule 5.8   No Burdensome Agreements; Material
Agreements Schedule 5.10   Intellectual Property Schedule 5.18   ERISA Plans
Schedule 5.22(d)   Environmental Schedule 5.23   Labor Matters Schedule 5.25  
Existing Indebtedness Schedule 8.2   Liens Schedule 8.6   Transactions with
Affiliates Schedule 8.12   Tax Consolidation Schedule 8.36.4   Post-Closing
Foreign Stock Certificates Schedule 8.36.5   Post-Closing Intellectual Property
Assignments Schedule 8.36.6   Additional Post-Closing Covenants


--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
Commitment
 

LENDER COMMITMENT JPMorgan Chase Bank, National Association $12,500,000 RBS
Citizens, N.A. $12,500,000


--------------------------------------------------------------------------------